EXECUTION COPY


RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,

Company,


GMAC MORTGAGE CORPORATION,

Servicer

and


DEUTSCHE BANK NATIONAL TRUST COMPANY,

Trustee


POOLING AND SERVICING AGREEMENT

Dated as of November 21, 2005

GMACM Mortgage Loan Trust 2005-J1

Residential Asset Mortgage Products, Inc.GMACM
Mortgage Pass-Through Certificates, Series 2005-J1

--------------------------------------------------------------------------------


                                      TABLE OF CONTENTS
                                                                                          PAGE

ARTICLE I         DEFINITIONS...............................................................3
        Section 1.01.     Definitions.......................................................3
        Section 1.02.     Use of Words and Phrases.........................................37
ARTICLE II        CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..........38
        Section 2.01.     Conveyance of Mortgage Loans.....................................38
        Section 2.02.     Acceptance by Trustee............................................41
        Section 2.03.     Representations, Warranties and Covenants of the Servicer........42
        Section 2.04.     Representations and Warranties of the Seller.....................43
        Section 2.05.     Execution and Authentication of Certificates.....................44
        Section 2.06.     Purposes and Powers of the Trust Fund............................44
ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................45
        Section 3.01.     Servicer to Act as Servicer......................................45
        Section 3.02.     Subservicing Agreements Between Servicer and Subservicers;
                          Enforcement of Subservicers' and Seller's Obligations............46
        Section 3.03.     Successor Subservicers...........................................46
        Section 3.04.     Liability of the Servicer........................................47
        Section 3.05.     No Contractual Relationship Between Subservicer and Trustee
                          or Certificateholders............................................47
        Section 3.06.     Assumption or Termination of Subservicing Agreements by
                          Trustee..........................................................47
        Section 3.07.     Collection of Certain Mortgage Loan Payments; Deposits to
                          Custodial Account................................................47
        Section 3.08.     Subservicing Accounts; Servicing Accounts........................49
        Section 3.09.     Access to Certain Documentation and Information Regarding
                          the Mortgage Loans...............................................50
        Section 3.10.     Permitted Withdrawals from the Custodial Account.................51
        Section 3.11.     Maintenance of the Primary Insurance Policies; Collections
                          Thereunder.......................................................52
        Section 3.12.     Maintenance of Hazard Insurance and Omissions and Fidelity
                          Coverage.........................................................53
        Section 3.13.     Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments.....................54
        Section 3.14.     Realization Upon Defaulted Mortgage Loans........................56
        Section 3.15.     Trustee to Cooperate; Release of Mortgage Notes..................58
        Section 3.16.     Servicing and Other Compensation; Compensating Interest..........59
        Section 3.17.     Periodic Filings with the Securities and Exchange
                          Commission; Additional Information...............................60
        Section 3.18.     Annual Statement as to Compliance................................61
        Section 3.19.     Annual Independent Public Accountants' Servicing Report..........61
        Section 3.20.     Rights of the Company in Respect of the Servicer.................62
        Section 3.21.     Administration of Buydown Funds..................................62
        Section 3.22.     Advance Facility.................................................62
ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................63
        Section 4.01.     Payment Account..................................................63
        Section 4.02.     Distributions....................................................64
        Section 4.03.     Statements to Certificateholders.................................71
        Section 4.04.     Distribution of Reports to the Trustee and the Company;
                          Advances by the Servicer.........................................72
        Section 4.05.     Allocation of Realized Losses....................................73
        Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged Property....74
        Section 4.07.     Optional Purchase of Defaulted Mortgage Loans....................74
ARTICLE V         THE CERTIFICATES.........................................................75
        Section 5.01.     The Certificates.................................................75
        Section 5.02.     Registration of Transfer and Exchange of Certificates............76
        Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates................81
        Section 5.04.     Persons Deemed Owners............................................81
        Section 5.05.     Appointment of Paying Agent......................................82
        Section 5.06.     Optional Purchase of Certificates................................82
ARTICLE VI        THE COMPANY AND THE SERVICER.............................................83
        Section 6.01.     Respective Liabilities of the Company and the Servicer...........83
        Section 6.02.     Merger or Consolidation of the Company or the Servicer;
                          Assignment of Rights and Delegation of Duties by Servicer........83
        Section 6.03.     Limitation on Liability of the Company, the Servicer and
                          Others...........................................................84
        Section 6.04.     Company and Servicer Not to Resign...............................85
ARTICLE VII       DEFAULT..................................................................85
        Section 7.01.     Events of Default................................................85
        Section 7.02.     Trustee to Act; Appointment of Successor.........................87
        Section 7.03.     Notification to Certificateholders...............................88
        Section 7.04.     Waiver of Events of Default......................................88
ARTICLE VIII      CONCERNING THE TRUSTEE...................................................89
        Section 8.01.     Duties of Trustee................................................89
        Section 8.02.     Certain Matters Affecting the Trustee............................90
        Section 8.03.     Trustee Not Liable for Certificates or Mortgage Loans............91
        Section 8.04.     Trustee May Own Certificates.....................................92
        Section 8.05.     Servicer to Pay Trustee's Fees and Expenses; Indemnification.....92
        Section 8.06.     Eligibility Requirements for Trustee.............................92
        Section 8.07.     Resignation and Removal of the Trustee...........................93
        Section 8.08.     Successor Trustee................................................94
        Section 8.09.     Merger or Consolidation of Trustee...............................94
        Section 8.10.     Appointment of Co-Trustee or Separate Trustee....................94
        Section 8.11.     Appointment of Custodians........................................95
        Section 8.12.     Appointment of Office or Agency..................................95
        Section 8.13.     U.S.A. Patriot Act...............................................96
ARTICLE IX        TERMINATION..............................................................96
        Section 9.01.     Termination Upon Purchase by the Servicer or Liquidation of
                          All Mortgage Loans...............................................96
        Section 9.02.     Additional Termination Requirements..............................98
ARTICLE X         REMIC PROVISIONS.........................................................99
        Section 10.01.    REMIC Administration.............................................99
        Section 10.02.    Servicer, REMIC Administrator and Trustee Indemnification.......101
        Section 10.03.    Designation of REMIC(s).........................................102
        Section 10.04.    Compliance with Withholding Requirements........................102
ARTICLE XI        MISCELLANEOUS PROVISIONS................................................102
        Section 11.01.    Amendment.......................................................102
        Section 11.02.    Recordation of Agreement; Counterparts..........................104
        Section 11.03.    Limitation on Rights of Certificateholders......................104
        Section 11.04.    Governing Law...................................................105
        Section 11.05.    Notices.........................................................105
        Section 11.06.    Required Notices to Rating Agency and Subservicer...............106
        Section 11.07.    Severability of Provisions......................................106
        Section 11.08.    Supplemental Provisions for Resecuritization....................107
        Section 11.09.    Allocation of Voting Rights.....................................107
        Section 11.10.    Non-Petition....................................................107



EXHIBITS

Exhibit A-1:
Exhibit A-2:
Exhibit A-3:
Exhibit B:
Exhibit C:
Exhibit D:
Exhibit E:
Exhibit F:
Exhibit G-1:
Exhibit G-2:
Exhibit H:
Exhibit I:
Exhibit J:
Exhibit K:
Exhibit L:
Exhibit M:
Exhibit N-1
Exhibit N-2
Exhibit O: Form of Class A Certificate
Form of Class IO Certificate
Form of Class PO Certificate
Form of Class M Certificate
Form of Class B Certificate
Form of Class R Certificate
Mortgage Loan Schedule
Form of Request for Release
Form of Transfer Affidavit and Agreement
Form of Transferor Certificate
Form of Investor Representation Letter
Form of Transferor Representation Letter
Form of Rule 144A Investment Representation Letter
Form of Lender Certification for Assignment of Mortgage Loan
Information to be Included in Remittance Report
Form of Custodian Certification
Form of Form 10-K Certification
Form of Back-Up Certification to Form 10-K Certificate
Schedule of Discount Fractions



--------------------------------------------------------------------------------

        This is the Pooling and Servicing Agreement, dated as of November 21,
2005 (the “Pooling and Servicing Agreement” or “Agreement”), among RESIDENTIAL
ASSET MORTGAGE PRODUCTS, INC., as the company (together with its permitted
successors and assigns, the “Company”), GMAC MORTGAGE CORPORATION, as servicer
(together with its permitted successors and assigns, the “Servicer”), and
DEUTSCHE BANK NATIONAL TRUST COMPANY, a banking association organized under the
laws of the United States, as Trustee (together with its permitted successors
and assigns, the “Trustee”).

PRELIMINARY STATEMENT:

        The Company intends to sell mortgage-backed pass-through certificates
(collectively, the “Certificates”), to be issued hereunder in twenty-four
Classes, which in the aggregate will evidence the entire beneficial ownership
interest in the Mortgage Loans (as defined herein) and certain other related
assets.

REMIC

        As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of the Mortgage Loans and certain
other related assets subject to this Agreement as a real estate mortgage
investment conduit (a “REMIC”) for federal income tax purposes. The Class R
Certificates will represent the sole Class of “residual interests” in the REMIC
or purposes of the REMIC Provisions under federal income tax law. The following
table irrevocably sets forth the designation, Pass-Through Rate, aggregate
Initial Certificate Principal Balance, certain features and Month of Final
Scheduled Distribution Date for each Class of Certificates comprising the
interests representing “regular interests” in the REMIC and of the Class R
Certificates. The “latest possible maturity date” (determined solely for
purposes of satisfying Treasury Regulation Section 1.860G-1(a)(4)(iii)) for each
Class of REMIC II Regular Certificates shall be the Maturity Date.


  CLASS DESIGNATION                                                                                       FINAL
FOR THE REMIC REGULAR                                   AGGREGATE INITIAL                               SCHEDULED
   INTEREST AND THE        TYPE OF      PASS-THROUGH     CLASS PRINCIPAL                               DISTRIBUTION
 CLASS R CERTIFICATES     INTEREST          RATE             BALANCE                FEATURES               DATE
       Class A-1           Regular         5.50%       $ 25,052,000.00               Senior           December 2035
       Class A-2           Regular         5.50%       $ 75,000,000.00               Senior           December 2035
       Class A-3           Regular         5.50%         $4,948,000.00               Senior           December 2035
       Class A-4           Regular         5.50%       $149,760,000.00            Super Senior        December 2035
       Class A-5           Regular         5.50%        $28,678,000.00               Senior           December 2035
       Class A-6           Regular         6.00%         $5,542,000.00               Senior           December 2035
       Class A-7           Regular         6.00%         $5,541,416.00               Senior           December 2035
       Class A-8           Regular          0.00          $1,007,584.00      Senior/Principal Only    December 2035
       Class A-9           Regular         5.50%         $26,168,000.00          Senior/Lockout       December 2035
       Class A-10          Regular         5.50%       $ 20,149,000.00          Senior /Lockout       December 2035
       Class A-11          Regular         5.50%       $ 17,585,000.00          Senior /Lockout       December 2035
       Class A-12          Regular         5.50%         $35,000,000.00       Super Senior/Lockout    December 2035
       Class A-13                          5.50%        $10,251,455.00           Senior/Lockout       December 2035
       Class A-14          Regular         5.50%       $  51,325,066.00         Senior /Lockout       December 2035
       Class A-15          Regular         5.50%        $ 1,225,000.00       Senior Support/Lockout   December 2035
       Class A-16          Regular         5.50%        $ 3,000,000.00           Senior Support       December 2035
       Class A-17          Regular         5.50%        $34,831,988.00               Senior           December 2035
       Class A-18          Regular         6.00%        $ 9,166,666.00               Senior           December 2035
       Class A-19          Regular         5.50%          $ 833,334.00       Senior/Principal Only    December 2035
        Class PO           Regular          0.00         $2,043,527.11       Senior/Principal Only    December 2035
        Class IO           Regular      Variable(1)            (1)            Senior/Interest Only    December 2035
       Class M-1           Regular         5.50%        $10,510,013.00            Subordinate         December 2035
       Class M-2           Regular         5.50%        $ 3,678,504.00            Subordinate         December 2035
       Class M-3           Regular         5.50%       $,  1,576,502.00           Subordinate         December 2035
       Class B-1           Regular         5.50%       $  1,051,002.00            Subordinate         December 2035
       Class B-2           Regular         5.50%       $      788,251.00          Subordinate         December 2035
       Class B-3           Regular         5.50%        $   788,252.90            Subordinate         December 2035
      Component II
    of the Class R(2)     Residual          5.50%      $            100.00      Senior/Residual       December 2035



--------------------------------------------------------------------------------

(1) With respect to the Class IO Certificates and any Distribution Date, a rate
equal to the weighted average of the Pool Strip Rate of each Non-Discount
Mortgage Loan weighted on the basis of the respective Stated Principal Balances
of such Mortgage Loans as of the day immediately preceding such Distribution
Date (or, with respect to the initial Distribution Date, at the close of
business on the Cut-off Date). The initial pass through rate on the Class IO
Certificates is approximately 0.19729% per annum.


(2) Component II of the Class R Certificates shall be entitled to receive the
applicable Residual Distribution Amount. Component II of the Class R
Certificates shall not be entitled to receive any distributions of interest or
principal.


--------------------------------------------------------------------------------

        In consideration of the mutual agreements herein contained, the Company,
the Servicer and the Trustee agree as follows:


ARTICLE I


DEFINITIONS

Section 1.01. Definitions.

        Whenever used in this Agreement, the following words and phrases, unless
the context otherwise requires, shall have the meanings specified in this
Article.

        Accrued Certificate Interest: With respect to each Distribution Date and
any Class of Certificates, other than Principal Only Certificates, interest
accrued during the related Interest Accrual Period at the related Pass-Through
Rate on the Certificate Principal Balance or Notional Amount, as applicable,
thereof immediately prior to such Distribution Date. Accrued Certificate
Interest on each Class of Certificates will be calculated on the basis of a
360-day year, consisting of twelve 30-day months.

        With respect to each Distribution Date, Accrued Certificate Interest on
any Class of Certificates will be reduced by the amount of:

  (i) Prepayment Interest Shortfalls on the Mortgage Loans prepaid during the
prior calendar month and, in the case of a Principal Prepayment in Full, during
the related Prepayment Period (to the extent not offset by the Servicer with a
payment of Compensating Interest),


  (ii) the interest portion (adjusted to the Net Mortgage Rate (or the Modified
Net Mortgage Rate in the case of a Modified Mortgage Loan)) of Realized Losses
on the Mortgage Loans (including Excess Special Hazard Losses, Excess Fraud
Losses, Excess Bankruptcy Losses and Extraordinary Losses) not allocated solely
to one or more specific Classes of Certificates pursuant to Section 4.05,


  (iii) the interest portion of Advances that were made with respect to
delinquencies related to Mortgage Loans or REO Property that were ultimately
determined to be Excess Special Hazard Losses, Excess Fraud Losses, Excess
Bankruptcy Losses or Extraordinary Losses, and


  (iv) any other interest shortfalls on the Mortgage Loans not covered by the
subordination provided by the Class M Certificates and Class B Certificates,
including interest that is not collectible from the Mortgagor pursuant to the
Relief Act,


with all such reductions allocated among all of the Certificates in proportion
to their respective amounts of Accrued Certificate Interest payable on such
Distribution Date absent such reductions. In addition to that portion of the
reductions described in the preceding sentence that are allocated to any Class
of Class B Certificates or any Class of Class M Certificates, Accrued
Certificate Interest on such Class of Class B Certificates or such Class of
Class M Certificates will be reduced by the interest portion (adjusted to the
Net Mortgage Rate) of Realized Losses that are allocated solely to such Class of
Class B Certificates or such Class of Class M Certificates pursuant to
Section 4.05.

Advance: As to any Mortgage Loan, any advance made by the Servicer, pursuant to

Section 4.04.

        Affiliate: With respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For the purposes
of this definition, “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

        Amount Held for Future Distribution: With respect to any Distribution
Date, the total of the amounts held in the Custodial Account at the close of
business on the related Determination Date on account of (i) Liquidation
Proceeds, Subsequent Recoveries, Insurance Proceeds, Curtailments, Mortgage Loan
purchases made pursuant to Section 2.02, 2.04 or 4.07 and Mortgage Loan
substitutions made pursuant to Section 2.04 received or made in the month of
such Distribution Date (other than such Liquidation Proceeds, Insurance
Proceeds, Subsequent Recoveries and purchases of Mortgage Loans that the
Servicer has deemed to have been received in the preceding month in accordance
with Section 3.07(b)), and Principal Prepayments in Full received or made after
the related Prepayment Period, and (ii) payments which represent early receipt
of scheduled payments of principal and interest due on a date or dates
subsequent to the related Due Date.

        Appraised Value: As to any Mortgaged Property, the lesser of (i) the
appraised value of such Mortgaged Property based upon the appraisal made at the
time of the origination of the related Mortgage Loan, and (ii) the sales price
of the Mortgaged Property at such time of origination, except in the case of a
Mortgaged Property securing a refinanced or modified Mortgage Loan as to which
it is either the appraised value determined above or the appraised value
determined in an appraisal at the time of refinancing or modification, as the
case may be, provided that if permitted by the applicable underwriting standards
of GMACM, the Appraised Value shall be the value of the Mortgaged Property as
stated by the Mortgagor.

        Assignment: An assignment of the Mortgage, notice of transfer or
equivalent instrument, in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage Loan to the Trustee for the benefit of
Certificateholders, which assignment, notice of transfer or equivalent
instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if
permitted by law and accompanied by an Opinion of Counsel to that effect.

        Assignment of Proprietary Lease: With respect to a Cooperative Loan, the
assignment of the related Cooperative Lease from the Mortgagor to the originator
of the Cooperative Loan.

        Available Distribution Amount: With respect to any Distribution Date, an
amount equal to (a) the sum of (i) the amount relating to the Mortgage Loans on
deposit in the Custodial Account as of the close of business on the immediately
preceding Determination Date, including any Subsequent Recoveries, and amounts
deposited in the Custodial Account in connection with the substitution of
Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on the
immediately preceding Payment Account Deposit Date, (iii) any amount deposited
in the Payment Account on the related Payment Account Deposit Date pursuant to
the second paragraph of Section 3.12(a), (iv) any amount deposited in the
Payment Account pursuant to Section 4.07, and (v) any amount that the Servicer
is not permitted to withdraw from the Custodial Account pursuant to
Section 3.16(e), reduced by (b) the sum as of the close of business on the
immediately preceding Determination Date of (w) aggregate Foreclosure Profits,
(x) the Amount Held for Future Distribution and (y) amounts permitted to be
withdrawn by the Servicer from the Custodial Account in respect of the Mortgage
Loans pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a).

        Bankruptcy Amount: As of any date of determination prior to the first
anniversary of the Cut-off Date, an amount equal to the excess, if any, of (A)
$102,776 over (B) the aggregate amount of Bankruptcy Losses allocated solely to
one or more specific Classes of Certificates in accordance with Section 4.05. As
of any date of determination on or after the first anniversary of the Cut-off
Date, an amount equal to the excess, if any, of:

    (1)        the lesser of (a) the Bankruptcy Amount calculated as of the
close of business on the Business Day immediately preceding the most recent
anniversary of the Cut-off Date coinciding with or preceding such date of
determination (or, if such date of determination is an anniversary of the
Cut-off Date, the Business Day immediately preceding such date of determination)
(for purposes of this definition, the “Relevant Anniversary”) and (b) the
greatest of:


(A)         the greater of (i) 0.0006 times the aggregate principal balance of
all the Mortgage Loans in the Mortgage Pool as of the Relevant Anniversary
having a Loan-to-Value Ratio at origination which exceeds 75% and (ii) $100,000;


(B)         (i) if the aggregate principal balance of the Non-Primary Residence
Loans as of the Relevant Anniversary is less than 10% of the Stated Principal
Balance of the Mortgage Loans as of the Relevant Anniversary, $0.00, or (ii) if
the aggregate principal balance of the Non-Primary Residence Loans as of the
Relevant Anniversary is equal to or greater than 10% of the Stated Principal
Balance of the Mortgage Loans as of the Relevant Anniversary, the sum of (I) the
aggregate principal balance of the Non-Primary Residence Loans with a
Loan-to-Value Ratio of greater than 80.00% but less than or equal to 90.00%,
times 0.25%, (II) the aggregate principal balance of the Non-Primary Residence
Loans with a Loan-to-Value Ratio of greater than 90.00% but less than or equal
to 95.00%, times 0.50%, and (III) the aggregate principal balance of the
Non-Primary Residence Loans with a Loan-to-Value Ratio of greater than 95.00%
times 0.75%, in each case as of the Relevant Anniversary; and


(C)         the greater of (i) the product of (x) an amount equal to the largest
difference in the related Monthly Payment for any Non-Primary Residence Loan
remaining in the Mortgage Pool which had an original Loan-to-Value Ratio of 80%
or greater that would result if the Net Mortgage Rate thereof was equal to the
weighted average (based on the principal balance of the Mortgage Loans as of the
Relevant Anniversary) of the Net Mortgage Rates of all Outstanding Mortgage
Loans as of the Relevant Anniversary less 1.25% per annum, (y) a number equal to
the weighted average remaining term to maturity, in months, of all Non-Primary
Residence Loans remaining in the Mortgage Pool as of the Relevant Anniversary,
and (z) one plus the quotient of the number of all Non-Primary Residence Loans
remaining in the Mortgage Pool divided by the total number of Outstanding
Mortgage Loans in the Mortgage Pool as of the Relevant Anniversary, and
(ii) $50,000;


         over

    (2)        the aggregate amount of Bankruptcy Losses allocated solely to one
or more specific Classes of Certificates in accordance with Section 4.05 since
the Relevant Anniversary.


        The Bankruptcy Amount may be further reduced by the Servicer (including
accelerating the manner in which such coverage is reduced) provided that prior
to any such reduction, the Servicer shall (i) obtain written confirmation from
each Rating Agency that such reduction shall not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency and (ii) provide a copy of such written
confirmation to the Trustee.

Bankruptcy Code: The Bankruptcy Code of 1978, as amended.

        Bankruptcy Loss: With respect to any Mortgage Loan, a Deficient
Valuation or Debt Service Reduction; provided, however, that neither a Deficient
Valuation nor a Debt Service Reduction shall be deemed a Bankruptcy Loss
hereunder so long as the Servicer has notified the Trustee in writing that the
Servicer is diligently pursuing any remedies that may exist in connection with
the representations and warranties made regarding the related Mortgage Loan and
either (A) the related Mortgage Loan is not in default with regard to payments
due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard
insurance policy and any related escrow payments in respect of such Mortgage
Loan are being advanced on a current basis by the Servicer or a Subservicer, in
either case without giving effect to any Debt Service Reduction.

        Book-Entry Certificate: Any Certificate registered in the name of the
Depository or its nominee.

        Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a
day on which banking institutions in the State of New York, State of California
or the Commonwealth of Pennsylvania (and such other state or states in which the
Custodial Account or the Payment Account are at the time located) are required
or authorized by law or executive order to be closed.

Buydown Account: As defined in Section 3.21(a).

        Buydown Funds: Any amount contributed by the seller of a Mortgaged
Property, the Company or other source in order to enable the Mortgagor to reduce
the payments required to be made from the Mortgagor’s funds in the early years
of a Mortgage Loan. Buydown Funds are not part of the Trust Fund prior to
deposit into the Custodial Account or Payment Account.

        Buydown Mortgage Loan: Any Mortgage Loan as to which a specified amount
of interest is paid out of related Buydown Funds in accordance with a related
buydown agreement.

Buydown Period: As defined in Section 3.21(b).

        Cash Liquidation: As to any defaulted Mortgage Loan other than a
Mortgage Loan as to which an REO Acquisition occurred, a determination by the
Servicer that it has received all Insurance Proceeds, Liquidation Proceeds and
other payments or cash recoveries which the Servicer reasonably and in good
faith expects to be finally recoverable with respect to such Mortgage Loan.

Certificate: Any Class A, Class IO, Class PO, Class M, Class B or Class R
Certificate.

        Certificate Owner: With respect to a Book-Entry Certificate, the Person
who is the beneficial owner of such Certificate, as reflected on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent, if any, and otherwise on the books of a Depository Participant, if any,
and otherwise on the books of the Depository.

        Certificate Principal Balance: With respect to each Certificate, other
than the Class IO Certificates, on any date of determination, an amount equal
to:

  (i) the Initial Certificate Principal Balance of such Certificate as specified
on the face thereof; plus


  (ii) any Subsequent Recoveries added to the Certificate Principal Balance of
such Certificate pursuant to Section 4.02(d); minus


  (iii) the sum of (x) the aggregate of all amounts previously distributed with
respect to such Certificate (or any predecessor Certificate) and applied to
reduce the Certificate Principal Balance thereof pursuant to Section 4.02 and
(y) the aggregate of all reductions in Certificate Principal Balance deemed to
have occurred in connection with Realized Losses which were previously allocated
to such Certificate (or any predecessor Certificate) pursuant to Section 4.05;


provided, however, that the Certificate Principal Balance of the Class of
Subordinate Certificates with the Lowest Priority at any given time shall be
calculated to equal the Percentage Interest evidenced by such Certificate times
the excess, if any, of (A) the then aggregate Stated Principal Balance of the
Mortgage Loans over (B) the then aggregate Certificate Principal Balance of all
other Classes of Certificates then outstanding. The Class IO Certificates will
not have a Certificate Principal Balance.

        Certificate Register and Certificate Registrar: The register maintained
and the registrar appointed pursuant to Section 5.02.

        Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R
Certificate for purposes hereof and, solely for the purpose of giving any
consent or direction pursuant to this Agreement, any Certificate, other than a
Class R Certificate, registered in the name of the Company, the Servicer or any
Subservicer or any Affiliate thereof shall be deemed not to be outstanding and
the Percentage Interest or Voting Rights evidenced thereby shall not be taken
into account in determining whether the requisite amount of Percentage Interests
or Voting Rights necessary to effect any such consent or direction has been
obtained. All references herein to “Holders” or “Certificateholders” shall
reflect the rights of Certificate Owners as they may indirectly exercise such
rights through the Depository and participating members thereof, except as
otherwise specified herein; provided, however, that the Trustee shall be
required to recognize as a “Holder” or “Certificateholder” only the Person in
whose name a Certificate is registered in the Certificate Register.

Class: Collectively, all of the Certificates bearing the same designation.

        Class A Certificates: Collectively, the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-5, Class A-6, Class A-7, Class A-8, Class A-9, Class A-10,
Class A-11, Class A-12, Class A-13, Class A-14, Class A-15, Class A-16, Class
A-17, Class A-18 and Class A-19 Certificates.

        Class A-1 Certificate: Any one of the Class A-1 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-2 Certificate: Any one of the Class A-2 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-3 Certificate: Any one of the Class A-3 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC  for purposes of the REMIC
Provisions.

        Class A-4 Certificate: Any one of the Class A-4 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC  for purposes of the REMIC
Provisions.

        Class A-5 Certificate: Any one of the Class A-5 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC  for purposes of the REMIC
Provisions.

        Class A-6 Certificate: Any one of the Class A-6 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-7 Certificate: Any one of the Class A-7 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-8 Certificate: Any one of the Class A-8 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-9 Certificate: Any one of the Class A-9 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-10 Certificate: Any one of the Class A-10 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-11 Certificate: Any one of the Class A-11 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-12 Certificate: Any one of the Class A-12 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-12/A-13 Lockout Percentage: With respect to any Distribution
Date, the aggregate Certificate Principal Balance of the Class A-12 and Class
A-13 Certificates, divided by the aggregate Certificate Principal Balance of all
Classes of Certificates, other than the Class PO Certificates.

        Class A-12/A-13 Lockout Distribution Amount: With respect to any
Distribution Date, an amount equal to the product of (a) the Lockout Percentage
for that distribution date and (b) the Class A- 12/A-13 Pro Rata Distribution
Amount for that Distribution Date. In no event shall the Class A-12/A-13 Lockout
Distribution Amount for a distribution date exceed the Senior Principal
Distribution Amount less the $100.00 and less the Class A-14/Class A-15 Lockout
Distribution Amount for that Distribution Date or the aggregate Certificate
Principal Balance of the Class A-12 and Class A13 Certificates immediately prior
to that Distribution Date.

        Class A-12/A-13 Pro Rata Distribution Amount: With respect to any
Distribution Date, an amount equal to the product of (a) a fraction, the
numerator of which is the sum of (i) aggregate Certificate Principal Balance of
the Class A-12 and Class A-13 Certificates immediately prior to that
Distribution Date plus (ii) $30,000,000 and the denominator of which is the
aggregate Certificate Principal Balance of all classes of certificates other
than the Class PO Certificates immediately prior to that Distribution Date and
(b) the aggregate of the collections described in clauses 4.02(a)(A), (B), (C)
and (E) (to the extent clause (E) relates to clause (A), (B) or (C) thereof)
without application of the Senior Percentage or Senior Accelerated Distribution
Percentage; provided that, if the aggregate of the collections described in
clauses 4.02(a)(A), (B), (C) and (E) (to the extent clause (E) relates to clause
(A), (B) or (C) thereof) without application of the Senior Percentage or Senior
Accelerated Distribution Percentage is more than the portion of the Senior
Principal Distribution Amount available for distribution to the Class A-12 and
Class A-13 Certificates pursuant to Section 4.02(b)(ii) hereof, the amount paid
to the Class A-12 and Class A-13 Certificates pursuant to Section 4.02(b)(ii)
hereof shall be reduced by an amount equal to the Class A-12/A-13 Lockout
Percentage of that difference.

        Class A-13 Certificate: Any one of the Class A-13 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-14 Certificate: Any one of the Class A-14 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-14/A-15 Lockout Distribution Amount: With respect to any
Distribution Date, an amount equal to the product of (a) the Lockout Percentage
for such Distribution Date and (b) the Class A- 14/A-15 Pro Rata Distribution
Amount for such Distribution Date. In no event shall the Class A-14/A-15 Lockout
Distribution Amount for a Distribution Date exceed the Senior Principal
Distribution Amount for such Distribution Date or the aggregate Certificate
Principal Balance of the Class A-14 and Class A-15 Certificates immediately
prior to such Distribution Date.

        Class A-14/A-15 Lockout Percentage: With respect to any Distribution
Date, the aggregate Certificate Principal Balance of the Class A-14 and Class
A-15 Certificates, divided by the aggregate Certificate Principal Balance of all
Classes of Certificates, other than the Class PO Certificates.

        Class A-14/A-15 Pro Rata Distribution Amount: With respect to any
Distribution Date, an amount equal to the product of (a) a fraction, the
numerator of which is the aggregate Certificate Principal Balance of the Class
A-14 and Class A-15 Certificates immediately prior to such Distribution Date and
the denominator of which is the aggregate Certificate Principal Balance of all
Classes of Certificates other than the Class PO Certificates immediately prior
to such Distribution Date and (b) the aggregate of the collections described in
clauses 4.02(a)(A), (B), (C) and (E) (to the extent clause (E) relates to clause
(A), (B) or (C) thereof) without application of the Senior Percentage or Senior
Accelerated Distribution Percentage; provided that, if the aggregate of the
collections described in clauses 4.02(a)(A), (B), (C) and (E) (to the extent
clause (E) relates to clause (A), (B) or (C) thereof) without application of the
Senior Percentage or Senior Accelerated Distribution Percentage is more than the
portion of the Senior Principal Distribution Amount available for distribution
to the Class A-12 and Class A-13 Certificates pursuant to Section 4.02(b)(i)
hereof, the amount paid to the Class A-12 and Class A-13 Certificates pursuant
to Section 4.02(b)(i) hereof shall be reduced by an amount equal to the Class
A-14/A-15 Lockout Percentage of that difference.

        Class A-15 Certificate: Any one of the Class A-15 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC  for purposes of the REMIC
Provisions.

        Class A-16 Certificate: Any one of the Class A-16 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-17 Certificate: Any one of the Class A-17 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-18 Certificate: Any one of the Class A-18 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

        Class A-19 Certificate: Any one of the Class A-19 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form hereto as Exhibit A, each such Certificate representing an interest
designated as a “regular interest” in the REMIC for purposes of the REMIC
Provisions.

Class B Certificates: Collectively, the Class B-1, Class B-2 and Class B-3
Certificates.

        Class B-1 Certificate: Any one of the Class B-1 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit C, each such Certificate representing an
interest designated as a “regular interest” in the REMIC for purposes of the
REMIC Provisions.

        Class B-2 Certificate: Any one of the Class B-2 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit C, each such Certificate representing an
interest designated as a “regular interest” in the REMIC  for purposes of the
REMIC Provisions.

        Class B-3 Certificate: Any one of the Class B-3 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit C, representing an interest designated as a
“regular interest” in the REMIC for purposes of the REMIC Provisions.

        Class IO Certificate: Any one of the Certificates designated as a
Class IO Certificate, executed by the Trustee and authenticated by the
Certificate Registrar substantially in the form annexed hereto as Exhibit A-2,
each such Certificate representing an interest designated as a “regular
interest” in the REMIC  for purposes of the REMIC Provisions.

Class M Certificates: Collectively, the Class M-1, Class M-2 and Class M-3
Certificates.

        Class M-1 Certificate: Any one of the Class M-1 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit B, each such Certificate representing an
interest designated as a “regular interest” in the REMIC for purposes of the
REMIC Provisions.

        Class M-2 Certificate: Any one of the Class M-2 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit B, each such Certificate representing an
interest designated as a “regular interest” in the REMIC for purposes of the
REMIC Provisions.

        Class M-3 Certificate: Any one of the Class M-3 Certificates, executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit B, each such Certificate representing an
interest designated as a “regular interest” in the REMIC for purposes of the
REMIC Provisions.

        Class PO Certificate: Any one of the Certificates designated as a
Class PO Certificate, executed by the Trustee and authenticated by the
Certificate Registrar substantially in the form annexed hereto as Exhibit A-3,
each such Certificate representing an interest designated as a “regular
interest” in the REMIC  for purposes of the REMIC Provisions.

        Class PO Collection Shortfall: With respect to the Cash Liquidation or
REO Disposition of a Discount Mortgage Loan and any Distribution Date, the
excess of the amount described in clause (a)(iii)(1) of the definition of the
Class PO Principal Distribution Amount over the amount described in
clause (a)(iii)(2) of the definition of the Class PO Principal Distribution
Amount.

Class PO Principal Distribution Amount: On each Distribution Date:

    (a)        prior to the Credit Support Depletion Date, an amount equal to
the aggregate of:

    (i)        The related Discount Fraction of the principal portion of each
Monthly Payment on each Discount Mortgage Loan due during the related Due
Period, whether or not received on or prior to the related Determination Date,
minus the Discount Fraction of the principal portion of any related Debt Service
Reduction which together with other Bankruptcy Losses exceeds the Bankruptcy
Amount;


    (ii)        The related Discount Fraction of the principal portion of all
unscheduled collections on each Discount Mortgage Loan received during the
preceding calendar month or, in the case of Principal Prepayments in Full,
during the related Prepayment Period (other than amounts received in connection
with a Cash Liquidation or REO Disposition of a Discount Mortgage Loan described
in clause (iii) below), including Principal Prepayments in Full, Curtailments
and repurchases (including deemed repurchases under Section 3.07(b)) of Discount
Mortgage Loans (or, in the case of a substitution of a Deleted Mortgage Loan,
the Discount Fraction of the amount of any shortfall deposited in the Custodial
Account in connection with such substitution);


    (iii)        In connection with the Cash Liquidation or REO Disposition of a
Discount Mortgage Loan that did not result in any Excess Special Hazard Losses,
Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses, an amount
equal to the lesser of (1) the applicable Discount Fraction of the Stated
Principal Balance of such Discount Mortgage Loan immediately prior to such
Distribution Date and (2) the aggregate amount of the collections on such
Mortgage Loan to the extent applied as recoveries of principal;


    (iv)        Any amounts allocable to principal for any previous Distribution
Date (calculated pursuant to clauses (i) through (iii) above) that remain
undistributed; and


    (v)        The amount of any Class PO Collection Shortfalls for such
Distribution Date and the amount of any Class PO Collection Shortfalls remaining
unpaid for all previous Distribution Dates, but only to the extent of the
Eligible Funds for such Distribution Date; and


    (b)        On or after the Credit Support Depletion Date, an amount equal to
the Discount Fraction of the principal portion of scheduled payments and
unscheduled collections received or advanced in respect of Discount Mortgage
Loans.

        Class Principal Balance: For any Class of REMIC Regular Interests, the
applicable initial Class Principal Balance therefor set forth in the Preliminary
Statement hereto, corresponding to the rights of such Class in payments of
principal due to be passed through to such Class from principal payments on the
Mortgage Loans, as reduced from time to time by (x) distributions of principal
to such Class and (y) the portion of Realized Losses allocated to the Class
Principal Balance of such Class pursuant to the definition of “Realized Loss”
with respect to a given Distribution Date and as increased by Subsequent
Recoveries allocated in respect thereof.

        Class R Certificate: Any one of the Class R Certificates executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed hereto as Exhibit D and evidencing ownership of interests designated as
“residual interests” in the REMIC for purposes of the REMIC Provisions.

      Closing Date: November 21, 2005.

Code: The Internal Revenue Code of 1986, as amended.

        Compensating Interest: With respect to any Distribution Date, an amount
(but not in excess of the Servicing Fee for such Distribution Date) equal to
Prepayment Interest Shortfalls resulting from Principal Prepayments in Full
during the period from the 16th day through the last day of the prior calendar
month and resulting from Curtailments during the prior calendar month.

        Cooperative: A private, cooperative housing corporation which owns or
leases land and all or part of a building or buildings, including apartments,
spaces used for commercial purposes and common areas therein and whose board of
directors authorizes, among other things, the sale of Cooperative Stock.

        Cooperative Apartment: A dwelling unit in a multi-dwelling building
owned or leased by a Cooperative, which unit the Mortgagor has an exclusive
right to occupy pursuant to the terms of a proprietary lease or occupancy
agreement.

        Cooperative Lease: With respect to a Cooperative Loan, the proprietary
lease or occupancy agreement with respect to the Cooperative Apartment occupied
by the Mortgagor and relating to the related Cooperative Stock, which lease or
agreement confers an exclusive right to the holder of such Cooperative Stock to
occupy such apartment.

        Cooperative Loans: Any of the Mortgage Loans made in respect of a
Cooperative Apartment, evidenced by a Mortgage Note and secured by (i) a
Security Agreement, (ii) the related Cooperative Stock Certificate, (iii) an
assignment of the Cooperative Lease, (iv) financing statements and (v) a stock
power (or other similar instrument), and ancillary thereto, a recognition
agreement between the Cooperative and the originator of the Cooperative Loan,
each of which was transferred and assigned to the Trustee pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative Stock: With respect to a Cooperative Loan, the single
outstanding class of stock, partnership interest or other ownership instrument
in the related Cooperative.

        Cooperative Stock Certificate: With respect to a Cooperative Loan, the
stock certificate or other instrument evidencing the related Cooperative Stock.

        Corporate Trust Office: The principal office of the Trustee at which at
any particular time its corporate trust business with respect to this Agreement
shall be administered, which office at the date of the execution of this
instrument is located at 1761 East St. Andrew Place, Santa Ana, California
92705-4934, GMACM Mortgage Pass-Through Certificates, Series 2005-J1. For the
purpose of registration, transfer and exchange only, the Corporate Trust Office
shall be DB Securities Tennessee, 648 Grassmere Park Road, Nashville, Tennessee
37211-3658, or such other office as designated by the Trustee.

        Credit Support Depletion Date: The first Distribution Date on which the
Certificate Principal Balances of the Subordinate Certificates have been reduced
to zero.

Curtailment: Any Principal Prepayment made by a Mortgagor which is not a
Principal Prepayment in Full.

        Custodial Account: The custodial account or accounts created and
maintained pursuant to Section 3.07, into which the amounts set forth in
Section 3.07 shall be deposited directly.

        Custodial Agreement: An agreement that may be entered into among the
Servicer, the Trustee and a Custodian pursuant to which the Custodian will hold
certain documents relating to the Mortgage Loans on behalf of the Trustee.

Custodian: A custodian appointed pursuant to a Custodial Agreement.

      Cut-off Date: November 1, 2005.

        Cut-off Date Principal Balance: As to any Mortgage Loan, the unpaid
principal balance thereof at the Cut-off Date after giving effect to all
installments of principal due on or prior thereto, whether or not received.

        Debt Service Reduction: With respect to any Mortgage Loan, a reduction
in the scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
constituting a Deficient Valuation or any reduction that results in a permanent
forgiveness of principal.

        Deficient Valuation: With respect to any Mortgage Loan, a valuation by a
court of competent jurisdiction of the Mortgaged Property in an amount less than
the then outstanding indebtedness under the Mortgage Loan, or any reduction in
the amount of principal to be paid in connection with any scheduled Monthly
Payment that constitutes a permanent forgiveness of principal, which valuation
or reduction results from a proceeding under the Bankruptcy Code.

Definitive Certificate: Any Certificate other than a Book-Entry Certificate.
Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan.

        Delinquent: As used herein, a Mortgage Loan is considered to be: “30 to
59 days” or “30 or more days” delinquent when a payment due on any scheduled due
date remains unpaid as of the close of business on the last business day
immediately prior to the next following monthly scheduled due date; “60 to 89
days” or “60 or more days” delinquent when a payment due on any scheduled due
date remains unpaid as of the close of business on the last business day
immediately prior to the second following monthly scheduled due date; and so on.
The determination as to whether a Mortgage Loan falls into these categories is
made as of the close of business on the last business day of each month. For
example, a Mortgage Loan with a payment due on July 1 that remained unpaid as of
the close of business on July 31 would then be considered to be 30 to 59 days
delinquent. Delinquency information as of the Cut-off Date is determined and
prepared as of the close of business on the last business day immediately prior
to the Cut-off Date.

        Depository: The Depository Trust Company, or any successor Depository
hereafter named. The nominee of the initial Depository for purposes of
registering those Certificates that are to be Book-Entry Certificates is Cede &
Co. The Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York and
a “clearing agency” registered pursuant to the provisions of Section 17A of the
Securities Exchange Act of 1934, as amended.

        Depository Participant: A broker, dealer, bank or other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges of securities deposited with the Depository.

        Determination Date: With respect to any Distribution Date, the 15th day
(or if such 15th day is not a Business Day, the Business Day immediately
following such 15th day) of the month of the related Distribution Date.

        Discount Fraction: With respect to each Discount Mortgage Loan, the
fraction expressed as a percentage, the numerator of which is the Discount Net
Mortgage Rate minus the Net Mortgage Rate (or the initial Net Mortgage Rate with
respect to any Discount Mortgage Loans as to which the Mortgage Rate is modified
pursuant to 3.07(a)) for such Mortgage Loan and the denominator of which is the
Discount Net Mortgage Rate. The Discount Fraction with respect to each Discount
Mortgage Loan is set forth as on Exhibit O attached hereto.

        Discount Mortgage Loan: Any Mortgage Loan having a Net Mortgage Rate
(or the initial Net Mortgage Rate) of less than the Discount Net Mortgage Rate
per annum and any Mortgage Loan deemed to be a Discount Mortgage Loan pursuant
to the definition of Qualified Substitute Mortgage Loan.

      Discount Net Mortgage Rate: 5.50% per annum.

        Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, and if not otherwise
included, any of the following: (i) the United States, any State or political
subdivision thereof, any possession of the United States, or any agency or
instrumentality of any of the foregoing (other than an instrumentality which is
a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization,
or any agency or instrumentality of any of the foregoing, (iii) any organization
(other than certain farmers’ cooperatives described in Section 521 of the Code)
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income),
(iv) rural electric and telephone cooperatives described in
Section 1381(a)(2)(C) of the Code, (v) any “electing large partnership,” as
defined in Section 775(a) of the Code and (vi) any other Person so designated by
the Trustee based upon an Opinion of Counsel that the holding of an Ownership
Interest in a Class R Certificate by such Person may cause the Trust Fund or any
Person having an Ownership Interest in any Class of Certificates (other than
such Person) to incur a liability for any federal tax imposed under the Code
that would not otherwise be imposed but for the Transfer of an Ownership
Interest in a Class R Certificate to such Person. The terms “United States,”
“State” and “international organization” shall have the meanings set forth in
Section 7701 of the Code or successor provisions.

        Distribution Date: The 25th day of any month beginning in the month
immediately following the month of the initial issuance of the Certificates or,
if such 25th day is not a Business Day, the Business Day immediately following
such 25th day.

        Due Date: With respect to any Distribution Date and any Mortgage Loan,
the day during the related Due Period on which the Monthly Payment is due.

        Due Period: With respect to each Distribution Date and any Mortgage
Loan, the period commencing on the second day of the month prior to the month in
which such Distribution Date occurs and ending on the first day of the month in
which such Distribution Date occurs.

        Eligible Account: An account that is any of the following:
(i) maintained with a federal or state chartered depository institution the
accounts of which are insured by the FDIC (to the limits established by the
FDIC) and the short-term debt ratings and the long-term deposit ratings of which
are rated in one of the two highest rating categories by the Rating Agencies, or
(ii) a trust account or accounts maintained with a federal or state chartered
depository institution or trust company with trust powers acting in its
fiduciary capacity subject to regulations regarding fiduciary funds on deposit
similar to Title 12 of the Code of Federal Regulation Section 9.10(b), or
(iii) in the case of the Payment Account, a trust account or accounts maintained
in the corporate trust division of the Trustee, or (iv) an account or accounts
of a depository institution acceptable to each Rating Agency (as evidenced in
writing by each Rating Agency that use of any such account as the Custodial
Account or the Payment Account will not reduce the rating assigned to any
Class of Certificates by such Rating Agency below the lower of the then-current
rating or the rating assigned to such Certificates as of the Closing Date by
such Rating Agency).

        Eligible Funds: On any Distribution Date, the portion, if any, of the
Available Distribution Amount remaining after reduction by the sum of (i) the
aggregate amount of Accrued Certificate Interest on the related Senior
Certificates, (ii) the related Senior Principal Distribution Amount (determined
without regard to Section 4.02(a)(iv)(D) hereof), (iii) the Class PO Principal
Distribution Amount (determined without regard to clause (a)(v) of the
definition thereof), (iv) the aggregate amount of Accrued Certificate Interest
on the Class M, Class B-1 and Class B-2 Certificates, and (v) the portion of the
payment to the Trustee for any servicing transfer expenses reimbursable to the
Trustees pursuant to Section 7.02(a).

      Event of Default: As defined in Section 7.01.

Excess Bankruptcy Loss: Any Bankruptcy Loss, or portion thereof, which exceeds
the then applicable Bankruptcy Amount. Excess Fraud Loss: Any Fraud Loss, or
portion thereof, which exceeds the then applicable Fraud Loss Amount. Excess
Special Hazard Loss: Any Special Hazard Loss, or portion thereof, that exceeds
the then applicable Special Hazard Amount.

        Excess Subordinate Principal Amount: With respect to any Distribution
Date on which the aggregate Certificate Principal Balance of the Class of
Subordinate Certificates then outstanding with the Lowest Priority is to be
reduced to zero and on which Realized Losses are to be allocated to such class
or classes, the excess, if any, of (i) the amount that would otherwise be
distributable in respect of principal on such class or classes of Certificates
on such Distribution Date over (ii) the excess, if any, of the aggregate
Certificate Principal Balance of such class or classes of Certificates
immediately prior to such Distribution Date over the aggregate amount of
Realized Losses to be allocated to such class or classes of Certificates on such
Distribution Date as reduced by any amount calculated pursuant to
clause (a)(v) of the definition of Class PO Principal Distribution Amount.

        Extraordinary Events: Any of the following conditions with respect to a
Mortgaged Property (or, with respect to a Cooperative Loan, the Cooperative
Apartment) or Mortgage Loan causing or resulting in a loss which causes the
liquidation of such Mortgage Loan:

    (a)        losses that are of the type that would be covered by the fidelity
bond and the errors and omissions insurance policy required to be maintained
pursuant to Section 3.12(b) but are in excess of the coverage maintained
thereunder;


    (b)        nuclear reaction or nuclear radiation or radioactive
contamination, all whether controlled or uncontrolled, and whether such loss be
direct or indirect, proximate or remote or be in whole or in part caused by,
contributed to or aggravated by a peril covered by the definition of the term
“Special Hazard Loss”;


    (c)        hostile or warlike action in time of peace or war, including
action in hindering, combating or defending against an actual, impending or
expected attack:


  1. by any government or sovereign power, de jure or de facto, or by any
authority maintaining or using military, naval or air forces; or


    2.        by military, naval or air forces; or

    3.        by an agent of any such government, power, authority or forces;

    (d)        any weapon of war employing atomic fission or radioactive force
whether in time of peace or war; or


    (e)        insurrection, rebellion, revolution, civil war, usurped power or
action taken by governmental authority in hindering, combating or defending
against such an occurrence, seizure or destruction under quarantine or customs
regulations, confiscation by order of any government or public authority; or
risks of contraband or illegal transportation or trade.


Extraordinary Losses: Any loss incurred on a Mortgage Loan caused by or
resulting from an Extraordinary Event.

        Fannie Mae: Federal National Mortgage Association, or Fannie Mae, a
federally chartered and privately owned corporation organized and existing under
the Federal National Mortgage Association Charter Act, or any successor thereto.

        FASIT: A “financial asset securitization investment trust” within the
meaning of Section 860L of the Code.

FDIC: Federal Deposit Insurance Corporation or any successor thereto.

        Final Distribution Date: The Distribution Date on which the final
distribution in respect of the Certificates will be made pursuant to
Section 9.01, which Final Distribution Date shall in no event be later than the
end of the 90-day liquidation period described in Section 9.02.

Fitch: Fitch Ratings or its successor in interest.

        Foreclosure Profits: With respect to any Distribution Date or related
Determination Date and any Mortgage Loan, the excess, if any, of Liquidation
Proceeds, Insurance Proceeds and REO Proceeds (net of all amounts reimbursable
therefrom pursuant to Section 3.10(a)(ii)) in respect of each Mortgage Loan or
REO Property for which a Cash Liquidation or REO Disposition occurred in the
related Prepayment Period over the sum of the unpaid principal balance of such
Mortgage Loan or REO Property (determined, in the case of an REO Disposition, in
accordance with Section 3.14) plus accrued and unpaid interest at the Mortgage
Rate on such unpaid principal balance from the Due Date to which interest was
last paid by the Mortgagor to the first day of the month following the month in
which such Cash Liquidation or REO Disposition occurred.

        Fraud Loss Amount: As of any date of determination after the Cut-off
Date, an amount equal to: (X) prior to the third anniversary of the Cut-off Date
an amount equal to 1.00% of the aggregate outstanding principal balance of all
of the Mortgage Loans as of the Cut-off Date minus the aggregate amount of Fraud
Losses allocated solely to one or more specific Classes of Certificates in
accordance with Section 4.05 since the Cut-off Date up to such date of
determination and (Y) from the third to the fifth anniversary of the Cut-off
Date, an amount equal to (1) the lesser of (a) the Fraud Loss Amount as of the
most recent anniversary of the Cut-off Date and (b) .050% of the aggregate
outstanding principal balance of all of the Mortgage Loans as of the most recent
anniversary of the Cut-off Date minus (2) the aggregate amount of Fraud Losses
allocated solely to one or more specific Classes of Certificates in accordance
with Section 4.05 since the most recent anniversary of the Cut-off Date up to
such date of determination. On and after the fifth anniversary of the Cut-off
Date, the Fraud Loss Amount shall be zero.

        The Fraud Loss Amount may be further reduced by the Servicer (including
accelerating the manner in which such coverage is reduced) provided that prior
to any such reduction, the Servicer shall (i) obtain written confirmation from
each Rating Agency that such reduction shall not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency and (ii) provide a copy of such written
confirmation to the Trustee.

        Fraud Losses: Losses on Mortgage Loans as to which there was fraud in
the origination of such Mortgage Loan.

        Freddie Mac: Federal Home Loan Mortgage Corporation, or Freddie Mac, a
corporate instrumentality of the United States created and existing under Title
III of the Emergency Home Finance Act of 1970, as amended, or any successor
thereto.

        GMACM: GMAC Mortgage Corporation, a Pennsylvania corporation, in its
capacity as seller of the Mortgage Loans to the Company, and any successor
thereto.

        Highest Priority: As of any date of determination, the Class of
Subordinate Certificates then outstanding with the earliest priority for
payments pursuant to Section 4.02(a), in the following order: Class M-1,
Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates.

        Independent: When used with respect to any specified Person, means such
a Person who (i) is in fact independent of the Company, the Servicer and the
Trustee, or any Affiliate thereof, (ii) does not have any direct financial
interest or any material indirect financial interest in the Company, the
Servicer or the Trustee or in an Affiliate thereof, and (iii) is not connected
with the Company, the Servicer or the Trustee as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

        Indirect Depository Participant: An institution that is not a Depository
Participant but clears through or maintains a custodial relationship with
Participants and has access to the Depository’s clearing system.

        Initial Certificate Principal Balance: With respect to each Class of
Certificates, other than the Class IO Certificates, the Certificate Principal
Balance of such Class of Certificates as of the Cut-off Date, as set forth in
the Preliminary Statement hereto.

        Initial Subordinate Class Percentage: With respect to each Class of
Subordinate Certificates, an amount which is equal to the initial aggregate
Certificate Principal Balance of such Class of Subordinate Certificates divided
by the aggregate Stated Principal Balance of all the Mortgage Loans as of the
Cut-off Date as follows:

Class M-1: 2.00% Class B-1: 0.20%

Class M-2: 0.70% Class B-2: 0.15%

Class M-3: 0.30% Class B-3: 0.15%

        Insurance Proceeds: Proceeds paid in respect of the Mortgage Loans
pursuant to any Primary Insurance Policy or any other related insurance policy
covering a Mortgage Loan, to the extent such proceeds are payable to the
mortgagee under the Mortgage, any Subservicer, the Servicer or the Trustee and
are not applied to the restoration of the related Mortgaged Property (or, with
respect to a Cooperative Loan, the related Cooperative Apartment) or released to
the Mortgagor in accordance with the procedures that the Servicer would follow
in servicing mortgage loans held for its own account.

        Insurer: Any named insurer under any Primary Insurance Policy or any
successor thereto or the named insurer in any replacement policy.

        Interest Accrual Period: With respect to any Class of Certificates and
any Distribution Date, the thirty-day period ending on the last day of the
calendar month preceding the month in which such Distribution Date occurs.

Issuer Exemption: As defined in Section 5.02(e)(ii). Junior Certificateholder:
The Holder of not less than 95% of the Percentage Interests of the Junior Class
of Certificates.

        Junior Class of Certificates: The Class of Subordinate Certificates
outstanding as of the date of the repurchase of a Mortgage Loan pursuant to
Section 4.07 herein that has the Lowest Priority.

        Late Collections: With respect to any Mortgage Loan, all amounts
received during any Due Period, whether as late payments of Monthly Payments or
as Insurance Proceeds, Liquidation Proceeds or otherwise, which represent late
payments or collections of Monthly Payments due but delinquent for a previous
Due Period and not previously recovered.

        Liquidation Proceeds: Amounts (other than Insurance Proceeds) received
by the Servicer in connection with the taking of an entire Mortgaged Property by
exercise of the power of eminent domain or condemnation or in connection with
the liquidation of a defaulted Mortgage Loan through trustee’s sale, foreclosure
sale or otherwise, other than REO Proceeds.

        Loan-to-Value Ratio: As of any date, the fraction, expressed as a
percentage, the numerator of which is the current principal balance of the
related Mortgage Loan at the date of determination and the denominator of which
is the Appraised Value of the related Mortgaged Property.

        Lockout Percentage: With respect to any Distribution Date occurring
prior to the Distribution Date in December 2010, 0%. With respect to any
Distribution Date thereafter, the percentage indicated below:

Distribution Date Lockout Distribution Percentage December 2010 through November
30%

         2011

December 2011 through November 40%

         2012

December 2012 through November 60%

         2013

December 2013 through November 80%

         2014

December 2014 and thereafter 100%

        Lower Priority: As of any date of determination and any Class of
Subordinate Certificates, any other Class of Subordinate Certificates then
outstanding with a later priority for payments pursuant to Section 4.02(a).

        Lowest Priority: As of any date of determination, the Class of
Subordinate Certificates then outstanding with the latest priority for payments
pursuant to Section 4.02(a), in the following order: Class B-3, Class B-2,
Class B-1, Class M-3, Class M-2 and Class M-1 Certificates.

        Maturity Date: With respect to each Class of Certificates, the
Distribution Date occurring in December 2035.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

        MERS® System: The system of recording transfers of Mortgages
electronically maintained by MERS.

        MIN: The Mortgage Identification Number for Mortgage Loans registered
with MERS on the MERS® System.

        Modified Mortgage Loan: Any Mortgage Loan that has been the subject of a
Servicing Modification.

        Modified Net Mortgage Rate: As to any Mortgage Loan that is the subject
of a Servicing Modification, the Net Mortgage Rate minus the rate per annum by
which the Mortgage Rate on such Mortgage Loan was reduced.

        MOM Loan: With respect to any Mortgage Loan, MERS acting as the
mortgagee of such Mortgage Loan, solely as nominee for the originator of such
Mortgage Loan and its successors and assigns, at the origination thereof.

        Monthly Payment: With respect to any Mortgage Loan (including any REO
Property) and any Due Date, the payment of principal and interest due thereon in
accordance with the amortization schedule at the time applicable thereto (after
adjustment, if any, for Curtailments and for Deficient Valuations occurring
prior to such Due Date but before any adjustment to such amortization schedule
by reason of any bankruptcy, other than a Deficient Valuation, or similar
proceeding or any moratorium or similar waiver or grace period and before any
Servicing Modification that constitutes a reduction of the interest rate on such
Mortgage Loan).

Moody's: Moody's Investors Service, Inc., or its successor in interest.

        Mortgage: With respect to each Mortgage Note related to a Mortgage Loan
which is not a Cooperative Loan, the mortgage, deed of trust or other comparable
instrument creating a first lien on an estate in fee simple or leasehold
interest in real property securing a Mortgage Note.

        Mortgage File: (I) with respect to each Mortgage Loan (other than a
Cooperative Loan):

  (i) The original Mortgage Note, endorsed without recourse in blank, or in the
name of the Trustee as trustee, and signed by an authorized officer (which
endorsement shall contain either an original signature or a facsimile signature
of an authorized officer of GMACM, and if in the form of an allonge, the allonge
shall be stapled to the Mortgage Note), with all intervening endorsements
showing a complete chain of title from the originator to GMACM. If the Mortgage
Loan was acquired by the endorser in a merger, the endorsement must be by
“____________, successor by merger to [name of predecessor].” If the Mortgage
Loan was acquired or originated by the endorser while doing business under
another name, the endorsement must be by “____________ formerly known as
[previous name]";


  (ii) The original Mortgage, noting the presence of the MIN of the Mortgage
Loan, if the Mortgage is registered on the MERS® System, and language indicating
that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan, with
evidence of recording indicated thereon or a copy of the Mortgage certified by
the public recording office in which such Mortgage has been recorded;


  (iii) The original of any guarantee executed in connection with the Mortgage
Note, if applicable;


  (iv) Any rider or the original of any modification agreement executed in
connection with the related Mortgage Note or Mortgage, with evidence of
recording if required by applicable law;


  (v) Unless the Mortgage Loan is registered on the MERS® System, an original
Assignment or Assignments of the Mortgage (which may be included in a blanket
assignment or assignments) from GMACM to “Deutsche Bank National Trust Company,
as Trustee under that certain Pooling and Servicing Agreement dated as of
November 21, 2005, for GMACM Mortgage Pass-Through Certificates, Series 2005-J1”
c/o the Servicer at an address specified by the Servicer, and signed by an
authorized officer, which assignment shall be in form and substance acceptable
for recording. If the Mortgage Loan was acquired by the assignor in a merger,
the assignment must be by ” , successor by merger to [name of predecessor].” If
the Mortgage Loan was acquired or originated by the assignor while doing
business under another name, the assignment must be by “_________ formerly known
as [previous name]";


  (vi) Originals of all intervening assignments of mortgage, which together with
the Mortgage shows a complete chain of title from the originator to GMACM (or to
MERS, if the Mortgage Loan is registered on the MERS® System, and which notes
the presence of a MIN), with evidence of recording thereon, or a copy of the
assignment certified by the applicable recording office in which such assignment
has been recorded;


  (vii) The original mortgagee policy of title insurance, including riders and
endorsements thereto, or if the policy has not yet been issued, (i) a written
commitment or interim binder for title issued by the title insurance or escrow
company dated as of the date the Mortgage Loan was funded, with a statement by
the title insurance company or closing attorney that the priority of the lien of
the related Mortgage during the period between the date of the funding of the
related Mortgage Loan and the date of the related title policy (which title
policy shall be dated the date of recording of the related Mortgage) is insured,
or (ii) a preliminary title report issued by a title insurer in anticipation of
issuing a title insurance policy which evidences existing liens and gives a
preliminary opinion as to the absence of any encumbrance on title to the
Mortgaged Property, except liens to be removed on or before purchase by the
Mortgagor or which constitute customary exceptions acceptable to lenders
generally; or other evidence of title insurance acceptable to Fannie Mae or
Freddie Mac, in accordance with the Fannie Mae Seller/Servicer Guide or Freddie
Mac Seller/Servicer Guide, respectively;


  (viii) A certified true copy of any power of attorney, if applicable; and


  (ix) Originals of any security agreement, chattel mortgage or the equivalent
executed in connection with the Mortgage, if any.


and (II) with respect to each Cooperative Loan:

  (i) The original Mortgage Note, endorsed without recourse to the order of the
Trustee and showing an unbroken chain of endorsements from the originator
thereof to GMACM;


  (ii) A counterpart of the Cooperative Lease and the Assignment of Proprietary
Lease to the originator of the Cooperative Loan with intervening assignments
showing an unbroken chain of title from such originator to the Trustee;


  (iii) The related Cooperative Stock Certificate, representing the related
Cooperative Stock pledged with respect to such Cooperative Loan, together with
an undated stock power (or other similar instrument) executed in blank;


  (iv) The original recognition agreement by the Cooperative of the interests of
the mortgagee with respect to the related Cooperative Loan;


  (v) The Security Agreement;


  (vi) Copies of the original UCC financing statement, and any continuation
statements, filed by the originator of such Cooperative Loan as secured party,
each with evidence of recording thereof, evidencing the interest of the
originator under the Security Agreement and the Assignment of Proprietary Lease;


  (vii) Copies of the filed UCC assignments or amendments of the security
interest referenced in clause (vi) above showing an unbroken chain of title from
the originator to the Trustee, each with evidence of recording thereof,
evidencing the interest of the originator under the Security Agreement and the
Assignment of Proprietary Lease;


  (viii) An executed assignment of the interest of the originator in the
Security Agreement, Assignment of Proprietary Lease and the recognition
agreement referenced in clause (iv) above, showing an unbroken chain of title
from the originator to the Trustee;


  (ix) The original of each modification, assumption agreement or preferred loan
agreement, if any, relating to such Cooperative Loan; and


  (x) A duly completed UCC financing statement showing GMACM as debtor, the
Company as secured party and the Trustee as assignee and a duly completed UCC
financing statement showing the Company as debtor and the Trustee as secured
party, each in a form sufficient for filing, evidencing the interest of such
debtors in the Cooperative Loans.


It is understood that the Mortgage File (other than the Mortgage Note) may be
retained in microfilm, microfiche, optical storage or magnetic media in lieu of
hard copy; provided, that with respect to any Mortgage Loan not registered on
the MERS® System, the original Assignments required by (I)(v) above shall be
retained in the Mortgage File.

        Mortgage Loan Schedule: The list or lists of the Mortgage Loans attached
hereto as Exhibit E, as amended from time to time to reflect the addition of
Qualified Substitute Mortgage Loans, which list or lists shall set forth the
following information as to each Mortgage Loan:

(a)     loan number;

(b)     state code;

(c)     zip code;

(d)     the Loan-to-Value Ratio;

(e)     the original principal balance and date of the Mortgage Note;

(f)     the first Due Date;

(g)     the type of Mortgaged Property;

(h)     the scheduled monthly payment in effect as of the Cut-off Date;

(i)     the principal balance as of the Cut-off Date;

(j)     the Mortgage Rate as of the Cut-off Date;

(k)     the occupancy status;

(l)     the purpose of the Mortgage Loan;

(m)     the paid-through date of the Mortgage Loan;

(n)     the documentation type; and (o) the code “Y” under the column “BUYDOWN,”
indicating that the Mortgage Loan is a Buydown Mortgage Loan, if applicable.

        Such schedule may consist of multiple reports that collectively set
forth all of the information required.

        Mortgage Loans: Such of the mortgage loans transferred and assigned to
the Trustee pursuant to Section 2.01 as from time to time are held or deemed to
be held as a part of the Trust Fund, the Mortgage Loans originally so held being
identified in the initial Mortgage Loan Schedule, and Qualified Substitute
Mortgage Loans held or deemed held as part of the Trust Fund including, without
limitation, (i) with respect to each Cooperative Loan, the related Mortgage
Note, Security Agreement, Assignment of Proprietary Lease, Cooperative Stock
Certificate, Cooperative Lease and Mortgage File and all rights appertaining
thereto, and (ii) with respect to each Mortgage Loan other than a Cooperative
Loan, each related Mortgage Note, Mortgage and Mortgage File and all rights
appertaining thereto.

        Mortgage Note: The originally executed note or other evidence of
indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan,
together with any modification thereto.

Mortgage Pool: The pool of mortgage loans consisting of the Mortgage Loans.

        Mortgage Rate: As to any Mortgage Loan, the interest rate borne by the
related Mortgage Note, or any modification thereto other than a Servicing
Modification.

        Mortgaged Property: The underlying real property securing a Mortgage
Loan or, with respect to a Cooperative Loan, the related Cooperative Lease and
Cooperative Stock.

Mortgagor: The obligor on a Mortgage Note. Net Mortgage Rate: As to each
Mortgage Loan, the related Mortgage Rate minus the Servicing Fee Rate.
Non-Discount Mortgage Loan: A Mortgage Loan that is not a Discount Mortgage
Loan.

        Non-Primary Residence Loans: The Mortgage Loans designated as secured by
second or vacation residences, or by non-owner occupied residences, on the
Mortgage Loan Schedule.

Non-United States Person: Any Person other than a United States Person.

        Nonrecoverable Advance: Any Advance previously made or proposed to be
made by the Servicer in respect of a Mortgage Loan (other than a Deleted
Mortgage Loan) which, in the good faith judgment of the Servicer, will not, or,
in the case of a proposed Advance, would not, be ultimately recoverable by the
Servicer from related Late Collections, Insurance Proceeds, Liquidation
Proceeds, REO Proceeds or amounts reimbursable to the Servicer pursuant to
Section 4.02(a) hereof. The determination by the Servicer that it has made a
Nonrecoverable Advance or that any proposed Advance would constitute a
Nonrecoverable Advance, shall be evidenced by an Officer’s Certificate delivered
to the Company and the Trustee promptly following such determination.

        Nonsubserviced Mortgage Loan: Any Mortgage Loan that, at the time of
reference thereto, is not subject to a Subservicing Agreement.

        Notional Amount: With respect to any date of determination and the
Class IO Certificates, an amount equal to the aggregate Stated Principal Balance
of the Non-Discount Mortgage Loans immediately prior to such date.

        Officer’s Certificate: A certificate signed by the Chairman of the
Board, the President or a Vice President or Assistant Vice President, or a
Director or Managing Director, and, if necessary, by the Treasurer, the
Secretary, or one of the Assistant Treasurer or Assistant Secretaries of the
Company or the Servicer, as the case may be, and delivered to the Trustee, as
required by this Agreement.

        Opinion of Counsel: A written opinion of counsel acceptable to the
Trustee and the Servicer, who may be counsel for the Company or the Servicer,
provided that any opinion of counsel (i) referred to in the definition of
“Disqualified Organization” or (ii) relating to the qualification of any REMIC
or compliance with the REMIC Provisions must, unless otherwise specified, be an
opinion of Independent counsel.

        Outstanding Mortgage Loan: As to any Due Date, a Mortgage Loan
(including an REO Property) which was not the subject of a Principal Prepayment
in Full, Cash Liquidation or REO Disposition and which was not purchased,
deleted or substituted for prior to such Due Date pursuant to Section 2.02, 2.04
or 4.07.

        Ownership Interest: As to any Certificate, any ownership or security
interest in such Certificate, including any interest in such Certificate as the
Holder thereof and any other interest therein, whether direct or indirect, legal
or beneficial, as owner or as pledgee.

        Pass-Through Rate: With respect to the Class A Certificates, Class IO
Certificates, Class M Certificates, Class B Certificates and Class R
Certificates and any Distribution Date, the per annum rates set forth in the
Preliminary Statement hereto. The Principal Only Certificates have no
Pass-Through Rate and are not entitled to Accrued Certificate Interest.

Paying Agent: The Trustee or any successor Paying Agent appointed by the
Trustee.

        Payment Account: The separate and segregated account or accounts created
and maintained pursuant to Section 4.01, which shall be entitled “Deutsche Bank
National Trust Company, as trustee, in trust for the registered holders of
Residential Asset Mortgage Products, Inc., GMACM Mortgage Pass-Through
Certificates, Series 2005-J1” and which must be an Eligible Account.

        Payment Account Deposit Date: With respect to any Distribution Date, the
Business Day prior thereto.

        Percentage Interest: With respect to any Certificate (other than a
Class IO or Class R Certificate), the undivided percentage ownership interest in
the related Class evidenced by such Certificate, which percentage ownership
interest shall be equal to the Initial Certificate Principal Balance or initial
Notional Amount thereof divided by the aggregate Initial Certificate Principal
Balance or initial Notional Amount of all the Certificates of the same Class.
With respect to a Class IO Certificate or a Class R Certificate, the interest in
distributions to be made with respect to such Class evidenced thereby, expressed
as a percentage, as stated on the face of each such Certificate.

Permitted Investments: One or more of the following:

    (i)        obligations of or guaranteed as to timely payment of principal
and interest by the United States or any agency or instrumentality thereof when
such obligations are backed by the full faith and credit of the United States;


    (ii)        repurchase agreements on obligations specified in
clause (i) maturing not more than one month from the date of acquisition
thereof, provided that the unsecured short-term debt obligations of the party
agreeing to repurchase such obligations are at the time rated by each Rating
Agency in its highest short-term rating available;


    (iii)        federal funds, certificates of deposit, demand deposits, time
deposits and bankers’ acceptances (which shall each have an original maturity of
not more than 90 days and, in the case of bankers’ acceptances, shall in no
event have an original maturity of more than 365 days or a remaining maturity of
more than 30 days) denominated in United States dollars of any U.S. depository
institution or trust company incorporated under the laws of the United States or
any state thereof or of any domestic branch of a foreign depository institution
or trust company; provided, that the short-term debt obligations of such
depository institution or trust company (or, if the only Rating Agency is
Standard & Poor’s, in the case of the principal depository institution in a
depository institution holding company, debt obligations of the depository
institution holding company) at the date of acquisition thereof have been rated
by each Rating Agency in its highest short-term rating available; provided,
further, that if the only Rating Agency is Standard & Poor’s and if the
depository or trust company is a principal subsidiary of a bank holding company
and the debt obligations of such subsidiary are not separately rated, the
applicable rating shall be that of the bank holding company; provided, further,
that if the original maturity of such short-term debt obligations of a domestic
branch of a foreign depository institution or trust company shall exceed
30 days, the short-term rating of such institution shall be A-1+ in the case of
Standard & Poor’s if Standard & Poor’s is the Rating Agency;


    (iv)        commercial paper and demand notes (having original maturities of
not more than 365 days) of any corporation incorporated under the laws of the
United States or any state thereof which on the date of acquisition has been
rated by each Rating Agency in its highest short-term rating available; provided
that such commercial paper shall have a remaining maturity of not more than
30 days;


    (v)        any mutual fund, money market fund, common trust fund or other
pooled investment vehicle, the assets of which are limited to instruments that
otherwise would constitute Permitted Investments hereunder and have been rated
by each Rating Agency in its highest short-term rating available, including any
such fund that is managed by the Trustee or any affiliate of the Trustee or for
which the Trustee or any of its affiliates acts as an adviser; and


    (vi)        other obligations or securities that are acceptable to each
Rating Agency as a Permitted Investment hereunder and will not reduce the rating
assigned to any Class of Certificates by such Rating Agency below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency, as evidenced in writing;


provided, however, no instrument shall be a Permitted Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest payments with respect to such instrument provide a yield
to maturity greater than 120% of the yield to maturity at par of such underlying
obligations. References herein to the highest rating available on unsecured
long-term rating category available shall mean AAA in the case of Standard &
Poor’s and Fitch, and references herein to the highest short-term rating
category available shall mean A-1+ in the case of Standard & Poor’s.

        Permitted Transferee: Any Transferee of a Class R Certificate, other
than a Disqualified Organization or Non-United States Person.

        Person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

        Pool Stated Principal Balance: With respect to any Distribution Date,
the aggregate of the Stated Principal Balances of the Mortgage Loans.

        Pool Strip Rate: With respect to each Mortgage Loan, a per annum rate
equal to the excess of (a) the Net Mortgage Rate of such Mortgage Loan over
(b) the Discount Net Mortgage Rate (but not less than 0.00% per annum).

        Prepayment Assumption: The prepayment assumption of 100% of the
prepayment speed assumption, used for determining the accrual of original issue
discount and market discount and premium on the Certificates for federal income
tax purposes.

        Prepayment Distribution Percentage: With respect to any Distribution
Date, each Class of Subordinate Certificates, under the applicable circumstances
set forth below, the respective percentages set forth below:

    (i)        For any Distribution Date prior to the Distribution Date in
December 2010 (unless the Certificate Principal Balances of the Senior
Certificates (other than the Principal Only Certificates) have been reduced to
zero), 0%.


    (ii)        For any Distribution Date for which clause (i) above does not
apply and on which any Class of Subordinate Certificates are outstanding:


    (a)        in the case of the Class of Subordinate Certificates then
outstanding with the Highest Priority and each other Class of Subordinate
Certificates for which the related Prepayment Distribution Trigger has been
satisfied, a fraction, expressed as a percentage, the numerator of which is the
Certificate Principal Balance of such Class immediately prior to such date and
the denominator of which is the sum of the Certificate Principal Balances
immediately prior to such date of (1) the Class of Subordinate Certificates then
outstanding with the Highest Priority and (2) all other Classes of Subordinate
Certificates for which the respective Prepayment Distribution Triggers have been
satisfied; and


    (b)        in the case of each other Class of Subordinate Certificates for
which the Prepayment Distribution Triggers have not been satisfied, 0%; and


    (ii)        Notwithstanding the foregoing, if the application of the
foregoing percentages on any Distribution Date as provided in Section 4.02
(determined without regard to the proviso to the definition of “Subordinate
Principal Distribution Amount”) would result in a distribution in respect of
principal of any Class or Classes of Subordinate Certificates in an amount
greater than the remaining Certificate Principal Balance thereof (any such
class, a “Maturing Class”), then: (a) the Prepayment Distribution Percentage of
each Maturing Class shall be reduced to a level that, when applied as described
above, would exactly reduce the Certificate Principal Balance of such Class to
zero; (b) the Prepayment Distribution Percentage of each other Class of
Subordinate Certificates (any such Class, a “Non-Maturing Class”) shall be
recalculated in accordance with the provisions in paragraph (ii) above, as if
the Certificate Principal Balance of each Maturing Class had been reduced to
zero (such percentage as recalculated, the “Recalculated Percentage”); (c) the
total amount of the reductions in the Prepayment Distribution Percentages of the
Maturing Class or Classes pursuant to clause (a) of this sentence, expressed as
an aggregate percentage, shall be allocated among the Non-Maturing Classes in
proportion to their respective Recalculated Percentages (the portion of such
aggregate reduction so allocated to any Non-Maturing Class, the “Adjustment
Percentage”); and (d) for purposes of such Distribution Date, the Prepayment
Distribution Percentage of each Non-Maturing Class shall be equal to the sum of
(1) the Prepayment Distribution Percentage thereof, calculated in accordance
with the provisions in paragraph (ii) above as if the Certificate Principal
Balance of each Maturing Class had not been reduced to zero, plus (2) the
related Adjustment Percentage.


        Prepayment Distribution Trigger: With respect to any Distribution Date
and any Class of Subordinate Certificates (other than the Class M-1
Certificates), a test that shall be satisfied if the fraction (expressed as a
percentage) equal to the sum of the Certificate Principal Balances of such
Class and each Class of Subordinate Certificates with a Lower Priority than such
Class immediately prior to such Distribution Date divided by the aggregate
Stated Principal Balance of all of the Mortgage Loans (or related REO
Properties) immediately prior to such Distribution Date is greater than or equal
to the sum of the related Initial Subordinate Class Percentages of such Class
and each Class of Subordinate Certificates with a Lower Priority than such
Class.

        Prepayment Interest Shortfall: With respect to any Distribution Date and
any Mortgage Loan (other than a Mortgage Loan relating to an REO Property) that
was the subject of (a) a Principal Prepayment in Full during the related
Prepayment Period, an amount equal to the excess of one month’s interest at the
Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan) on the Stated Principal Balance of such Mortgage Loan over the
amount of interest (adjusted to the Net Mortgage Rate (or Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan)) paid by the Mortgagor during such
Prepayment Period to the date of such Principal Prepayment in Full or (b) a
Curtailment during the preceding calendar month, an amount equal to one month’s
interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period: With respect to any Distribution Date and Principal
Prepayment in Full, the period commencing of the 16th day of the month prior to
that Distribution Date and ending on the 15th day of the month in which the
Distribution Date occurs.

        Primary Insurance Policy: The policy, if any, of primary mortgage
guaranty insurance related to a Mortgage Loan.

        Principal Only Certificates: Collectively, the Class A-8, Class A-19 and
Class PO Certificates.

        Principal Prepayment: Any payment of principal or other recovery on a
Mortgage Loan, including a recovery that takes the form of Liquidation Proceeds
or Insurance Proceeds, which is received in advance of its scheduled Due Date
and is not accompanied by an amount as to interest representing scheduled
interest on such payment due on any date or dates in any month or months
subsequent to the month of prepayment.

        Principal Prepayment in Full: Any Principal Prepayment made by a
Mortgagor of the entire principal balance of a Mortgage Loan.

        Purchase Agreement: The Mortgage Loan Purchase Agreement, dated as of
the Closing Date, between the Seller and the Company, as purchaser, and all
amendments thereof and supplements thereto.

        Purchase Price: With respect to any Mortgage Loan (or REO Property)
required to be or otherwise purchased on any date pursuant to Section 2.01,
2.02, 2.04, 3.13 or 4.07, an amount equal to the sum of (i) 100% of the Stated
Principal Balance thereof as of such date, plus the principal portion of any
related unreimbursed Advances and (ii) unpaid accrued interest at the Mortgage
Rate (or Modified Net Mortgage Rate plus the rate per annum at which the
Servicing Fee is calculated in the case of a Modified Mortgage Loan) (or at the
Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan) in the case of a purchase made by the Servicer) on the Stated
Principal Balance thereof to the Due Date in the Due Period related to the
Distribution Date occurring in the month following the month of purchase from
the Due Date to which interest was last paid by the Mortgagor and (iii) in
connection with any Mortgage Loan required to be repurchased pursuant to
Section 7.03 of the Purchase Agreement, any costs and damages incurred by the
Trust Fund with respect to such Mortgage Loan in connection with a breach of
Section 7.02 (h) of the Purchase Agreement.

        Qualified Substitute Mortgage Loan: A Mortgage Loan substituted by the
Seller for a Deleted Mortgage Loan which must, on the date of such substitution,
as confirmed in an Officer’s Certificate delivered to the Trustee, with a copy
to the Custodian,

  (i) have an outstanding principal balance, after deduction of the principal
portion of the monthly payment due in the month of substitution (or in the case
of a substitution of more than one Mortgage Loan for a Deleted Mortgage Loan, an
aggregate outstanding principal balance, after such deduction), not in excess of
the Stated Principal Balance of the Deleted Mortgage Loan (the amount of any
shortfall to be deposited by the Seller in the Custodial Account in the month of
substitution);


  (ii) have a Mortgage Rate and a Net Mortgage Rate no lower than and not more
than 1% per annum higher than the Mortgage Rate and Net Mortgage Rate,
respectively, of the Deleted Mortgage Loan as of the date of substitution;


  (iii) have a Loan-to-Value Ratio at the time of substitution no higher than
that of the Deleted Mortgage Loan at the time of substitution;


  (iv) have a remaining term to stated maturity not greater than (and not more
than one year less than) that of the Deleted Mortgage Loan;


  (v) comply with each representation and warranty made by the Seller set forth
in Section 7.02 of the Purchase Agreement; and


  (vi) have a Pool Strip Rate equal to or greater than that of the Deleted
Mortgage Loan.


Notwithstanding any other provisions herein, (x) with respect to any Qualified
Substitute Mortgage Loan substituted for a Deleted Mortgage Loan which was a
Discount Mortgage Loan, such Qualified Substitute Mortgage Loan shall be deemed
to be a Discount Mortgage Loan and to have a Discount Fraction equal to the
Discount Fraction of the Deleted Mortgage Loan and (y) in the event that the
“Pool Strip Rate” of any Qualified Substitute Mortgage Loan as calculated
pursuant to the definition of “Pool Strip Rate” is greater than the Pool Strip
Rate of the related Deleted Mortgage Loan,

  (i)  the Pool Strip Rate of such Qualified Substitute Mortgage Loan shall be
equal to the Pool Strip Rate of the related Deleted Mortgage Loan for purposes
of calculating the Pass-Through Rate on the Class IO Certificates; and


  (ii)  the excess of the Pool Strip Rate on such Qualified Substitute Mortgage
Loan as calculated pursuant to the definition of “Pool Strip Rate” over the Pool
Strip Rate on the related Deleted Mortgage Loan shall be payable to the Class R
Certificates pursuant to Section 4.02 hereof.


        Rating Agency: Fitch and Standard & Poor’s. If any agency or a successor
is no longer in existence, “Rating Agency” shall be such statistical credit
rating agency, or other comparable Person, designated by the Company, notice of
which designation shall be given to the Trustee and the Servicer.

Realized Loss: With respect to each Mortgage Loan (or REO Property):

  (a) as to which a Cash Liquidation or REO Disposition has occurred, an amount
(not less than zero) equal to (i) the Stated Principal Balance of the Mortgage
Loan (or REO Property) as of the date of Cash Liquidation or REO Disposition,
plus (ii) interest (and REO Imputed Interest, if any) at the Net Mortgage Rate
from the Due Date as to which interest was last paid or advanced to
Certificateholders up to the Due Date in the Due Period related to the
Distribution Date on which such Realized Loss will be allocated pursuant to
Section 4.05 on the Stated Principal Balance of such Mortgage Loan (or REO
Property) outstanding during each Due Period that such interest was not paid or
advanced, minus (iii) the proceeds, if any, received during the month in which
such Cash Liquidation (or REO Disposition) occurred, to the extent applied as
recoveries of interest at the Net Mortgage Rate and to principal of the Mortgage
Loan, net of the portion thereof reimbursable to the Servicer or any Subservicer
with respect to related Advances or expenses as to which the Servicer or
Subservicer is entitled to reimbursement thereunder but which have not been
previously reimbursed,


  (b) which is the subject of a Servicing Modification, (i) the amount by which
the interest portion of a Monthly Payment or the principal balance of such
Mortgage Loan was reduced, and (ii) any such amount with respect to a Monthly
Payment that was or would have been due in the month immediately following the
month in which a Principal Prepayment or the Purchase Price of such Mortgage
Loan is received or is deemed to have been received,


  (c) which has become the subject of a Deficient Valuation, the difference
between the principal balance of the Mortgage Loan outstanding immediately prior
to such Deficient Valuation and the principal balance of the Mortgage Loan as
reduced by the Deficient Valuation, or


  (d) which has become the object of a Debt Service Reduction, the amount of
such Debt Service Reduction.


Notwithstanding the above, neither a Deficient Valuation nor a Debt Service
Reduction shall be deemed a Realized Loss hereunder so long as the Servicer has
notified the Trustee in writing that the Servicer is diligently pursuing any
remedies that may exist in connection with the representations and warranties
made regarding the related Mortgage Loan and either (A) the related Mortgage
Loan is not in default with regard to payments due thereunder or (B) delinquent
payments of principal and interest under the related Mortgage Loan and any
premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current
basis by the Servicer or a Subservicer, in either case without giving effect to
any Debt Service Reduction.

        Record Date: With respect to each Class of Certificates and any
Distribution Date, the last day of the related Interest Accrual Period.

Regular Certificate: Any of the Certificates other than a Class R Certificate.
Relief Act: The Servicemembers Civil Relief Act, or similar legislation or
regulations as in effect from time to time. Relief Act Shortfalls: Shortfalls in
interest payable by a Mortgagor that is not collectible from the Mortgagor
pursuant to the Relief Act.

        REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code. As used herein, the term “the REMIC” or “the REMICs”
shall mean one or more of the REMICs created under this Agreement. The REMIC
will consist of the segregated pool of assets, with respect to which a REMIC
election is made pursuant to this Agreement, consisting of:

  (a) the Mortgage Loans and the related Mortgage Files and collateral securing
such Mortgage Loans,


  (b) all payments on and collections in respect of the Mortgage Loans due after
the Cut-off Date as shall be on deposit in the Custodial Account or in the
Payment Account and identified as belonging to the Trust Fund,


  (c) property that secured a Mortgage Loan and that has been acquired for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,


  (d) the hazard insurance policies and Primary Insurance Policies, if any, and


  (e) all proceeds of clauses (a) through (d) above.


        REMIC Administrator: The Trustee; provided that if the REMIC
Administrator is found by a court of competent jurisdiction to no longer be able
to fulfill its obligations as REMIC Administrator under this Agreement the
Servicer (or the Trustee acting as successor Servicer) shall appoint a successor
REMIC Administrator, subject to assumption of the REMIC Administrator
obligations under this Agreement.

REMIC Certificate: Any Certificate, other than a Class R Certificate.

        REMIC  Regular Interest: Any of the twenty-seven certificated beneficial
ownership interests in REMIC issued hereunder, and, hereby, designated as a
“regular interest” in REMIC, as follows: Class A-1, Class A-2, Class A-3, Class
 A-4, Class A-5, Class A-6, Class A-7, Class A-8, Class A-9, Class A-10,
Class A-11, Class A-12, Class A-13, Class A-14, Class A-15, Class A-16, Class
A-17, Class A-18, Class A-19, Class IO, Class PO, Class M-1, Class M-2,
Class M-3, Class B-1, Class B-2 and Class B-3 Certificates.

        REMIC Provisions: Provisions of the federal income tax law relating to
real estate mortgage investment conduits, which appear at Sections 860A through
860G of Subchapter M of Chapter 1 of the Code, and related provisions, and
temporary and final regulations (or, to the extent not inconsistent with such
temporary or final regulations, proposed regulations) and published rulings,
notices and announcements promulgated thereunder, as the foregoing may be in
effect from time to time.

        Remittance Report: A report that includes the information set forth in
Exhibit L hereto.

        REO Acquisition: The acquisition by the Servicer on behalf of the
Trustee for the benefit of the Certificateholders of any REO Property pursuant
to Section 3.14.

        REO Disposition: As to any REO Property, a determination by the Servicer
that it has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds
and other payments and recoveries (including proceeds of a final sale) which the
Servicer expects to be finally recoverable from the sale or other disposition of
the REO Property.

        REO Imputed Interest: As to any REO Property, for any period, an amount
equivalent to interest (at the Net Mortgage Rate that would have been applicable
to the related Mortgage Loan had it been outstanding) on the unpaid principal
balance of the Mortgage Loan as of the date of acquisition thereof for such
period.

        REO Proceeds: Proceeds, net of expenses, received in respect of any REO
Property (including, without limitation, proceeds from the rental of the related
Mortgaged Property or, with respect to a Cooperative Loan, the related
Cooperative Apartment) which proceeds are required to be deposited into the
Custodial Account only upon the related REO Disposition.

        REO Property: A Mortgaged Property acquired by the Servicer through
foreclosure or deed in lieu of foreclosure in connection with a defaulted
Mortgage Loan.

        Request for Release: A request for release, the forms of which are
attached as Exhibit F hereto, or an electronic request in a form acceptable to
the Custodian.

        Required Insurance Policy: With respect to any Mortgage Loan, any
insurance policy which is required to be maintained from time to time under this
Agreement or the related Subservicing Agreement in respect of such Mortgage
Loan.

        Responsible Officer: When used with respect to the Trustee, any officer
of the Corporate Trust Office of the Trustee, including any managing director,
director, any vice president, any assistant vice president, any assistant
secretary, any associate, or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers to whom, with respect to a particular matter, such matter is referred
and having direct responsibility for the administration of this Agreement.

        Schedule of Discount Fractions: The schedule setting forth the Discount
Fractions with respect to the Discount Mortgage Loans, attached hereto as
Exhibit O.

Scheduled Final Distribution Date: The Distribution Date occurring in December
2035. Security Agreement: With respect to a Cooperative Loan, the agreement
creating a security interest in favor of the originator in the related
Cooperative Stock.

      Seller: GMACM.

        Senior Accelerated Distribution Percentage: With respect to any
Distribution Date occurring on or prior to the Distribution Date in December
2010, 100%. With respect to any Distribution Date thereafter, as follows:

    (i)        for any Distribution Date after the 60th Distribution Date but on
or prior to the 72nd Distribution Date, the Senior Percentage for such
Distribution Date plus 70% of the Subordinate Percentage for such Distribution
Date;


    (ii)        for any Distribution Date after the 72nd Distribution Date but
on or prior to the 84th Distribution Date, the Senior Percentage for such
Distribution Date plus 60% of the Subordinate Percentage for such Distribution
Date;


    (iii)        for any Distribution Date after the 84th Distribution Date but
on or prior to the 96th Distribution Date, the Senior Percentage for such
Distribution Date plus 40% of the Subordinate Percentage for such Distribution
Date;


    (iv)        for any Distribution Date after the 96th Distribution Date but
on or prior to the 108th Distribution Date, the Senior Percentage for such
Distribution Date plus 20% of the Subordinate Percentage for such Distribution
Date; and


    (v)        for any Distribution Date thereafter, the Senior Percentage for
such Distribution Date;


provided, however,

    (i)        that any scheduled reduction to the Senior Accelerated
Distribution Percentage for any described above shall occur as of any
Distribution Date only if:

    (a)(1)(X)        the outstanding principal balance of the Mortgage Loans
delinquent 60 days or more (including Mortgage Loans which are in foreclosure,
have been foreclosed or otherwise liquidated, or with respect to which the
Mortgagor is in bankruptcy and any REO Property) averaged over the last six
months, as a percentage of the aggregate outstanding Certificate Principal
Balance of the Subordinate Certificates, is less than 50% or (Y) the outstanding
principal balance of Mortgage Loans delinquent 60 days or more (including
Mortgage Loans which are in foreclosure, have been foreclosed or otherwise
liquidated, or with respect to which the Mortgagor is in bankruptcy and any REO
Property) averaged over the last six months, as a percentage of the aggregate
outstanding principal balance of all Mortgage Loans averaged over the last six
months, does not exceed 2% and (2) Realized Losses on the Mortgage Loans to date
for such Distribution Date if occurring during the sixth, seventh, eighth, ninth
or tenth year (or any year thereafter) after the Closing Date are less than 30%,
35%, 40%, 45% or 50%, respectively, of the sum of the Initial Certificate
Principal Balances of the Subordinate Certificates; or


          (b)(1) the outstanding principal balance of Mortgage Loans delinquent
60 days or more averaged over the last six months, as a percentage of the
aggregate outstanding principal balance of all Mortgage Loans averaged over the
last six months, does not exceed 4% and (2) Realized Losses on the Mortgage
Loans to date for such Distribution Date, if occurring during the sixth,
seventh, eighth, ninth or tenth year (or any year thereafter) after the Closing
Date are less than 10%, 15%, 20%, 25% or 30%, respectively, of the sum of the
Initial Certificate Principal Balances of the Subordinate Certificates; and


    (ii)        that for any Distribution Date on which the Senior Percentage is
greater than the Senior Percentage as of the Closing Date, the Senior
Accelerated Distribution Percentage for such Distribution Date shall be 100%.

        Notwithstanding the foregoing, upon the reduction of the Certificate
Principal Balances of the related Senior Certificates (other than the Class PO
Certificates, if any) to zero, the related Senior Accelerated Distribution
Percentage shall thereafter be 0%.

        Senior Certificate: Any one of the Class A, Class IO, Class PO or
Class R Certificates, executed by the Trustee and authenticated by the
Certificate Registrar substantially in the form annexed hereto as Exhibit A-1,
Exhibit A-2, Exhibit A-3 and Exhibit D respectively.

        Senior Percentage: As of any Distribution Date, the lesser of (i) 100%
and (ii) a fraction, expressed as a percentage, the numerator of which is the
aggregate Certificate Principal Balance of the Senior Certificates (other than
the Class PO Certificates) immediately prior to such Distribution Date and the
denominator of which is the aggregate Stated Principal Balance of all of the
Mortgage Loans (or related REO Properties) (other than the related Discount
Fraction of each Discount Mortgage Loan) immediately prior to such Distribution
Date.

        Senior Principal Distribution Amount: As to any Distribution Date, the
lesser of (a) the balance of the Available Distribution Amount remaining after
the distribution of all amounts required to be distributed pursuant to
4.02(a)(i),(ii) and (iii) and (b) the sum of the amounts required to be
distributed to the Senior Certificateholders on such Distribution Date pursuant
to Section 4.02(a)(iv).

Servicing Accounts: The account or accounts created and maintained pursuant to

Section 3.08.

        Servicing Advances: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in connection with a default, delinquency or
other unanticipated event by the Servicer in the performance of its servicing
obligations, including, but not limited to, the cost of (i) the preservation,
restoration and protection of a Mortgaged Property or, with respect to a
Cooperative Loan, the related Cooperative Apartment, (ii) any enforcement or
judicial proceedings, including foreclosures, including any expenses incurred in
relation to any such proceedings that result from the Mortgage Loan being
registered on the MERS System, (iii) the management and liquidation of any REO
Property and (iv) compliance with the obligations under Sections 3.01, 3.08,
3.12(a) and 3.14, including, if the Servicer or any Affiliate of the Servicer
provides services such as appraisals and brokerage services that are customarily
provided by Persons other than servicers of mortgage loans, reasonable
compensation for such services.

        Servicing Fee: With respect to any Mortgage Loan and Distribution Date,
the fee payable monthly to the Servicer in respect of servicing compensation
that accrues at the Servicing Fee Rate.

      Servicing Fee Rate: 0.250% per annum.

        Servicing Modification: Any reduction of the interest rate on or the
outstanding principal balance of a Mortgage Loan that is in default, or for
which, in the judgment of the Servicer, default is reasonably foreseeable,
pursuant to a modification of such Mortgage Loan in accordance with
Section 3.07(a).

        Servicing Officer: Any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Mortgage Loans whose
name and specimen signature appear on a list of servicing officers furnished to
the Trustee by the Servicer, as such list may from time to time be amended.

        Special Hazard Amount: As of any Distribution Date, an amount equal to
$5,255,006.62 minus the sum of (i) the aggregate amount of Special Hazard Losses
allocated solely to one or more specific Classes of Certificates in accordance
with Section 4.05 and (ii) the Adjustment Amount (as defined below) as most
recently calculated. For each anniversary of the Cut-off Date, the Adjustment
Amount shall be equal to the amount, if any, by which the amount calculated in
accordance with the preceding sentence (without giving effect to the deduction
of the Adjustment Amount for such anniversary) exceeds the greatest of (A) the
greatest of (i) twice the outstanding principal balance of the Mortgage Loan in
the Trust Fund which has the largest outstanding principal balance on the
Distribution Date immediately preceding such anniversary, (ii) the product of
1.00% multiplied by the outstanding principal balance of all Mortgage Loans on
the Distribution Date immediately preceding such anniversary and (iii) the
aggregate outstanding principal balance (as of the immediately preceding
Distribution Date) of the Mortgage Loans in any single five-digit California zip
code area with the largest amount of Mortgage Loans by aggregate principal
balance as of such anniversary, (B) the greater of (i) the product of the
Special Hazard Percentage for such anniversary multiplied by the outstanding
principal balance of all the Mortgage Loans on the Distribution Date immediately
preceding such anniversary and (ii) twice the outstanding principal balance of
the Mortgage Loan in the Trust Fund which has the largest outstanding principal
balance on the Distribution Date immediately preceding such anniversary, and
(C) the greater of (i) the product of 0.50% multiplied by the outstanding
principal balance of all Mortgage Loans on the Distribution Date immediately
preceding such anniversary multiplied by a fraction, the numerator of which is
equal to the aggregate outstanding principal balance (as of the immediately
preceding Distribution Date) of all of the Mortgage Loans secured by Mortgaged
Properties located in the State of California divided by the aggregate
outstanding principal balance (as of the immediately preceding Distribution
Date) of all of the Mortgage Loans, expressed as a percentage, and the
denominator of which is equal to 34.56% (which percentage is equal to the
percentage of Mortgage Loans initially secured by Mortgaged Properties located
in the State of California) and (ii) the aggregate outstanding principal balance
(as of the immediately preceding Distribution Date) of the largest Mortgage Loan
secured by a Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) located in the State of California.

        The Special Hazard Amount may be further reduced by the Servicer
(including accelerating the manner in which coverage is reduced) provided that
prior to any such reduction, the Servicer shall (i) obtain written confirmation
from each Rating Agency that such reduction shall not reduce the rating assigned
to any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency and (ii) provide a copy of such written
confirmation to the Trustee.

        Special Hazard Loss: Any Realized Loss not in excess of the cost of the
lesser of repair or replacement of a Mortgaged Property (or, with respect to a
Cooperative Loan, the related Cooperative Apartment) suffered by such Mortgaged
Property (or Cooperative Apartment) on account of direct physical loss,
exclusive of (i) any loss of a type covered by a hazard policy or a flood
insurance policy required to be maintained in respect of such Mortgaged Property
pursuant to Section 3.12(a), except to the extent of the portion of such loss
not covered as a result of any coinsurance provision and (ii) any Extraordinary
Loss.

        Special Hazard Percentage: As of each anniversary of the Cut-off Date,
the greater of (i) 1.0% and (ii) the largest percentage obtained by dividing the
aggregate outstanding principal balance (as of immediately preceding
Distribution Date) of the Mortgage Loans secured by Mortgaged Properties located
in a single, five-digit zip code area in the State of California by the
outstanding principal balance of all the Mortgage Loans as of the immediately
preceding Distribution Date.

Standard & Poor's: Standard & Poor's, a division of The McGraw-Hill Companies,
Inc., or its successor in interest.

        Stated Principal Balance: With respect to any Mortgage Loan or related
REO Property, at any given time, (i) the Cut-off Date Principal Balance of the
Mortgage Loan, minus (ii) the sum of (a) the principal portion of the Monthly
Payments due with respect to such Mortgage Loan or REO Property during each Due
Period ending prior to the most recent Distribution Date which were received or
with respect to which an Advance was made, and (b) all Principal Prepayments
with respect to such Mortgage Loan or REO Property, and all Insurance Proceeds,
Liquidation Proceeds and REO Proceeds, to the extent applied by the Servicer as
recoveries of principal in accordance with Section 3.14 with respect to such
Mortgage Loan or REO Property, in each case which were distributed pursuant to
Section 4.02 on any previous Distribution Date, and (c) any Realized Loss
allocated to Certificateholders with respect thereto for any previous
Distribution Date.

        Subordinate Certificate: Any one of the Class M Certificates or Class B
Certificates, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit B and Exhibit C,
respectively.

        Subordinate Class Percentage: With respect to any Distribution Date and
any Class of Subordinate Certificates, a fraction, expressed as a percentage,
the numerator of which is the aggregate Certificate Principal Balance of such
Class of Subordinate Certificates immediately prior to such date and the
denominator of which is the aggregate Stated Principal Balance of all of the
Mortgage Loans (or related REO Properties) (other than the related Discount
Fraction of each Discount Mortgage Loan) immediately prior to such Distribution
Date.

        Subordinate Percentage: As of any Distribution Date, 100% minus the
Senior Percentage as of such Distribution Date.

        Subordinate Principal Distribution Amount: With respect to any
Distribution Date and each Class of Subordinate Certificates, (a) the sum of
(i) the product of (x) the related Subordinate Class Percentage for such Class
and (y) the aggregate of the amounts calculated for such Distribution Date under
clauses (1), (2) and (3) of Section 4.02(a)(v) (without giving effect to the
Senior Percentage) to the extent not payable to the Senior Certificates;
(ii) such Class’s pro rata share, based on the Certificate Principal Balance of
each Class of Subordinate Certificates then outstanding, of the principal
collections described in clause (b) of Section 4.02(a)(iv)(B) (without giving
effect to the Senior Accelerated Distribution Percentage) to the extent such
collections are not otherwise distributed to the Senior Certificates; (iii) the
product of (x) the related Prepayment Distribution Percentage and (y) the
aggregate of all Principal Prepayments in Full received in the related
Prepayment Period and Curtailments received in the preceding calendar month
(other than the related Discount Fraction of such Principal Prepayments in Full
and Curtailments with respect to a Discount Mortgage Loan) to the extent not
payable to the Senior Certificates; (iv) if such Class is the Class of
Subordinate Certificates with the Highest Priority, any Excess Subordinate
Principal Amount for such Distribution Date to the extent not payable to the
Senior Certificates; and (v) any amounts described in clauses (i), (ii) and
(iii) as determined for any previous Distribution Date, that remain
undistributed to the extent that such amounts are not attributable to Realized
Losses which have been allocated to a Class of Subordinate Certificates with a
Lower Priority minus (b) with respect to the Class of Subordinate Certificates
with the Lowest Priority, any Excess Subordinate Principal Amount for such
Distribution Date; provided, however, that the Subordinate Principal
Distribution Amount for any Class of Subordinate Certificates on any
Distribution Date shall in no event exceed the outstanding Certificate Principal
Balance of such Class of Certificates immediately prior to such date.

        Subserviced Mortgage Loan: Any Mortgage Loan that, at the time of
reference thereto, is subject to a Subservicing Agreement.

        Subservicer: Any Person with whom the Servicer has entered into a
Subservicing Agreement.

        Subservicer Advance: Any delinquent installment of principal and
interest on a Mortgage Loan which is advanced by the related Subservicer (net of
its Subservicing Fee) pursuant to the Subservicing Agreement.

Subservicing Account: An account established by a Subservicer in accordance with

Section 3.08.

        Subservicing Agreement: The written contract between the Servicer and
any Subservicer relating to servicing and administration of certain Mortgage
Loans as provided in Section 3.02.

Subservicing Fee: As to any Mortgage Loan, the fee payable monthly to the
related Subservicer, if any.

        Subsequent Recoveries: As of any Distribution Date, amounts received by
the Servicer (net of any related expenses permitted to be reimbursed pursuant to
Section 3.10) or surplus amounts held by the Servicer to cover estimated
expenses (including, but not limited to, recoveries in respect of the
representations and warranties made by the related Seller pursuant to the
applicable Seller’s Agreement and assigned to the Trustee pursuant to
Section 2.04) specifically related to a Mortgage Loan that was the subject of a
Cash Liquidation or an REO Disposition prior to the related Prepayment Period
that resulted in a Realized Loss.

        Tax Returns: The federal income tax return on Internal Revenue Service
Form 1066, U.S. Real Estate Mortgage Investment Conduit Income Tax Return,
including Schedule Q thereto, Quarterly Notice to Residual Interest Holders of
REMIC Taxable Income or Net Loss Allocation, or any successor forms, to be filed
on behalf of the REMICs due to its classification as a REMIC under the REMIC
Provisions, together with any and all other information, reports or returns that
may be required to be furnished to the Certificateholders or filed with the
Internal Revenue Service or any other governmental taxing authority under any
applicable provisions of federal, state or local tax laws.

        Transfer: Any direct or indirect transfer, sale, pledge, hypothecation
or other form of assignment of any Ownership Interest in a Certificate.

Transferee: Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate. Transferor: Any Person who is disposing by Transfer of any
Ownership Interest in a Certificate. Trust Fund: The segregated pool of assets
consisting of:

  (i) the Mortgage Loans and the related Mortgage Files and collateral securing
such Mortgage Loans,


  (ii) all payments on and collections in respect of the Mortgage Loans due
after the Cut-off Date as shall be on deposit in the Custodial Account or in the
Payment Account and identified as belonging to the Trust Fund,


  (iii) property that secured a Mortgage Loan and that has been acquired for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,


  (iv) the hazard insurance policies and Primary Insurance Policies, if any, and


  (v) all proceeds of clauses (i) through (v) above.


        A REMIC election with respect to the Trust Fund.

        Uniform Single Attestation Program for Mortgage Bankers: The Uniform
Single Attestation Program for Mortgage Bankers, as published by the Mortgage
Bankers Association of America and effective with respect to fiscal periods
ending on or after December 15, 1995.

        Uninsured Cause: Any cause of damage to property subject to a Mortgage
such that the complete restoration of such property is not fully reimbursable by
the hazard insurance policies.

        United States Person: (i) A citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or
partnership for United States federal income tax purposes organized in or under
the laws of the United States or any state thereof or the District of Columbia
(unless, in the case of a partnership, Treasury regulations provide otherwise),
provided that, for purposes solely of the restrictions on the transfer of
residual interests, no partnership or other entity treated as a partnership for
United States federal income tax purposes shall be treated as a United States
Person unless all persons that own an interest in such partnership either
directly or indirectly through any chain of entities no one of which is a
corporation for United States federal income tax purposes are required by the
applicable operating agreement to be United States Persons, (iii) an estate the
income of which is includible in gross income for United States tax purposes,
regardless of its source, or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of the trust and
one or more United States persons have authority to control all substantial
decisions of the trust. Notwithstanding the preceding sentence, to the extent
provided in Treasury regulations, certain trusts in existence on August 20,
1996, and treated as United States persons prior to such date, that elect to
continue to be treated as United States persons will also be a United States
Person.

        Voting Rights: The portion of the voting rights of all of the
Certificates which is allocated to any Certificate, as designated in
Section 11.09.

Section 1.02. Use of Words and Phrases.

        “Herein,” “hereby,” “hereunder,” ‘hereof,” “hereinbefore,” “hereinafter”
and other equivalent words refer to the Pooling and Servicing Agreement as a
whole. All references herein to Articles, Sections or Subsections shall mean the
corresponding Articles, Sections and Subsections in the Pooling and Servicing
Agreement. The definition set forth herein include both the singular and the
plural.


ARTICLE II


CONVEYANCE OF MORTGAGE LOANS;


ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01. Conveyance of Mortgage Loans.

(a)     The Company, concurrently with the execution and delivery hereof, does
hereby assign to the Trustee for the benefit of the Certificateholders without
recourse all the right, title and interest of the Company in and to the Mortgage
Loans, including all interest and principal received on or with respect to the
Mortgage Loans after the Cut-off Date (other than payments of principal and
interest due on the Mortgage Loans on or before the Cut-off Date). The Company,
the Servicer and the Trustee agree that it is not intended that any mortgage
loan be included in the Trust Fund that is either (i) a High-Cost Home Loan as
defined in the New Jersey Home Ownership Act effective November 27, 2003, (ii) a
High-Cost Home Loan as defined in the New Mexico Home Loan Protection Act
effective January 1, 2004, (ii) a High-Cost Home Loan as defined in the
Massachusetts Predatory Home Loan Practices Act effective November 7, 2004 or
(iv) a High-Cost Home Loan as defined in the Indiana High Cost Home Loan Law Act
effective January 1, 2005.

(b)     In connection with such assignment, and contemporaneously with the
delivery of this Agreement, the Company does hereby deliver to, and deposit
with, the Trustee, or to and with one or more Custodians, as the duly appointed
agent or agents of the Trustee for such purpose, the original Mortgage Note,
with respect to each Mortgage Loan so assigned, endorsed without recourse in
blank, or in the name of the Trustee as trustee, and signed by an authorized
officer (which endorsement shall contain either an original signature or a
facsimile signature of an authorized officer of GMACM, and if in the form of an
allonge, the allonge shall be stapled to the Mortgage Note), with all
intervening endorsements showing a complete chain of title from the originator
to GMACM. If the Mortgage Loan was acquired by the endorser in a merger, the
endorsement must be by “____________, successor by merger to [name of
predecessor].” If the Mortgage Loan was acquired or originated by the endorser
while doing business under another name, the endorsement must be by
“____________ formerly known as [previous name].”

In lieu of delivering the Mortgage Note relating to any Mortgage Loan, the
Company may deliver or cause to be delivered a lost note affidavit from the
Seller stating that the original Mortgage Note was lost, misplaced or destroyed,
and, if available, a copy of each original Mortgage Note; provided, however,
that in the case of Mortgage Loans which have been prepaid in full after the
Cut-off Date and prior to the Closing Date, the Company, in lieu of delivering
the above documents, may deliver or cause to be delivered to the Custodian, if
any, or the Trustee, a certification to such effect and shall deposit all
amounts paid in respect of such Mortgage Loan in the Payment Account on the
Closing Date.

(c)     All other documents contained in the Mortgage File and any original
documents relating to the Mortgage Loans not contained in the Mortgage File or
delivered to the Custodian, if any, or the Trustee are and shall be held by the
Servicer in trust as agent for the Trustee on behalf of the Certificateholders.

        In the event that in connection with any Mortgage Loan: (a) the original
recorded Mortgage (or evidence of submission to the recording office), (b) all
interim recorded assignments, (c) the original recorded modification agreement,
if required, or (d) evidence of title insurance (together with all riders
thereto, if any) satisfying the requirements of clause (I)(ii), (iv), (vi) or
(vii) of the definition of Mortgage File, respectively, have not been delivered
to the Servicer concurrently with the execution and delivery hereof because such
document or documents have not been returned from the applicable public
recording office, or, in the case of each such interim assignment or
modification agreement, because the related Mortgage has not been returned by
the appropriate recording office, in the case of clause (I)(ii), (iv) or (vi) of
the definition of Mortgage File, or because the evidence of title insurance has
not been delivered to the Seller by the title insurer in the case of
clause (I)(vii) of the definition of Mortgage File, the Servicer shall use its
reasonable best efforts to obtain, (A) in the case of clause (I)(ii), (iv) or
(vi) of the definition of Mortgage File, such original Mortgage, such interim
assignment, or such modification agreement, with evidence of recording indicated
thereon upon receipt thereof from the public recording office, or a copy
thereof, certified, if appropriate, by the relevant recording office, or (B) in
the case of clause (I)(vii) of the definition of Mortgage File, evidence of
title insurance.

(d)     If any of the documents held by the Servicer pursuant to
clause (c) above are missing or defective in any other respect and such missing
document or defect materially and adversely affects the interests of the
Certificateholders in the related Mortgage Loan, the Servicer shall request that
GMACM either (i) cure such defect in all material respects, (ii) substitute for
such Mortgage Loan a Qualified Substitute Mortgage Loan, which substitution
shall be accomplished in the manner and subject to the conditions set forth in
Section 2.04, or (iii) purchase such Mortgage Loan from the Trust Fund at the
Purchase Price within 90 days after the date on which GMACM was notified of such
defect; provided that if such defect would cause the Mortgage Loan to be other
than a “qualified mortgage” as defined in Section 860G(a)(3) of the Code, any
such cure, substitution or repurchase must occur within 90 days from the date
such breach was discovered. If GMACM fails to comply with such request by the
Servicer, the Servicer shall notify the Trustee of such missing document or
material defect and the Trustee shall notify GMACM of its obligation to comply
with clause (i), (ii) or (iii) of the preceding sentence. It is understood and
agreed that the obligation of GMACM to cure a material defect in, or substitute
for, or purchase any Mortgage Loan as to which a material defect in or omission
of a constituent document exists, shall constitute the sole remedy respecting
such material defect or omission available to Certificateholders or the Trustee
on behalf of Certificateholders. The Purchase Price for the purchased Mortgage
Loan shall be deposited or caused to be deposited upon receipt by the Trustee in
the Payment Account, or upon receipt by the Servicer in the Custodial Account.
Upon receipt by the Trustee of written notification of such deposit signed by a
Servicing Officer, and upon receipt of a Request for Release from the Servicer,
the Custodian on behalf of the Trustee, shall (i) release or cause to be
released to GMACM the related Mortgage Note, and (ii) cause the Servicer to
release to GMACM any remaining documents in the related Mortgage File which are
held by the Servicer. The Trustee execute and deliver such instruments of
transfer or assignment, in each case without recourse, as GMACM shall require as
necessary to vest in GMACM ownership of any Mortgage Loan released pursuant
hereto and at such time the Trustee shall have no further responsibility with
respect to the related Mortgage Note.

(e)     The Servicer shall keep in its possession (a) from time to time
additional original documents evidencing an assumption or modification of a
Mortgage Loan and (b) any other documents required to be held by the Servicer.

        Except as may otherwise expressly be provided herein, none of the
Seller, the Servicer or the Trustee shall assign, sell, dispose of or transfer
any interest in the Trust Fund or any portion thereof, or permit the Trust Fund
or any portion thereof to be subject to any lien, claim, mortgage, security
interest, pledge or other encumbrance of, any other Person.

        The Servicer shall cause to be filed the UCC assignment and UCC
financing statement referred to in clause (II)(vii) and (x), respectively, of
the definition of Mortgage File. If any UCC assignment or amendment or UCC
financing statement, as applicable, is lost or returned unfiled to the Servicer
because of any defect therein, the Servicer shall prepare a substitute UCC
assignment or amendment or UCC financing statement, as applicable, or cure such
defect, and cause such UCC assignment or amendment or UCC financing statement,
as applicable, to be filed in accordance with this paragraph. In connection with
its servicing of Cooperative Loans, the Servicer will use its reasonable best
efforts to file timely continuation statements with regard to each financing
statement and assignment relating to Cooperative Loans as to which the related
Cooperative Apartment is located outside of the State of New York.

        In connection with the assignment of any Mortgage Loan registered on the
MERS® System, the Servicer further agrees that it will cause, at the Servicer’s
own expense, as soon as practicable after the Closing Date, the MERS® System to
indicate that such Mortgage Loans have been assigned to the Trustee in
accordance with this Agreement for the benefit of the Certificateholders by
including (or deleting, in the case of Mortgage Loans which are repurchased in
accordance with this Agreement) in such computer files (a) the specific code
which identifies the Trustee as the assignee of such Mortgage Loan and (b) the
series specific code in the field “Pool Field” which identifies the series of
Certificates issued in connection with such Mortgage Loans. The Servicer agrees
that it will not alter the codes referenced in this paragraph with respect to
any Mortgage Loan during the term of this Agreement unless and until such
Mortgage Loan is repurchased in accordance with the terms of this Agreement, and
there is filed any financing statement or amendment thereof necessary to comply
with the New York Uniform Commercial Code or the Uniform Commercial Code of any
applicable jurisdiction.

(f)     It is intended that the conveyance by the Company to the Trustee of the
Mortgage Loans as provided for in this Section 2.01 be construed as a sale by
the Company to the Trustee of the Mortgage Loans for the benefit of the
Certificateholders. Further, it is not intended that such conveyance be deemed
to be a grant of a security interest in the Mortgage Loans by the Company to the
Trustee to secure a debt or other obligation of the Company. However, if the
Mortgage Loans are held to be property of the Company or of the Seller, or if
for any reason this Agreement is held or deemed to create a security interest in
the Mortgage Loans, then it is intended that, (a) this Agreement be and hereby
is a security agreement within the meaning of Article 9 of the Uniform
Commercial Code of any applicable jurisdiction; (b) the conveyance provided for
in Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company
to the Trustee of a security interest in all of the Company’s right, title and
interest, whether now owned or hereafter acquired, in and to the following:
(A) the Mortgage Loans, including (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
Cooperative Stock Certificate and Cooperative Lease, (ii) with respect to each
Mortgage Loan other than a Cooperative Loan, the related Mortgage Note and
Mortgage, and (iii) any insurance policies and all other documents in the
related Mortgage File, (B) all amounts payable pursuant to the Mortgage Loans in
accordance with the terms thereof, (C) all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including without limitation all amounts from time to time held or
invested in the Payment Account or the Custodial Account, whether in the form of
cash, instruments, securities or other property, (D) all accounts, general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
goods, letters of credit, letter-of-credit rights, oil, gas, and other minerals,
and investment property consisting of, arising from or relating to any of the
foregoing, and (E) all proceeds of the foregoing, and (2) an assignment by the
Company to the Trustee of any security interest in any and all of the Seller’s
right (including the power to convey title thereto), title and interest, whether
now owned or hereafter acquired, in and to the property described in the
foregoing clauses (1)(A), (B), (C), (D) and (E) granted by the Seller to the
Company pursuant to the Purchase Agreement; (c) the possession by the Trustee,
the Custodian or any other agent of the Trustee of any of the foregoing property
shall be deemed to be possession by the secured party, or possession by a
purchaser or a person holding for the benefit of such secured party, for
purposes of perfecting the security interest pursuant to the Pennsylvania
Uniform Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction (including, without limitation, Sections 9-313 and 9-314 thereof);
and (d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents of, or persons holding for, the Trustee (as
applicable) for the purpose of perfecting such security interest under
applicable law.

        The Company and, at the Company’s direction, GMACM and the Trustee
shall, to the extent consistent with this Agreement, take such reasonable
actions as may be necessary to ensure that, if this Agreement were determined to
create a security interest in the Mortgage Loans and the other property
described above, such security interest would be determined to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. Without limiting the generality
of the foregoing, the Company shall prepare and deliver to the Trustee not less
than 15 days prior to any filing date and, the Trustee shall forward for filing,
in accordance with the Servicer’s instructions, or shall cause to be forwarded
for filing, at the expense of the Company, all filings necessary to maintain the
effectiveness of any original filings necessary under the Uniform Commercial
Code as in effect in any jurisdiction to perfect the Trustee’s security interest
in the Mortgage Loans, as evidenced by an Officer’s Certificate of the Company,
including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of the Seller, the
Company or the Trustee (such preparation and filing shall be at the expense of
the Trustee, if occasioned by a change in the Trustee’s name), (2) any change of
type or jurisdiction of organization of the Seller or the Company and (3) any
transfer of any interest of the Seller or the Company in any Mortgage Loan. The
Company shall file or cause to be filed the original filing necessary under the
Uniform Commercial Code to perfect the Trustee’s security interest in the
Mortgage Loans.

Section 2.02. Acceptance by Trustee.

        The Trustee acknowledges that the Custodian, acting on behalf of the
Trustee, has received (subject to any exceptions noted in the custodian
certification described below) the Mortgage Notes and the Trustee declares that
it holds or will hold the assets included in the definition of “Trust Fund,” in
trust for the exclusive use and benefit of all present and future
Certificateholders.

        The Trustee agrees, for the benefit of the Certificateholders, that
pursuant to the Custodial Agreement, the Custodian will review each Mortgage
Note and will execute and deliver, or cause to be executed and delivered, to
GMACM, the Trustee and the Servicer a custodian certification substantially in
the form annexed hereto as Exhibit M on or prior to the Closing Date. Pursuant
to the Custodial Agreement, in conducting such review, the Custodian is required
to ascertain whether the Mortgage Notes have been executed and received, and
whether the Mortgage Notes relate, determined on the basis of the original
principal balance and loan number, to the Mortgage Loans. Neither the Custodian
nor the Trustee shall be under any duty or obligation to inspect, review or
examine said documents, instruments, certificates or other papers to determine
that the same are genuine, enforceable or appropriate for the represented
purpose or that they have actually been recorded, or are in recordable form or
that they are other than what they purport to be on their face.

        If, in the process of reviewing the Mortgage Notes and preparing the
certifications referred to above, the Custodian finds any Mortgage Note to be
missing or contains any defect which materially and adversely affects the
interests of the Certificateholders in the related Mortgage Loan, the Custodian
is required pursuant to the Custodial Agreement, to notify the Trustee, the
Company and the Seller, and the Trustee shall request that GMACM cure any such
defect in all material respects within 90 days from the date on which GMACM was
notified of such defect, and if GMACM does not cure such defect in all material
respects during such period, the Trustee shall request on behalf of the
Certificateholders that GMACM either (i) substitute for such Mortgage Loan a
Qualified Substitute Mortgage Loan, which substitution shall be accomplished in
the manner and subject to the conditions set forth in Section 2.04, or
(ii) purchase such Mortgage Loan from the Trust Fund at the Purchase Price
within 90 days after the date on which GMACM was notified of such defect;
provided that if such defect would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3) of the Code, any such
cure, substitution or repurchase must occur within 90 days from the date such
breach was discovered. It is understood and agreed that the obligation of GMACM
to cure a material defect in, or substitute for, or purchase any Mortgage Loan
as to which a material defect in, or omission of, a Mortgage Note exists shall
constitute the sole remedy respecting such material defect or omission available
to Certificateholders or the Trustee on behalf of Certificateholders. The
Purchase Price for the purchased Mortgage Loan shall be deposited or caused to
be deposited upon receipt by the Trustee in the Payment Account, or upon receipt
by the Servicer in the Custodial Account. Upon receipt by the Trustee of written
notification of such deposit signed by a Servicing Officer, and upon receipt of
a Request for Release from the Servicer, the Custodian on behalf of the Trustee,
shall (i) release or cause to be released to GMACM the related Mortgage Note,
and (ii) cause the Servicer to release to GMACM any remaining documents in the
related Mortgage File which are held by the Servicer. The Trustee execute and
deliver such instruments of transfer or assignment, in each case without
recourse, representation or warranty, as GMACM shall require as necessary to
vest in GMACM ownership of any Mortgage Loan released pursuant hereto and at
such time the Trustee shall have no further responsibility with respect to the
related Mortgage Note.

Section 2.03. Representations, Warranties and Covenants of the Servicer.

        The Servicer hereby represents and warrants to the Trustee for the
benefit of the Certificateholders that:

  (i) The Servicer is a corporation duly organized, validly existing and in good
standing under the laws governing its creation and existence and is or will be
in compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to ensure the enforceability of each Mortgage
Loan in accordance with the terms of this Agreement;


  (ii) The execution and delivery of this Agreement by the Servicer and its
performance and compliance with the terms of this Agreement will not violate the
Servicer’s Certificate of Incorporation or Bylaws or constitute a material
default (or an event which, with notice or lapse of time, would constitute a
material default) under, or result in the material breach of, any material
contract, agreement or other instrument to which the Servicer is a party or
which may be applicable to the Servicer or any of its assets;


  (iii) This Agreement, assuming due authorization, execution and delivery by
the Trustee and the Company, constitutes a valid, legal and binding obligation
of the Servicer, enforceable against it in accordance with the terms hereof
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights generally and to
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law and to public policy as it
relates to indemnification and contribution under applicable securities laws;


  (iv) The Servicer is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Servicer or its properties or might have consequences that would materially
adversely affect its performance hereunder;


  (v) No litigation is pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer which would prohibit its entering into this
Agreement or performing its obligations under this Agreement;


  (vi) The Servicer will comply in all material respects in the performance of
this Agreement with all reasonable rules and requirements of each insurer under
each Required Insurance Policy;


  (vii) No information, certificate of an officer, statement furnished in
writing or report delivered to the Company, any Affiliate of the Company or the
Trustee by the Servicer will, to the knowledge of the Servicer, contain any
untrue statement of a material fact or omit a material fact necessary to make
the information, certificate, statement or report not misleading; and


  (viii) The Servicer is a member of MERS in good standing, and will comply in
all material respects with the rules and procedures of MERS in connection with
the servicing of the Mortgage Loans that are registered with MERS.


It is understood and agreed that the representations and warranties set forth in
this Section 2.03 shall survive delivery of the respective Mortgage Notes to the
Custodian, if any, or the Trustee.

Section 2.04. Representations and Warranties of the Seller.

        The Company hereby assigns to the Trustee for the benefit of
Certificateholders all of its right, title and interest in respect of the
Purchase Agreement insofar as the Purchase Agreement relates to the
representations and warranties made by the Seller in respect of the Mortgage
Loans and any remedies provided thereunder for any breach of such
representations and warranties, such right, title and interest may be enforced
by the Servicer on behalf of the Trustee and the Certificateholders. Upon the
discovery by the Company, the Servicer, the Trustee or any Custodian of a breach
of any of the representations and warranties made by the Seller in the Purchase
Agreement (which, for purposes hereof, will be deemed to include any other cause
giving rise to a repurchase obligation under the Purchase Agreement) in respect
of any Mortgage Loan which materially and adversely affects the interests of the
Certificateholders in such Mortgage Loan, the party discovering such breach
shall give prompt written notice to the other parties (any Custodian being so
obligated under a Custodial Agreement). The Servicer shall promptly notify the
Seller of such breach and request that the Seller either (i) cure such breach in
all material respects within 90 days from the date the Seller was notified of
such breach or (ii) purchase such Mortgage Loan from the Trust Fund at the
Purchase Price and in the manner set forth in Section 2.02; provided that in the
case of a breach under the Purchase Agreement, the Seller, shall have the option
to substitute a Qualified Substitute Mortgage Loan or Loans for such Mortgage
Loan if such substitution occurs within two years following the Closing Date;
provided that if the breach would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3) of the Code, any such
cure, repurchase or substitution must occur within 90 days from the date the
breach was discovered. In the event that the Seller elects to substitute a
Qualified Substitute Mortgage Loan or Loans for a Deleted Mortgage Loan pursuant
to this Section 2.04, the Trustee shall notify the Seller to deliver to the
Custodian with respect to such Qualified Substitute Mortgage Loan or Loans, the
original Mortgage Note endorsed as required by Section 2.01, and the Trustee
shall notify the Seller to deliver to the Servicer with respect to such
Qualified Substitute Mortgage Loan, the Mortgage, an Assignment of the Mortgage
in recordable form if required pursuant to Section 2.01, and such other
documents and agreements as are required to be held by the Servicer pursuant to
Section 2.01. No substitution will be made in any calendar month after the
Determination Date for such month. Monthly Payments due with respect to
Qualified Substitute Mortgage Loans in the month of substitution shall not be
part of the Trust Fund and will be retained by the Servicer and remitted by the
Servicer to the Seller on the next succeeding Distribution Date. For the month
of substitution, distributions to the Certificateholders will include the
Monthly Payment due on a Deleted Mortgage Loan for such month and thereafter the
Seller shall be entitled to retain all amounts received in respect of such
Deleted Mortgage Loan. The Servicer shall amend or cause to be amended the
Mortgage Loan Schedule and, if the Deleted Mortgage Loan was a Discount Mortgage
Loan, the Schedule of Discount Fractions, for the benefit of the
Certificateholders to reflect the removal of such Deleted Mortgage Loan and the
substitution of the Qualified Substitute Mortgage Loan or Loans and the Servicer
shall deliver the amended Mortgage Loan Schedule, and, if the Deleted Mortgage
Loan was a Discount Mortgage Loan, the amended Schedule of Discount Fractions,
to the Trustee for the benefit of the Certificateholders to reflect the removal
of such Deleted Mortgage Loan and the substitution of the Qualified Substitute
Mortgage Loan or Loans and the Servicer shall deliver the amended Mortgage Loan
Schedule to the Trustee. Upon such substitution, the Qualified Substitute
Mortgage Loan or Loans shall be subject to the terms of this Agreement and the
related Subservicing Agreement in all respects, and the Seller shall be deemed
to have made the representations and warranties with respect to the Qualified
Substitute Mortgage Loan contained in the Purchase Agreement as of the date of
substitution.

        In connection with the substitution of one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Servicer will
determine the amount (if any) by which the aggregate principal balance of all
such Qualified Substitute Mortgage Loans as of the date of substitution is less
than the aggregate Stated Principal Balance of all such Deleted Mortgage Loans
(in each case after application of the principal portion of the Monthly Payments
due in the month of substitution that are to be distributed to the
Certificateholders in the month of substitution). The Servicer shall deposit the
amount of such shortfall received from the Seller into the Custodial Account on
the day of substitution. Prior to the delivery of the Qualified Substitute
Mortgage Loan, the Servicer shall give notice in writing to the Trustee of any
such shortfall, which notice shall be accompanied by an Officer’s Certificate
stating that such Mortgage Loan is a Qualified Substitute Mortgage Loan and as
to the calculation of any such shortfall and (subject to Section 10.01(f)) by an
Opinion of Counsel to the effect that such substitution will not cause (a) any
federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on “prohibited transactions” under Section 860F(a)(1) of the
Code or on “contributions after the startup date” under Section 860G(d)(1) of
the Code or (b) any portion of the REMIC to fail to qualify as such at any time
that any Certificate is outstanding.

        It is understood and agreed that the obligation of the Seller to cure
such breach or purchase (or to substitute for) such Mortgage Loan as to which a
breach of its representations and warranties has occurred and is continuing
shall constitute the sole remedy respecting such breach available to the
Certificateholders or the Trustee on behalf of Certificateholders. In connection
with the purchase of or substitution for any such Mortgage Loan by the Seller,
the Trustee shall assign, pursuant to an assignment delivered to the Trustee by
the Seller, to the Seller or its designee all of the right, title and interest
in respect of the Purchase Agreement applicable to such Mortgage Loan.

Section 2.05. Execution and Authentication of Certificates.

        The Trustee acknowledges the assignment to it of the Mortgage Loans and
the delivery of the Mortgage Notes to the Custodian on its behalf, subject to
any exceptions noted, together with the assignment to it of all other assets
included in the Trust Fund and/or the REMIC, receipt of which is hereby
acknowledged. Concurrently with such delivery and in exchange therefor, the
Trustee, pursuant to the written request of the Company executed by an officer
of the Company has executed and caused to be authenticated and delivered to or
upon the order of the Company the Certificates in authorized denominations which
evidence ownership of the entire Trust Fund.

Section 2.06. Purposes and Powers of the Trust Fund.

        The purpose of the trust, as created hereunder, is to engage in the
following activities:

(a)     to sell the Certificates to the Company in exchange for the Mortgage
Loans;

(b)     to enter into and perform its obligations under this Agreement;

(c)     to engage in those activities that are necessary, suitable or convenient
to accomplish the foregoing or are incidental thereto or connected therewith;
and

(d)     subject to compliance with this Agreement, to engage in such other
activities as may be required in connection with conservation of the Trust Fund
and the making of distributions to the Certificateholders.

        The trust is hereby authorized to engage in the foregoing activities.
The trust shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement
while any Certificate is outstanding without the consent of the
Certificateholders evidencing a majority of the aggregate Voting Rights of the
Certificates.


ARTICLE III


ADMINISTRATION AND SERVICING


OF MORTGAGE LOANS

Section 3.01. Servicer to Act as Servicer.

(a)     The Servicer shall service and administer the Mortgage Loans in
accordance with the terms of this Agreement and the respective Mortgage Loans,
shall follow such practices and procedures as it shall deem necessary or
advisable and as shall be normal and usual in its general mortgage servicing
activities, and shall have full power and authority, acting alone or through
Subservicers as provided in Section 3.02, to do any and all things which it may
deem necessary or desirable in connection with such servicing and
administration. Without limiting the generality of the foregoing, the Servicer
in its own name or in the name of a Subservicer is hereby authorized and
empowered by the Trustee when the Servicer or the Subservicer, as the case may
be, believes it appropriate in its best judgment, to execute and deliver, on
behalf of the Certificateholders and the Trustee or any of them, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, or of consent to assumption or modification in connection with a
proposed conveyance, or of assignment of any Mortgage and Mortgage Note in
connection with the repurchase of a Mortgage Loan and all other comparable
instruments, or with respect to the modification or re-recording of a Mortgage
for the purpose of correcting the Mortgage, the subordination of the lien of the
Mortgage in favor of a public utility company or government agency or unit with
powers of eminent domain, the taking of a deed in lieu of foreclosure, the
commencement, prosecution or completion of judicial or non-judicial foreclosure,
the conveyance of a Mortgaged Property to the related Insurer, the acquisition
of any property acquired by foreclosure or deed in lieu of foreclosure, or the
management, marketing and conveyance of any property acquired by foreclosure or
deed in lieu of foreclosure with respect to the Mortgage Loans and with respect
to the Mortgaged Properties. The Servicer further is authorized and empowered by
the Trustee, on behalf of the Certificateholders and the Trustee, in its own
name or in the name of the Subservicer, when the Servicer or the Subservicer, as
the case may be, believes it appropriate in its best judgment to register any
Mortgage Loan on the MERS® System, or cause the removal from the registration of
any Mortgage Loan on the MERS® System, to execute and deliver, on behalf of the
Trustee and the Certificateholders or any of them, any and all instruments of
assignment and other comparable instruments with respect to such assignment or
re-recording of a Mortgage in the name of MERS, solely as nominee for the
Trustee and its successors and assigns. Any expenses incurred in connection with
the actions described in the preceding sentence shall be borne by the Servicer
in accordance with Section 3.16(c), with no right of reimbursement; provided,
that if, as a result of MERS discontinuing or becoming unable to continue
operations in connection with the MERS System, it becomes necessary to remove
any Mortgage Loan from registration on the MERS System and to arrange for the
assignment of the related Mortgages to the Trustee, then any related expenses
shall be reimbursable to the Servicer pursuant to Section 3.10(a)(ii).
Notwithstanding the foregoing, subject to Section 3.07(a), the Servicer shall
not permit any modification with respect to any Mortgage Loan that would both
constitute a sale or exchange of such Mortgage Loan within the meaning of
Section 1001 of the Code and any proposed, temporary or final regulations
promulgated thereunder (other than in connection with a proposed conveyance or
assumption of such Mortgage Loan that is treated as a Principal Prepayment in
Full pursuant to Section 3.13(d) hereof) and cause the REMIC formed under this
Agreement to fail to qualify as a REMIC under the Code. Upon request, the
Trustee shall furnish the Servicer with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to service and
administer the Mortgage Loans. The Trustee shall not be liable for any action
taken by the Servicer or any Subservicer pursuant to such powers of attorney. In
connection with servicing and administering the Mortgage Loans, the Servicer and
any Affiliate of the Servicer (i) may perform services such as appraisals and
brokerage services that are not customarily provided by servicers of mortgage
loans, and shall be entitled to reasonable compensation therefor in accordance
with Section 3.10 and (ii) may, at its own discretion and on behalf of the
Trustee, obtain credit information in the form of a “credit score” from a credit
repository.

(b)     All costs incurred by the Servicer or by Subservicers in effecting the
timely payment of taxes and assessments on the properties subject to the
Mortgage Loans shall not, for the purpose of calculating monthly distributions
to the Certificateholders, be added to the amount owing under the related
Mortgage Loans, notwithstanding that the terms of such Mortgage Loan so permit,
and such costs shall be recoverable to the extent permitted by
Section 3.10(a)(ii).

(c)     The Servicer may enter into one or more agreements in connection with
the offering of pass-through certificates evidencing interests in one or more of
the Certificates providing for the payment by the Servicer of amounts received
by the Servicer as servicing compensation hereunder and required to cover
certain Prepayment Interest Shortfalls on the Mortgage Loans, which payment
obligation will thereafter be an obligation of the Servicer hereunder.

  Section 3.02. Subservicing Agreements Between Servicer and Subservicers;
Enforcement of Subservicers’ and Seller’s Obligations.


        The Servicer may enter into Subservicing Agreements with Subservicers,
for the servicing and administration of all or some of the Mortgage Loans. Each
Subservicer of a Mortgage Loan shall be entitled to receive and retain, as
provided in the related Subservicing Agreement and in Section 3.07, the related
Subservicing Fee from payments of interest received on such Mortgage Loan after
payment of all amounts required to be remitted to the Servicer in respect of
such Mortgage Loan. Any Subservicing Fee shall be paid by the Servicer out of
the Servicing Fee for the related Mortgage Loans. Unless the context otherwise
requires, references in this Agreement to actions taken or to be taken by the
Servicer in servicing the Mortgage Loans include actions taken or to be taken by
a Subservicer on behalf of the Servicer.

Section 3.03. Successor Subservicers.

        The Servicer shall be entitled to terminate any Subservicing Agreement
that may exist in accordance with the terms and conditions of such Subservicing
Agreement and without any limitation by virtue of this Agreement; provided,
however, that in the event of termination of any Subservicing Agreement by the
Servicer or the Subservicer, the Servicer shall either act as servicer of the
related Mortgage Loan or enter into a Subservicing Agreement with a successor
Subservicer which will be bound by the terms of the related Subservicing
Agreement.

Section 3.04. Liability of the Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of
this Agreement relating to agreements or arrangements between the Servicer or a
Subservicer or reference to actions taken through a Subservicer or otherwise,
the Servicer shall remain obligated and liable to the Trustee and the
Certificateholders for the servicing and administering of the Mortgage Loans in
accordance with the provisions of Section 3.01 without diminution of such
obligation or liability by virtue of such Subservicing Agreements or
arrangements or by virtue of indemnification from the Subservicer or the Company
and to the same extent and under the same terms and conditions as if the
Servicer alone were servicing and administering the Mortgage Loans. The Servicer
shall be entitled to enter into any agreement with a Subservicer or the Seller
for indemnification of the Servicer and nothing contained in this Agreement
shall be deemed to limit or modify such indemnification.

Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
Certificateholders.

        Any Subservicing Agreement that may be entered into and any other
transactions or services relating to the Mortgage Loans involving a Subservicer
in its capacity as such and not as an originator shall be deemed to be between
the Subservicer and the Servicer alone and the Trustee and the
Certificateholders shall not be deemed parties thereto and shall have no claims,
rights, obligations, duties or liabilities with respect to the Subservicer in
its capacity as such except as set forth in Section 3.06.

Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee.

(a)     If the Servicer shall for any reason no longer be the servicer
(including by reason of an Event of Default), the Trustee, its designee or its
successor shall thereupon assume all of the rights and obligations of the
Servicer under each Subservicing Agreement that may have been entered into. The
Trustee, its designee or the successor servicer for the Trustee shall be deemed
to have assumed all of the Servicer’s interest therein and to have replaced the
Servicer as a party to the Subservicing Agreement to the same extent as if the
Subservicing Agreement had been assigned to the assuming party except that the
Servicer shall not thereby be relieved of any liability or obligations under the
Subservicing Agreement.

(b)     The Servicer shall, upon request of the Trustee but at the expense of
the Servicer, deliver to the assuming party all documents and records relating
to each Subservicing Agreement and the Mortgage Loans then being serviced and an
accounting of amounts collected and held by it and otherwise use its reasonable
efforts to effect the orderly and efficient transfer of each Subservicing
Agreement to the assuming party.

Section 3.07. Collection of Certain Mortgage Loan Payments; Deposits to
Custodial Account.

(a)     The Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Mortgage Loans, and shall, to
the extent such procedures shall be consistent with this Agreement and the terms
and provisions of any related Primary Insurance Policy, follow such collection
procedures as it would employ in its good faith business judgment and which are
normal and usual in its general mortgage servicing activities. Consistent with
the foregoing, the Servicer may in its discretion (i) waive any late payment
charge or any prepayment charge or penalty interest in connection with the
prepayment of a Mortgage Loan and (ii) extend the Due Date for payments due on a
Mortgage Note for a period not greater than 180 days; provided, however, that
the Servicer shall first determine that any such waiver or extension will not
impair the coverage of any related Primary Insurance Policy or materially
adversely affect the lien of the related Mortgage. In the event of any such
arrangement, the Servicer shall make timely advances on the related Mortgage
Loan during the scheduled period in accordance with the amortization schedule of
such Mortgage Loan without modification thereof by reason of such arrangements
unless otherwise agreed to by the Holders of the Classes of Certificates
affected thereby; provided, however, that no such extension shall be made if any
such advance would be a Nonrecoverable Advance. Consistent with the terms of
this Agreement, the Servicer may also waive, modify or vary any term of any
Mortgage Loan or consent to the postponement of strict compliance with any such
term or in any manner grant indulgence to any Mortgagor if in the Servicer’s
determination such waiver, modification, postponement or indulgence is not
materially adverse to the interests of the Certificateholders (taking into
account any estimated Realized Loss that might result absent such action);
provided, however, that the Servicer may not modify materially or permit any
Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any
principal or interest (unless in connection with the liquidation of the related
Mortgage Loan or except in connection with prepayments to the extent that such
reamortization is not inconsistent with the terms of the Mortgage Loan), or
extend the final maturity date of such Mortgage Loan, unless such Mortgage Loan
is in default or, in the judgment of the Servicer, such default is reasonably
foreseeable; provided, further, that no such modification shall reduce the
interest rate on a Mortgage Loan below the sum of the Pool Strip Rate and the
Servicing Fee Rate. In connection with any Curtailment of a Mortgage Loan, the
Servicer, to the extent not inconsistent with the terms of the Mortgage Note and
local law and practice, may permit the Mortgage Loan to be reamortized such that
the Monthly Payment is recalculated as an amount that will fully amortize the
remaining Stated Principal Balance thereof by the original Maturity Date based
on the original Mortgage Rate; provided, that such re-amortization shall not be
permitted if it would constitute a reissuance of the Mortgage Loan for federal
income tax purposes, except if such reissuance is described in Treasury
Regulation Section 1.860G-2(b)(3). The Servicer shall not be required to
institute or join in litigation with respect to collection of any payment
(whether under a Mortgage, Mortgage Note or otherwise or against any public or
governmental authority with respect to a taking or condemnation) if it
reasonably believes that enforcing the provision of the Mortgage or other
instrument pursuant to which such payment is required is prohibited by
applicable law.

(b)     The Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Custodial Accounts
held in trust, entitled “GMAC Mortgage Corporation Custodial Account in trust
for the benefit of the Holders of GMACM Mortgage Pass-Through Certificates,
Series 2005-J1.” Each Custodial Account shall be an Eligible Account. The
Custodial Account shall be maintained as a segregated account, separate and
apart from trust funds created for mortgage pass-through certificates of other
series, and the other accounts of the Servicer.

        Within two Business Days of receipt, except as otherwise specifically
provided herein, the Servicer shall deposit or cause to be deposited the
following payments and collections remitted by subservicers or received by it in
respect of the Mortgage Loans subsequent to the Cut-off Date (other than in
respect of principal and interest due on such Mortgage Loans on or before the
Cut-off Date) and the following amounts required to be deposited hereunder:

  (i) All payments on account of principal, including Principal Prepayments made
by Mortgagors on the Mortgage Loans and the principal component of any
Subservicer Advance or of any REO Proceeds received in connection with an REO
Property for which an REO Disposition has occurred;


  (ii) All payments on account of interest at the Net Mortgage Rate on the
Mortgage Loans, and the interest component of any Subservicer Advance or of any
REO Proceeds received in connection with an REO Property for which an REO
Disposition has occurred, minus the amount of any interest paid by a Mortgagor
in connection with a Principal Prepayment in Full for the calendar month in
which such Principal Prepayment is to be distributed pursuant to Section 4.02;


  (iii) Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net
of any related expenses of the Subservicer);


  (iv) All proceeds of any Mortgage Loans purchased pursuant to Section 2.02,
2.04 or 4.07 and all amounts required to be deposited in connection with the
substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.04;


  (v) Any amounts required to be deposited pursuant to Section 3.07(c); and


  (vi) All amounts transferred from the Payment Account to the Custodial Account
in accordance with Section 4.02(a)(v).


The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments on the Mortgage Loans which are not part of the Trust
Fund (consisting of payments in respect of principal and interest on the
Mortgage Loans due on or before the Cut-off Date) and payments or collections in
the nature of prepayment charges or late payment charges or assumption fees may
but need not be deposited by the Servicer in the Custodial Account. In the event
any amount not required to be deposited in the Custodial Account is so
deposited, the Servicer may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding. The Servicer
shall maintain records with respect to all deposits made pursuant to this
Section. All funds deposited in the Custodial Account shall be held in trust for
the Certificateholders until withdrawn in accordance with Section 3.10.

        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds
and the proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02,
2.04 and 4.07 received in any calendar month, the Servicer may elect to treat
such amounts as included in the Available Distribution Amount for the
Distribution Date in the month of receipt, but is not obligated to do so. If the
Servicer so elects, such amounts will be deemed to have been received (and any
related Realized Loss shall be deemed to have occurred) on the last day of the
month prior to the receipt thereof.

(c)     The Servicer shall use commercially reasonable efforts to cause the
institution maintaining the Custodial Account to invest the funds in the
Custodial Account attributable to the Mortgage Loans in Permitted Investments
which shall mature not later than the Payment Account Deposit Date next
following the date of such investment (with the exception of the Amount Held for
Future Distribution) and which shall not be sold or disposed of prior to their
maturities. All income and gain realized from any such investment shall be for
the benefit of the Servicer as additional servicing compensation and shall be
subject to its withdrawal or order from time to time. The amount of any losses
incurred in respect of any such investments attributable to the investment of
amounts in respect of the Mortgage Loans shall be deposited in the Custodial
Account by the Servicer out of its own funds immediately as realized without any
right of reimbursement.

Section 3.08. Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant
to a Subservicing Agreement, the Servicer shall cause the Subservicer, pursuant
to the Subservicing Agreement, to establish and maintain one or more
Subservicing Accounts which shall be an Eligible Account or, if such account is
not an Eligible Account, shall be acceptable to the Servicer and each Rating
Agency. The Subservicer will be required thereby to deposit into the
Subservicing Account on a daily basis all proceeds of Mortgage Loans received by
the Subservicer, less its Subservicing Fees and unreimbursed advances and
expenses, to the extent permitted by the Subservicing Agreement. If the
Subservicing Account is not an Eligible Account, the Servicer shall be deemed to
have received such monies upon receipt thereof by the Subservicer. The
Subservicer shall not be required to deposit in the Subservicing Account
payments or collections in the nature of prepayment charges or late charges or
assumption fees. On or before each Determination Date, the Servicer shall cause
the Subservicer, pursuant to the Subservicing Agreement, to remit to the
Servicer for deposit in the Custodial Account all funds held in the Subservicing
Account with respect to each Mortgage Loan serviced by such Subservicer that are
required to be remitted to the Servicer.

(b)     In addition to the Custodial Account and the Payment Account, the
Servicer shall for any Nonsubserviced Mortgage Loan, and shall cause the
Subservicers for Subserviced Mortgage Loans to, establish and maintain one or
more Servicing Accounts and deposit and retain therein all collections from the
Mortgagors (or advances from Subservicers) for the payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if
applicable, or comparable items for the account of the Mortgagors. Each
Servicing Account shall be hold in trust, entitled “GMAC Mortgage Corporation
Servicing Account in trust for the benefit of the of the Holders of GMACM
Mortgage Pass-Through Certificates, Series 2005-J1.” Withdrawals of amounts
related to the Mortgage Loans from the Servicing Accounts may be made only to
effect timely payment of taxes, assessments, hazard insurance premiums, Primary
Insurance Policy premiums, if applicable, or comparable items, to reimburse the
Servicer or Subservicer out of related collections for any payments made
pursuant to Sections 3.11 (with respect to the Primary Insurance Policy) and
3.12(a) (with respect to hazard insurance), to refund to any Mortgagors any sums
as may be determined to be overages, to pay interest, if required, to Mortgagors
on balances in the Servicing Account or to clear and terminate the Servicing
Account at the termination of this Agreement in accordance with Section 9.01. As
part of its servicing duties, the Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors
interest on funds in this account to the extent required by law.

(c)     The Servicer shall advance the payments referred to in the preceding
subsection that are not timely paid by the Mortgagors or advanced by the
Subservicers on the date when the tax, premium or other cost for which such
payment is intended is due, but the Servicer shall be required so to advance
only to the extent that such advances, in the good faith judgment of the
Servicer, will be recoverable by the Servicer out of Insurance Proceeds,
Liquidation Proceeds or otherwise.

Section 3.09. Access to Certain Documentation and Information Regarding the
Mortgage Loans.

        If compliance with this Section 3.09 shall make any Class of
Certificates legal for investment by federally insured savings and loan
associations, the Servicer shall provide, or cause the Subservicers to provide,
to the Trustee, the Office of Thrift Supervision or the FDIC and the supervisory
agents and examiners thereof access to the documentation regarding the Mortgage
Loans required by applicable regulations of the Office of Thrift Supervision,
such access being afforded without charge but only upon reasonable request and
during normal business hours at the offices designated by the Servicer. The
Servicer shall permit such representatives to photocopy any such documentation
and shall provide equipment for that purpose at a charge reasonably
approximating the cost of such photocopying to the Servicer.

Section 3.10. Permitted Withdrawals from the Custodial Account.

  (a) The Servicer may, from time to time as provided herein, make withdrawals
from the Custodial Account of amounts on deposit therein pursuant to
Section 3.07 that are collected on or attributable to the Mortgage Loans for the
following purposes:


  (i) to make deposits into the Payment Account in the amounts and in the manner
provided for in Section 4.01;


  (ii) to reimburse itself or the related Subservicer for previously
unreimbursed advances or expenses made pursuant to Sections 3.01, 3.07(a), 3.08,
3.11, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant to the terms of
this Agreement, such withdrawal right being limited to amounts received on
particular Mortgage Loans (including, for this purpose, REO Proceeds, Insurance
Proceeds, Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan
pursuant to Section 2.02, 2.04 or 4.07) which represent (A) Late Collections of
Monthly Payments for which any such advance was made in the case of Subservicer
Advances or Advances pursuant to Section 4.04 and (B) recoveries of amounts in
respect of which such advances were made in the case of Servicing Advances;


  (iii) to pay to itself or the related Subservicer (if not previously retained
by such Subservicer) out of each payment received by the Servicer on account of
interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
equal to that remaining portion of any such payment as to interest (but not in
excess of the Servicing Fee and the Subservicing Fee, if not previously
retained) which, when deducted, will result in the remaining amount of such
interest being interest at the Net Mortgage Rate (or Modified Net Mortgage Rate
in the case of a Modified Mortgage Loan) on the amount specified in the
amortization schedule of the related Mortgage Loan as the principal balance
thereof at the beginning of the period respecting which such interest was paid
after giving effect to any previous Curtailments;


  (iv) to pay to itself as additional servicing compensation any interest or
investment income earned on funds and other property deposited in or credited to
the Custodial Account that it is entitled to withdraw pursuant to
Section 3.07(c);


  (v) to pay to itself as additional servicing compensation any Foreclosure
Profits, and any amounts remitted by Subservicers or received from Mortgagors as
interest in respect of Curtailments;


  (vi) to pay the Seller, with respect to each Mortgage Loan or property
acquired in respect thereof that has been purchased or otherwise transferred
pursuant to Section 2.02, 2.04, 4.07 or 9.01, all amounts received thereon and
not required to be distributed to the Certificateholders as of the date on which
the related Stated Principal Balance or Purchase Price is determined;


  (vii) to reimburse itself or the related Subservicer for any Nonrecoverable
Advance or any Advance that was ultimately determined to be Excess Special
Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
Losses in the manner and to the extent provided in subsection (c) below, any
Advance made in connection with a modification of a Mortgage Loan that is in
default or, in the judgment of the Servicer, default is reasonably foreseeable
pursuant to Section 3.07(a), to the extent the amount of the Advance has been
added to the outstanding principal balance of the Mortgage Loan, or any Advance
reimbursable to the Servicer pursuant to Section 4.02(a);


  (viii) to reimburse itself, the REMIC Administrator or the Company for
expenses incurred by and reimbursable to it, the REMIC Administrator or the
Company pursuant to Sections 3.01(a), 3.01(b), 3.11, 3.13, 3.14(c), 6.03, 10.01
or otherwise;


  (ix) to reimburse itself for Servicing Advances expended by it (a) pursuant to
Section 3.14 in good faith in connection with the restoration of property
damaged by an Uninsured Cause, and (b) in connection with the liquidation of a
Mortgage Loan or disposition of an REO Property to the extent not otherwise
reimbursed pursuant to clause (ii) or (viii) above; and


  (x) to withdraw any amount deposited in the Custodial Account that was not
required to be deposited therein pursuant to Section 3.07.


  (b) Since, in connection with withdrawals pursuant to clauses (ii), (iii),
(v) and (vi), the Servicer’s entitlement thereto is limited to collections or
other recoveries on the related Mortgage Loan, the Servicer shall keep and
maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis, for the
purpose of justifying any withdrawal from the Custodial Account pursuant to such
clauses.


  (c) The Servicer shall be entitled to reimburse itself or the related
Subservicer for any Advance made in respect of a Mortgage Loan that the Servicer
determines to be a Nonrecoverable Advance or an Advance that was ultimately
determined to be Excess Special Hazard Losses, Excess Fraud Losses, Excess
Bankruptcy Losses or Extraordinary Losses by withdrawal from the Custodial
Account of amounts on deposit therein attributable to the Mortgage Loans on any
Payment Account Deposit Date succeeding the date of such determination. Such
right of reimbursement in respect of a Nonrecoverable Advance on any such
Payment Account Deposit Date shall be limited to an amount not exceeding the
portion of such Advance previously paid to Certificateholders (and not
theretofore reimbursed to the Servicer or the related Subservicer).


Section 3.11. Maintenance of the Primary Insurance Policies; Collections
Thereunder.

(a)     The Servicer shall not take, or permit any Subservicer to take, any
action which would result in non-coverage under any applicable Primary Insurance
Policy of any loss which, but for the actions of the Servicer or Subservicer,
would have been covered thereunder. To the extent coverage is available, the
Servicer shall keep or cause to be kept in full force and effect a Primary
Insurance Policy in the case of each Mortgage Loan having a Loan-to-Value Ratio
at origination in excess of 80%, until the principal balance of the related
Mortgage Loan secured by a Mortgaged Property is reduced to 80% or less of the
appraised value based on the most recent appraisal of the Mortgaged Property
performed by a qualified appraiser, such appraisal to be included in the related
servicing file. The Servicer shall not cancel or refuse to renew any such
Primary Insurance Policy applicable to a Nonsubserviced Mortgage Loan, or
consent to any Subservicer canceling or refusing to renew any such Primary
Insurance Policy applicable to a Mortgage Loan subserviced by it, that is in
effect at the date of the initial issuance of the Certificates and is required
to be kept in force hereunder unless the replacement Primary Insurance Policy
for such canceled or non-renewed policy is maintained with an insurer whose
claims-paying ability is acceptable to each Rating Agency for mortgage
pass-through certificates having a rating equal to or better than the lower of
the then-current rating or the rating assigned to the Certificates as of the
Closing Date by such Rating Agency. In connection with any assumption or
substitution agreement entered into or to be entered into pursuant to
Section 3.13, the Servicer shall promptly notify the insurer under the related
Primary Insurance Policy, if any, of such assumption or substitution of
liability in accordance with the terms of such policy and shall take all actions
which may be required by such insurer as a condition to the continuation of
coverage under the Primary Insurance Policy. If such Primary Insurance Policy is
terminated as a result of such assumption or substitution of liability, the
Servicer shall obtain a replacement Primary Insurance Policy as provided above.

(b)     In connection with its activities as administrator and servicer of the
Mortgage Loans, the Servicer agrees to present or to cause the related
Subservicer to present, on behalf of the Servicer, the Subservicer, if any, the
Trustee and Certificateholders, claims to the related Insurer under any Primary
Insurance Policies, in a timely manner in accordance with such policies, and, in
this regard, to take or cause to be taken such reasonable action as shall be
necessary to permit recovery under any Primary Insurance Policies respecting
defaulted Mortgage Loans. Pursuant to Section 3.07, any Insurance Proceeds
collected by or remitted to the Servicer under any Primary Insurance Policies
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Section 3.10.

Section 3.12. Maintenance of Hazard Insurance and Omissions and Fidelity
Coverage.

(a)     The Servicer shall cause to be maintained for each Mortgage Loan (other
than a Cooperative Loan) hazard insurance with extended coverage in an amount
which is equal to the lesser of (i) the greater of (A) the principal balance
owing on such Mortgage Loan and (B) the percentage such that the proceeds
thereof shall be sufficient to prevent the application of a co-insurance clause;
or (ii) 100 percent of the insurable value of the improvements. If the Mortgaged
Property is in an area identified in the Federal Register by the Federal
Emergency Management Agency as being a special flood hazard area that has
federally-mandated flood insurance requirements, the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the maximum
insurable value of the improvements securing such Mortgage Loan or (iii) the
maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended. The Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of
foreclosure, of any Mortgage Loan (other than a Cooperative Loan), hazard
insurance with extended coverage in an amount which is at least equal to the
maximum insurable value of the improvements which are a part of such property,
liability insurance and, to the extent required and available under the Flood
Disaster Protection Act of 1973, as amended, flood insurance in an amount as
provided above. Pursuant to Section 3.07, any amounts collected by the Servicer
under any such policies (other than amounts to be applied to the restoration or
repair of the related Mortgaged Property or property thus acquired or amounts
released to the Mortgagor in accordance with the Servicer’s normal servicing
procedures) shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10. Any cost incurred by the Servicer in maintaining any
such insurance shall not, for the purpose of calculating monthly distributions
to the Certificateholders, be added to the amount owing under the Mortgage Loan,
notwithstanding that the terms of the Mortgage Loan so permit. Such costs shall
be recoverable by the Servicer out of related late payments by the Mortgagor,
out of Insurance Proceeds and Liquidation Proceeds or from amounts on deposit in
the Custodial Account to the extent permitted by Section 3.10. It is understood
and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance. All such policies
shall be endorsed with standard mortgagee clauses with loss payable to the
Servicer and its successors and/or assigns and shall provide for at least thirty
days prior written notice of any cancellation, reduction in the amount or
material change in coverage to the Servicer. The Servicer shall not interfere
with the Mortgagor’s freedom of choice in selecting either his insurance carrier
or agent; provided, however, that the Servicer shall not accept any such
insurance policies from insurance companies unless such companies currently
reflect a General Policy Rating in Best’s Key Rating Guide currently acceptable
to Fannie Mae and are licensed to do business in the state wherein the property
subject to the policy is located.

        If the Servicer shall obtain and maintain a blanket hazard insurance
policy with extended coverage insuring against hazard losses on all of the
Mortgage Loans, it shall conclusively be deemed to have satisfied its
obligations as set forth in the first sentence of this Section 3.12(a), it being
understood and agreed that such policy may contain a deductible clause, in which
case the Servicer shall, in the event that there shall not have been maintained
on the related Mortgaged Property a policy complying with the first sentence of
this Section 3.12(a) and there shall have been a loss which would have been
covered by such policy, deposit in the Payment Account the amount not otherwise
payable under the blanket policy because of such deductible clause. Any such
deposit by the Servicer shall be made on the Payment Account Deposit Date next
preceding the Distribution Date which occurs in the month following the month in
which payments under any such policy would have been deposited in the Custodial
Account. In connection with its activities as administrator and servicer of the
Mortgage Loans, the Servicer agrees to present, on behalf of itself, the Trustee
and the Certificateholders, claims under any such blanket policy.

(b)     The Servicer shall obtain and maintain at its own expense and keep in
full force and effect throughout the term of this Agreement a blanket fidelity
bond and an errors and omissions insurance policy covering the Servicer’s
officers and employees and other persons acting on behalf of the Servicer in
connection with its activities under this Agreement. The amount of coverage,
taken together, shall be at least equal to the coverage that would be required
by Fannie Mae or Freddie Mac, with respect to the Servicer if the Servicer were
servicing and administering the Mortgage Loans for Fannie Mae or Freddie Mac. In
the event that any such bond or policy ceases to be in effect, the Servicer
shall obtain a comparable replacement bond or policy from an issuer or insurer,
as the case may be, meeting the requirements set forth above.

  Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and Modification
Agreements; Certain Assignments.


(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Servicer
or Subservicer, to the extent it has knowledge of such conveyance, shall enforce
any due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent
permitted under applicable law and governmental regulations, but only to the
extent that such enforcement will not adversely affect or jeopardize coverage
under any Required Insurance Policy. Notwithstanding the foregoing, the Servicer
is not required to exercise such rights with respect to a Mortgage Loan if the
Person to whom the related Mortgaged Property has been conveyed or is proposed
to be conveyed satisfies the terms and conditions contained in the Mortgage Note
and Mortgage related thereto and the consent of the mortgagee under such
Mortgage Note or Mortgage is not otherwise so required under such Mortgage Note
or Mortgage as a condition to such transfer. In the event that the Servicer is
prohibited by law from enforcing any such due-on-sale clause, or if coverage
under any Required Insurance Policy would be adversely affected, or if
nonenforcement is otherwise permitted hereunder, the Servicer is authorized,
subject to Section 3.13(b), to take or enter into an assumption and modification
agreement from or with the person to whom such property has been or is about to
be conveyed, pursuant to which such person becomes liable under the Mortgage
Note and, unless prohibited by applicable state law, the Mortgagor remains
liable thereon, provided that the Mortgage Loan shall continue to be covered (if
so covered before the Servicer enters such agreement) by the applicable Required
Insurance Policies. The Servicer, subject to Section 3.13(b), is also authorized
with the prior approval of the insurers under any Required Insurance Policies to
enter into a substitution of liability agreement with such Person, pursuant to
which the original Mortgagor is released from liability and such Person is
substituted as Mortgagor and becomes liable under the Mortgage Note.
Notwithstanding the foregoing, the Servicer shall not be deemed to be in default
under this Section by reason of any transfer or assumption which the Servicer
reasonably believes it is restricted by law from preventing, for any reason
whatsoever.

(b)     Subject to the Servicer’s duty to enforce any due-on-sale clause to the
extent set forth in Section 3.13(a), in any case in which a Mortgaged Property
is to be conveyed to a Person by a Mortgagor, and such Person is to enter into
an assumption or modification agreement or supplement to the Mortgage Note or
Mortgage which requires the signature of the Trustee, or if an instrument of
release signed by the Trustee is required releasing the Mortgagor from liability
on the Mortgage Loan, the Servicer is authorized, subject to the requirements of
the sentence next following, to execute and deliver, on behalf of the Trustee,
the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or
Mortgage or other instruments as are reasonable or necessary to carry out the
terms of the Mortgage Note or Mortgage or otherwise to comply with any
applicable laws regarding assumptions or the transfer of the Mortgaged Property
to such Person; provided, however, that in connection with any such assumption,
no material term of the Mortgage Note may be changed. Upon receipt of
appropriate instructions from the Servicer in accordance with the foregoing, the
Trustee shall execute any necessary instruments for such assumption or
substitution of liability delivered to it by the Servicer and as directed in
writing by the Servicer. Upon the closing of the transactions contemplated by
such documents, the Servicer shall cause the originals or true and correct
copies of the assumption agreement, the release (if any), or the modification or
supplement to the Mortgage Note or Mortgage to be delivered to the Trustee or
the Custodian and deposited with the Mortgage File for such Mortgage Loan. Any
fee collected by the Servicer or such related Subservicer for entering into an
assumption or substitution of liability agreement will be retained by the
Servicer or such Subservicer as additional servicing compensation.

(c)     The Servicer or the related Subservicer, as the case may be, shall be
entitled to approve a request from a Mortgagor for a partial release of the
related Mortgaged Property, the granting of an easement thereon in favor of
another Person, any alteration or demolition of the related Mortgaged Property
(or, with respect to a Cooperative Loan, the related Cooperative Apartment)
without any right of reimbursement or other similar matters if it has
determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for,
and the timely and full collectability of, such Mortgage Loan would not be
adversely affected thereby and if it has also determined that any portion of the
REMIC would not fail to continue to qualify as a REMIC under the Code as a
result thereof and (subject to Section 10.01(f)) that no tax on “prohibited
transactions” or “contributions” after the startup day would be imposed on the
REMIC as a result thereof. Any fee collected by the Servicer or the related
Subservicer for processing such a request will be retained by the Servicer or
such Subservicer as additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement,
the Trustee, if so directed by the Servicer, and the Servicer shall be entitled
to approve an assignment in lieu of satisfaction with respect to any Mortgage
Loan, provided the obligee with respect to such Mortgage Loan following such
proposed assignment provides the Trustee and Servicer with a “Lender
Certification for Assignment of Mortgage Loan” in the form attached hereto as
Exhibit K, in form and substance satisfactory to the Trustee and the Servicer,
providing the following: (i) that the substance of the assignment is, and is
intended to be, a refinancing of such Mortgage; (ii) that the Mortgage Loan
following the proposed assignment will have a rate of interest at least 0.25
percent below or above the rate of interest on such Mortgage Loan prior to such
proposed assignment; and (iii) that such assignment is at the request of the
borrower under the related Mortgage Loan. Upon approval of an assignment in lieu
of satisfaction with respect to any Mortgage Loan, the Servicer shall receive
cash in an amount equal to the unpaid principal balance of and accrued interest
on such Mortgage Loan and the Servicer shall treat such amount as a Principal
Prepayment in Full with respect to such Mortgage Loan for all purposes hereof.

(e)     Consistent with the terms of this Agreement, the Servicer may modify any
Mortgage Loan to provide for bi-weekly payments in connection with its “Bi-Saver
Program” if requested to do so from the related Mortgagor; provided, however,
that the Servicer may not modify or permit any Subservicer to modify any
Mortgage Loan in accordance with this clause (e), if such Mortgage Loan is in
default or, in the judgment of the Servicer, such default is reasonably
foreseeable; provided, further, that upon such modification, the Servicer shall
purchase such Mortgage Loan from the Trust Fund at the Purchase Price therefor.
If at any time the Servicer makes a payment to the Payment Account covering the
amount of the Purchase Price for such a Mortgage Loan, and the Servicer provides
to the Trustee a certification signed by a Servicing Officer stating that the
amount of such payment has been deposited in the Payment Account, then the
Trustee shall execute the assignment of such Mortgage Loan delivered to it by
the Servicer at the request of the Servicer, without recourse to or
representation or warranty by the Trustee, to the Servicer, which shall succeed
to all the Trustee’s right, title and interest in and to such Mortgage Loan, and
all security and documents relative thereto. Such assignment shall be an
assignment outright and not for security. The Servicer shall thereupon own such
Mortgage, and all such security and documents, free of any further obligation to
the Trustee or the Certificateholders with respect thereto.

Section 3.14. Realization Upon Defaulted Mortgage Loans.

(a)     The Servicer shall foreclose upon or otherwise comparably convert (which
may include an REO Acquisition) the ownership of properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07. In connection with such foreclosure or other
conversion, the Servicer shall, consistent with Section 3.11, follow such
practices and procedures as it shall deem necessary or advisable, as shall be
normal and usual in its general mortgage servicing activities, as shall meet the
requirements of the Insurer under any Required Insurance Policy, and as shall be
consistent with the provisions of this Agreement. With respect to any REO
Property, the deed or certificate of sale shall be taken in the name of the
Trustee for the benefit of the Certificateholders, or its nominee, on behalf of
the Certificateholders. If the Trustee’s name is placed on the title to such REO
Property, it shall be solely as the Trustee hereunder and not in its individual
capacity. The Servicer shall ensure that the title to such REO Property
references this Agreement and the Trustee’s capacity thereunder. The Servicer,
however, shall not be required to expend its own funds or incur other
reimbursable charges in connection with any foreclosure, or attempted
foreclosure which is not completed, or towards the restoration of any property
unless it shall determine (i) that such restoration and/or foreclosure will
increase the proceeds of liquidation of the Mortgage Loan to Holders of
Certificates of one or more Classes after reimbursement to itself for such
expenses or charges and (ii) that such expenses or charges will be recoverable
to it through Liquidation Proceeds, Insurance Proceeds, or REO Proceeds
(respecting which it shall have priority for purposes of withdrawals from the
Custodial Account pursuant to Section 3.10, whether or not such expenses and
charges are actually recoverable from related Liquidation Proceeds, Insurance
Proceeds or REO Proceeds). In the event of such a determination by the Servicer
pursuant to this Section 3.14(a), the Servicer shall be entitled to
reimbursement of such amounts pursuant to Section 3.10. If the Servicer has
knowledge that a Mortgaged Property which the Servicer is contemplating
acquiring in foreclosure or by deed in lieu of foreclosure is located within a
one (1) mile radius of any site listed in the Expenditure Plan for the Hazardous
Substance Clean Up Bond Act of 1984 or other site with environmental or
hazardous waste risks known to the Servicer, the Servicer will, prior to
acquiring the Mortgaged Property, consider such risks and only take action in
accordance with its established environmental review procedures.

        The Servicer shall, either itself or through an agent selected by the
Servicer, and in accordance with the Fannie Mae guidelines, manage, conserve,
protect and operate each REO Property in the same manner that it manages,
conserves, protects and operates other foreclosed property for its own account,
and in the same manner that similar property in the same locality as the REO
Property is managed. Each disposition of REO Property shall be carried out by
the Servicer at such price and upon such terms and conditions as the Servicer
deems to be in the best interest of the Certificateholders.

        Upon the occurrence of a Cash Liquidation or REO Disposition, following
the deposit in the Custodial Account of all Insurance Proceeds, Liquidation
Proceeds and other payments and recoveries referred to in the definition of
“Cash Liquidation” or “REO Disposition,” as applicable, upon receipt by the
Trustee of written notification of such deposit signed by a Servicing Officer,
the Trustee or any Custodian, as the case may be, shall release to the Servicer
the related Mortgage File and the Trustee shall execute and deliver such
instruments of transfer or assignment prepared by the Servicer, in each case
without recourse, as shall be necessary to vest in the Servicer or its designee,
as the case may be, the related Mortgage Loan, and thereafter such Mortgage Loan
shall not be part of the Trust Fund. Notwithstanding the foregoing or any other
provision of this Agreement, in the Servicer’s sole discretion with respect to
any defaulted Mortgage Loan or REO Property as to either of the following
provisions, (i) a Cash Liquidation or REO Disposition may be deemed to have
occurred if substantially all amounts expected by the Servicer to be received in
connection with the related defaulted Mortgage Loan or REO Property have been
received, and (ii) for purposes of determining the amount of any Liquidation
Proceeds, Insurance Proceeds, REO Proceeds or any other unscheduled collections
or the amount of any Realized Loss, the Servicer may take into account minimal
amounts of additional receipts expected to be received or any estimated
additional liquidation expenses expected to be incurred in connection with the
related defaulted Mortgage Loan or REO Property.

(b)     If title to any Mortgaged Property is acquired by the Trust Fund as an
REO Property by foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be issued to the Trustee or to its nominee on behalf
of Certificateholders. Notwithstanding any such acquisition of title and
cancellation of the related Mortgage Loan, such REO Property shall (except as
otherwise expressly provided herein) be considered to be an Outstanding Mortgage
Loan held in the Trust Fund until such time as the REO Property shall be sold.
Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it
shall be assumed that, notwithstanding that the indebtedness evidenced by the
related Mortgage Note shall have been discharged, such Mortgage Note and the
related amortization schedule in effect at the time of any such acquisition of
title (after giving effect to any previous Curtailments and before any
adjustment thereto by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period) remain in effect. To the extent
the net income received during any calendar month is in excess of the amount
attributable to amortizing principal and accrued interest at the related
Mortgage Rate on the related Mortgage Loan for such calendar month, such excess
shall be considered to be a Curtailment of the related Mortgage Loan.

(c)     If the Trust Fund acquires any REO Property as aforesaid or otherwise in
connection with a default or imminent default on a Mortgage Loan, the Servicer
on behalf of the Trust Fund shall dispose of such REO Property within three full
years after the taxable year of its acquisition by the Trust Fund for purposes
of Section 860G(a)(8) of the Code (or such shorter period as may be necessary
under applicable state (including any state in which such property is located)
law to maintain the status of any portion of the applicable REMIC as a REMIC
under applicable state law and avoid taxes resulting from such property failing
to be foreclosure property under applicable state law) or, at the expense of the
Trust Fund, request, more than 60 days before the day on which such grace period
would otherwise expire, an extension of such grace period unless the Servicer
(subject to Section 10.01(f)) obtains for the Trustee an Opinion of Counsel,
addressed to the Trustee and the Servicer, to the effect that the holding by the
Trust Fund of such REO Property subsequent to such period will not result in the
imposition of taxes on “prohibited transactions” as defined in Section 860F of
the Code or cause the REMIC to fail to qualify as a REMIC (for federal (or any
applicable State or local) income tax purposes) at any time that any
Certificates are outstanding, in which case the Trust Fund may continue to hold
such REO Property (subject to any conditions contained in such Opinion of
Counsel). The Servicer shall be entitled to be reimbursed from the Custodial
Account for any costs incurred in obtaining such Opinion of Counsel, as provided
in Section 3.10. Notwithstanding any other provision of this Agreement, no REO
Property acquired by the Trust Fund shall be rented (or allowed to continue to
be rented) or otherwise used by or on behalf of the Trust Fund in such a manner
or pursuant to any terms that would (i) cause such REO Property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or (ii) subject the Trust Fund to the imposition of any federal income
taxes on the income earned from such REO Property, including any taxes imposed
by reason of Section 860G(c) of the Code, unless the Servicer has agreed to
indemnify and hold harmless the Trust Fund with respect to the imposition of any
such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or
repurchase of any Mortgage Loan pursuant to the terms of this Agreement, as well
as any recovery resulting from a collection of Liquidation Proceeds, Insurance
Proceeds or REO Proceeds, will be applied in the following order of priority:
first, to reimburse the Servicer or the related Subservicer in accordance with
Section 3.10(a)(ii); second, to all Servicing Fees and Subservicing Fees payable
therefrom (and the Servicer and the Subservicer shall have no claims for any
deficiencies with respect to such fees which result from the foregoing
allocation); third, to the Certificateholders to the extent of accrued and
unpaid interest on the Mortgage Loan, and any related REO Imputed Interest, at
the Net Mortgage Rate (or the Modified Net Mortgage Rate in the case of a
Modified Mortgage Loan) to the Due Date prior to the Distribution Date on which
such amounts are to be distributed; fourth, to the Certificateholders as a
recovery of principal on the Mortgage Loan (or REO Property)(provided that, if
such recovery is of an amount previously allocated to one or more Classes of
Certificates as a Realized Loss, such recovery shall be allocated among such
Classes in the same proportions as the allocation of such Realized Losses and,
if any such Class of Certificates to which such Realized Loss was allocated is
no longer outstanding, such subsequent recovery shall be distributed to the
persons who were the Holders of such Class of Certificates when it was retired);
and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose
obligors is not a United States Person, in connection with any foreclosure or
acquisition of a deed in lieu of foreclosure (together, “foreclosure”) in
respect of such Mortgage Loan, the Servicer will cause compliance with the
provisions of Treasury Regulation Section 1.1445-2(d)(3) (or any successor
thereto) necessary to assure that no withholding tax obligation arises with
respect to the proceeds of such foreclosure except to the extent, if any, that
proceeds of such foreclosure are required to be remitted to the obligors on such
Mortgage Loan.

Section 3.15. Trustee to Cooperate; Release of Mortgage Notes.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon
the receipt by the Servicer of a notification that payment in full will be
escrowed in a manner customary for such purposes, the Servicer will immediately
notify the Custodian, if any, or the Trustee (if it holds the related Mortgage
Note) by delivery of a Request for Release substantially in the form attached
hereto as Exhibit F requesting delivery to it of the Mortgage Note. The Servicer
is authorized to execute and deliver to the Mortgagor the request for
reconveyance, deed of reconveyance or release or satisfaction of mortgage or
such instrument releasing the lien of the Mortgage, together with the Mortgage
Note with, as appropriate, written evidence of cancellation thereon and to cause
the removal from the registration on the MERS® System of such Mortgage and to
execute and deliver, on behalf of the Trustee and the Certificateholders or any
of them, any and all instruments of satisfaction or cancellation or of partial
or full release. No expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be chargeable to the Custodial
Account or the Payment Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of
any Mortgage Loan, the Servicer shall deliver a Request for Release to the
Custodian, if any, or the Trustee (if it holds the related Mortgage Note)
requesting that possession of the Mortgage Note be released to the Servicer and
certifying as to the reason for such release and that such release will not
invalidate any insurance coverage provided in respect of the Mortgage Loan under
any Required Insurance Policy. Upon receipt of the foregoing, the Trustee (if it
holds the related Mortgage Note) or the Custodian shall deliver the Mortgage
Note to the Servicer. The Servicer shall cause each Mortgage Note so released to
be returned to the Trustee, or the Custodian on behalf of the Trustee when the
need therefor by the Servicer no longer exists, unless (i) the Mortgage Loan has
been liquidated and the Liquidation Proceeds relating to the Mortgage Loan have
been deposited in the Custodial Account or (ii) the Mortgage Note has been
delivered directly or through a Subservicer to an attorney, or to a public
trustee or other public official as required by law, for purposes of initiating
or pursuing legal action or other proceedings for the foreclosure of the
Mortgaged Property either judicially or non-judicially, and the Servicer has
delivered directly or through a Subservicer to the Trustee and the Custodian a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage Note was delivered and the purpose or purposes of
such delivery. In the event of the liquidation of any such Mortgage Loan, the
Custodian, if any, or the Trustee shall deliver the Request for Release with
respect thereto to the Servicer upon deposit of the related Liquidation Proceeds
in the Custodial Account.

(c)     The Servicer on the Trustee’s behalf shall execute and deliver any court
pleadings, requests for trustee’s sale or other documents necessary to the
foreclosure or trustee’s sale in respect of a Mortgaged Property or to any legal
action brought to obtain judgment against any Mortgagor on the Mortgage Note or
Mortgage or to obtain a deficiency judgment, or to enforce any other remedies or
rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity. Together with such documents or pleadings (if signed by the
Trustee), the Servicer shall deliver to the Trustee a certificate of a Servicing
Officer requesting that such pleadings or documents be executed by the Trustee
and certifying as to the reason such documents or pleadings are required and
that the execution and delivery thereof by the Trustee will not invalidate any
insurance coverage under any Required Insurance Policy or invalidate or
otherwise affect the lien of the Mortgage, except for the termination of such a
lien upon completion of the foreclosure or trustee’s sale.

(d)     Notwithstanding any other provisions of this Agreement, the Servicer
shall account fully to the Trustee for any funds received by the Servicer or
which otherwise are collected by the Servicer as Liquidation Proceeds or
Insurance Proceeds in respect of any related Mortgage Loan. All Mortgage Files
and funds collected or held by, or under the control of, the Servicer in respect
of any Mortgage Loans, whether from the collection of principal and interest
payments or from Liquidation Proceeds, including but not limited to, any funds
on deposit in the Custodial Account(s), shall be held by the Servicer for and on
behalf of the Trustee and shall be and remain the sole and exclusive property of
the Trustee, subject to the applicable provisions of this Agreement. The
Servicer also agrees that it shall not create, incur or subject any Mortgage
File or any funds that are deposited in the Custodial Account, Payment Account
or any related Servicing Account, or any funds that otherwise are or may become
due or payable to the Trustee for the benefit of the Certificateholders, to any
claim, lien, security interest, judgment, levy, writ of attachment or other
encumbrance, or assert by legal action or otherwise any claim or right of setoff
against any Mortgage File or any funds collected on, or in connection with, a
Mortgage Loan, except, however, that the Servicer shall be entitled to set off
against and deduct from any such funds any amounts that are properly due and
payable to the Servicer under this Agreement.

Section 3.16. Servicing and Other Compensation; Compensating Interest.

(a)     The Servicer, as compensation for its activities hereunder, shall be
entitled to receive on each Distribution Date the amounts provided for by
clauses (iii), (iv) and (v) of Section 3.10(a), subject to clause (e) below. The
amount of servicing compensation provided for in such clauses shall be accounted
for on a Mortgage Loan-by-Mortgage Loan basis. In the event that Liquidation
Proceeds, Insurance Proceeds and REO Proceeds (net of amounts reimbursable
therefrom pursuant to Section 3.10(a)(ii)) in respect of a Cash Liquidation or
REO Disposition exceed the unpaid principal balance of such Mortgage Loan plus
unpaid interest accrued thereon (including REO Imputed Interest) at a per annum
rate equal to the related Net Mortgage Rate (or the Modified Net Mortgage Rate
in the case of a Modified Mortgage Loan), the Servicer shall be entitled to
retain therefrom and to pay to itself and/or the related Subservicer, any
Foreclosure Profits and any Servicing Fee or Subservicing Fee considered to be
accrued but unpaid.

(b)     Additional servicing compensation in the form of prepayment charges,
assumption fees, late payment charges, investment income on amounts in the
Custodial Account or otherwise shall be retained by the Servicer or the
Subservicer to the extent provided herein, subject to clause (e) below.

(c)     The Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including
payment of premiums for the Primary Insurance Policies, if any, to the extent
such premiums are not required to be paid by the related Mortgagors, certain
expenses of the Trustee as provided in Section 8.05, and the fees and expenses
of any Custodian) and shall not be entitled to reimbursement therefor except as
specifically provided in Sections 3.01, 3.10 and 3.14.

(d)     The Servicer’s right to receive servicing compensation may not be
transferred in whole or in part except in connection with the transfer of all of
its responsibilities and obligations of the Servicer under this Agreement.

(e)     Notwithstanding any other provision herein, the amount of the Servicing
Fee that the Servicer shall be entitled to receive for its activities hereunder
for the period ending on each Distribution Date shall be reduced (but not below
zero) by an amount equal to Compensating Interest (if any) for such Distribution
Date. In making such reduction, the Servicer will not withdraw from the
Custodial Account any such amount representing all or a portion of the Servicing
Fee to which it is entitled pursuant to Section 3.10(a)(iii).

  Section 3.17. Periodic Filings with the Securities and Exchange Commission;
Additional Information.


(a)     Within 15 days after each Distribution Date, the Trustee shall prepare
and file in accordance with industry standards with the Securities and Exchange
Commission (the “Commission”) via the Electronic Data Gathering and Retrieval
System (“EDGAR”), and the Servicer shall execute, a Form 8-K with a copy of the
statement to the Certificateholders for such Distribution Date as an exhibit
thereto. Prior to January 31, 2006, the Trustee shall prepare and file in
accordance with industry standards, and the Trustee shall execute, a Form 15
Suspension Notification with respect to the Trust Fund, if applicable, with the
Commission via EDGAR. Prior to March 30, 2006 and prior to March 30th of each
succeeding year until the earlier of (i) a Form 15 Suspension Notification has
been filed with respect to the Trust Fund or (ii) the year following the
termination of the Trust Fund pursuant to the terms hereof, the Trustee shall
prepare and file, and the Servicer shall execute, a Form 10-K, in substance
conforming to industry standards with respect to the Trust Fund with the
Commission via EDGAR. The Company hereby grants a limited power of attorney to
execute and file each such document on behalf of the Company to the Servicer and
the Trustee, respectively. Each such power of attorney shall continue until
either the earlier of (i) receipt by the Trustee or the Servicer, as applicable,
from the Company of written termination of such power of attorney and (ii) the
termination of the Trust Fund. The Company agrees to promptly furnish to each of
the Trustee and the Servicer, from time to time upon request, such further
information, reports, and financial statements within its control related to
this Agreement and the Mortgage Loans as the Trustee or the Servicer, as
applicable, reasonably deems appropriate to prepare and file all necessary
reports with the Commission. The Servicer shall have no responsibility to file
any items other than those specified in this section.

(b)     Any Form 10-K filed with the Commission in connection with this
Section shall include a certification, signed by the senior officer in charge of
the servicing functions of the Servicer, in the form attached as Exhibit N-1
hereto or such other form as may be required or permitted by the Commission (the
“Form 10-K Certification”), in compliance with Rule 13a-14 and 15d-14 under the
Exchange Act and any additional directives of the Commission. Such certification
of the Servicer, together with the annual statement as to compliance to be
delivered pursuant to Section 3.18 hereof and the annual independent public
accountants’ servicing report to be delivered pursuant to Section 3.19 hereof,
shall be delivered to the Trustee by March 15 of each year in which a Form 10-K
is required to be filed hereunder. In connection with the Form 10-K
Certification, the Trustee shall provide the Servicer with (x) a back-up
certification substantially in the form attached hereto as Exhibit N-2; and (y)
(I) a list of Certificateholders as shown on the Certificate Register as of the
end of each calendar year, (II) copies of all pleadings, other legal process and
any other documents relating to any claims, charges or complaints involving the
Trustee, as trustee hereunder, or the Trust Fund that are received by the
Trustee, (III) notice of all matters that, to the actual knowledge of a
Responsible Officer of the Trustee, have been submitted to a vote of the
Certificateholders, other than those matters that have been submitted to a vote
of the Certificateholders at the request of the Company or the Servicer, and
(IV) notice of any failure of the Trustee to make any distribution to the
Certificateholders as required pursuant to this Agreement. Neither the Servicer
nor the Trustee shall have any liability with respect to the Trustee’s failure
to properly prepare or file, or the Servicer’s failure to execute, such periodic
reports resulting from or relating to the Servicer’s or the Trustee’s, as the
case may be, inability or failure to obtain any information not resulting from
the negligence or willful misconduct of such party.

Section 3.18. Annual Statement as to Compliance.

        The Servicer shall deliver to the Company, the Trustee and each Rating
Agency on or before 90 days after the end of the Servicer’s fiscal year,
commencing with its fiscal year ending December 31, 2005, an Officer’s
Certificate stating, as to the signer thereof, that (i) a review of the
activities of the Servicer during the preceding calendar year and of the
performance of the Servicer under this Agreement has been made under such
officer’s supervision and (ii) to the best of such officer’s knowledge, based on
such review, the Servicer has fulfilled all its obligations under this Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof except for such defaults as such officer in his or her
good faith judgment believes to be immaterial.

Section 3.19. Annual Independent Public Accountants' Servicing Report.

        On or before 90 days after the end of the Servicer’s fiscal year,
commencing with its 2005 fiscal year, the Servicer at its expense shall cause a
firm of independent public accountants (who may also render other services to
the Servicer, the Company or any affiliate thereof) which is a member of the
American Institute of Certified Public Accountants to furnish a statement to the
Trustee and the Company to the effect that such firm has examined certain
documents and records relating to the Servicer’s servicing of mortgage loans of
the same type as the Mortgage Loans pursuant to servicing agreements
substantially similar to this Agreement, which agreements may include this
Agreement, and that, on the basis of such an examination, conducted
substantially in compliance with the Uniform Single Attestation Program for
Mortgage Bankers, such firm is of the opinion that the Servicer’s servicing has
been conducted in compliance with the agreements examined pursuant to this
Section, except for (i) such exceptions as such firm shall believe to be
immaterial, and (ii) such other exceptions as shall be set forth in such
statement. Copies of such statement shall be provided by the Trustee to any
Certificateholder upon request at the Servicer’s expense, provided such
statement is delivered to the Trustee.

Section 3.20. Rights of the Company in Respect of the Servicer.

        The Servicer shall afford the Company and the Trustee reasonable access
to all records and documentation regarding the Mortgage Loans and all accounts,
insurance information and other matters relating to this Agreement, such access
being afforded without charge, but only upon reasonable request and during
normal business hours at the office designated by the Servicer.

Section 3.21. Administration of Buydown Funds.

(a)     With respect to any Buydown Mortgage Loan, the Servicer will withdraw
from the account that satisfies the requirements for a Subservicing Account (the
“Buydown Account”) the predetermined amount that, when added to the amount due
on such date from the Mortgagor, equals the full Monthly Payment and deposit
that amount in the Custodial Account together with the related payment made by
the Mortgagor or advanced by the Subservicer.

(b)     If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its
entirety during the period (the “Buydown Period”) when Buydown Funds are
required to be applied to such Buydown Mortgage Loan, the Servicer shall
withdraw from the Buydown Account and remit any Buydown Funds remaining in the
Buydown Account in accordance with the related buydown agreement. The amount of
Buydown Funds which may be remitted in accordance with the related buydown
agreement may reduce the amount required to be paid by the Mortgagor to fully
prepay the related Mortgage Loan. If the Mortgagor on a Buydown Mortgage Loan
defaults on such Mortgage Loan during the Buydown Period and the property
securing such Buydown Mortgage Loan is sold in the liquidation thereof (either
by the Servicer or the insurer under any related Primary Insurance Policy), the
Servicer shall withdraw from the Buydown Account the Buydown Funds for such
Buydown Mortgage Loan still held in the Buydown Account and deposit the same in
the Custodial Account or, pay to the insurer under any related Primary Insurance
Policy if the Mortgaged Property is transferred to such insurer and such insurer
pays all of the loss incurred in respect of such default. Any amount so remitted
pursuant to the preceding sentence will be deemed to reduce the amount owed on
the Mortgage Loan.

Section 3.22. Advance Facility.

(a)     The Servicer is hereby authorized to enter into any facility (an
“Advance Facility”) with any Person (any such Person, an “Advance Facility
Counterparty”), without the consent of any party to this Agreement, which
provides that the Servicer may pledge or sell its rights to receive
reimbursement of Advances, advances of taxes pursuant to Section 3.01(b) and
advances of insurance pursuant to Section 3.12 (collectively, “Facility
Advances”) pursuant to this Agreement (“Advance Reimbursement Rights”) pursuant
to credit facilities, repurchase facilities, or similar facilities providing
liquidity for the funding of Facility Advances, including facilities providing
that such Advance Facility Counterparty may make all or a portion of Facility
Advances. Notwithstanding the existence of any Advance Facility under which an
Advance Facility Counterparty agrees to fund Facility Advances on the Servicer’s
behalf, the Servicer shall remain obligated pursuant to this Agreement to make
any Facility Advances as required by this Agreement, and shall not be relieved
of such obligations by virtue of such Advance Facility.

(b)     If the Servicer enters into an Advance Facility, the Servicer shall
promptly give written notice to the Trustee, which shall include the identity of
the Advance Facility Counterparty, and for so long as an Advance Facility
Counterparty remains entitled to receive reimbursement for any Facility Advances
(“Advance Reimbursement Amount”), then the Servicer shall identify such Advance
Reimbursement Amount as received, consistently with the reimbursement rights set
forth in Section 3.10 of this Agreement, and shall remit such Advance
Reimbursement Amount in accordance with the documentation establishing the
Advance Facility to such Advance Facility Counterparty or to a trustee, agent or
custodian (an “Advance Facility Trustee”) designated in writing to the Trustee
by such Advance Facility Counterparty. Notwithstanding the foregoing, if so
required pursuant to the terms of the Advance Facility, the Servicer may
withdraw from the Custodial Account, and the Servicer shall pay to the Advance
Facility Counterparty or the Advance Facility Trustee, the Advance Reimbursement
Amount identified pursuant to the preceding sentence. The Trustee shall have no
obligation with respect to the calculation or payment of any Advance
Reimbursement Amount nor, as a result of the existence of any Advance Facility
shall the Trustee have any obligation to track, monitor or administer such
Advance Facility.

(c)     The Advance Reimbursement Amount shall consist solely of amounts in
respect of Facility Advances made with respect to the Mortgage Loans for which
the Servicer would be permitted to reimburse itself in accordance with this
Agreement, assuming the Servicer had made the related Facility Advances. Any
Advance Reimbursement Amount that the Servicer, in its capacity as Servicer, is
entitled to be paid shall not be included in distributions to
Certificateholders. An Advance Facility Counterparty whose obligations are
limited to the making of Facility Advances will not be deemed to be a
Subservicer under this Agreement or be required to meet the criteria for
qualification as a Subservicer under this Agreement.


ARTICLE IV


PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01. Payment Account.

(a)     The Trustee shall establish and maintain a Payment Account for the
benefit of the Certificateholders in which the Servicer shall cause to be
deposited on behalf of the Trustee on or before 2:00 P.M. New York time on each
Payment Account Deposit Date by wire transfer of immediately available funds an
amount equal to the sum of (i) any Advance for the immediately succeeding
Distribution Date, (ii) any amount required to be deposited in the Payment
Account pursuant to Section 3.12(a), (iii) any amount required to be deposited
in the Payment Account pursuant to Section 4.07, (iv) any amount required to be
paid pursuant to Section 9.01 and (v) all other amounts constituting the
Available Distribution Amount for the immediately succeeding Distribution Date.

(b)     The Trustee may invest or cause the institution maintaining the Payment
Account to invest, or to hold uninvested, the funds in the Payment Account in
Permitted Investments designated in the name of the Trustee for the benefit of
the Certificateholders, which shall mature or be payable on demand not later
than the Business Day next preceding the Distribution Date next following the
date of such investment and shall not be sold or disposed of prior to maturity.
All income and gain realized from any such investment or from uninvested
balances in the Payment Account shall be for the benefit of the Trustee and
shall be subject to its withdrawal or order from time to time. The amount of any
losses incurred in respect of any such investments shall be deposited in the
Payment Account by the Trustee out of its own funds immediately as realized
without any right of reimbursement. The Trustee or its Affiliates are permitted
to receive additional compensation that could be deemed to be in the Trustee’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments, (ii) using Affiliates to effect transactions in
certain Permitted Investments and (iii) effecting transactions in certain
Permitted Investments. Such compensation shall not be an amount that is
reimbursable or payable by the Company or otherwise pursuant to this Agreement.
Except as otherwise expressly provided herein, the Trustee shall have no
obligation to invest or reinvest any funds held in any accounts under this
Agreement in the absence of timely written direction and shall not be liable for
the selection of investments or for investment losses incurred thereon.

Section 4.02. Distributions.

  (a) On each Distribution Date the Trustee or the Paying Agent appointed by the
Trustee, shall distribute first, to the Trustee, payment for any servicing
transfer expenses reimbursable to the Trustee pursuant to Section 7.02(a), and
that have not been paid or reimbursed to the Trustee by the Servicer, allocated
in reduction of the Available Distribution Amount, second, to the Servicer, in
the case of a distribution pursuant to Section 4.02(a)(v) below, the amount
required to be distributed to the Servicer or a Subservicer pursuant to
Section 4.02(a)(v) below, and third, to each Certificateholder of record on the
next preceding Record Date (other than as provided in Section 9.01 respecting
the final distribution) either in immediately available funds (by wire transfer
or otherwise) to the account of such Certificateholder at a bank or other entity
having appropriate facilities therefor, if such Certificateholder has so
notified the Trustee or the Paying Agent, as the case may be, or, if such
Certificateholder has not so notified the Trustee or the Paying Agent by the
Record Date, by check mailed to such Certificateholder at the address of such
Holder appearing in the Certificate Register for such Certificateholder’s share
(which share with respect to each Class of Certificates, shall be based on the
aggregate of the Percentage Interests represented by Certificates of the
applicable Class held by such Holder) of the following amounts, in the following
order of priority, in each case to the extent of the Available Distribution
Amount (net of the amounts payable above):


  (i) to the Holders of the Senior Certificates (other than the Principal Only
Certificates) on a pro rata basis based on Accrued Certificate Interest payable
on such Classes of Certificates with respect to such Distribution Date, Accrued
Certificate Interest on such Classes of Certificates for such Distribution Date,
plus any Accrued Certificate Interest thereon remaining unpaid from any previous
Distribution Date except as provided in the last paragraph of this
Section 4.02(a), in each case in respect of interest on such Classes;


  (ii) from Available Distribution Amounts remaining, to the Holders of the
Class PO Certificates, the Class PO Principal Distribution Amount;


  (iii) from remaining Senior Principal Distribution Amount, to the Holders of
the Class R Certificates, applied to reduce the Certificate Principal Balance of
the Class R Certificates;


  (iv) to the Senior Certificates (other than the Class PO Certificates), in the
priorities and amounts set forth in Section 4.02(b), the sum of the following
(applied to reduce the Certificate Principal Balances of such Senior
Certificates, as applicable):


  (A) the Senior Percentage for such Distribution Date times the sum of the
following:


  (1) the principal portion of each Monthly Payment due during the related Due
Period on each Outstanding Mortgage Loan (other than the related Discount
Fraction of the principal portion of such payment with respect to a Discount
Mortgage Loan), whether or not received on or prior to the related Determination
Date, minus the principal portion of any Debt Service Reduction (other than the
related Discount Fraction of the principal portion of such Debt Service
Reductions with respect to each Discount Mortgage Loan) which together with
other Bankruptcy Losses exceeds the Bankruptcy Amount;


  (2) the Stated Principal Balance of any Mortgage Loan repurchased during the
preceding calendar month (or deemed to have been so repurchased in accordance
with Section 3.07(b)) pursuant to Sections 2.02, 2.04 or 4.07, and the amount of
any shortfall deposited in the Custodial Account in connection with the
substitution of a Deleted Mortgage Loan pursuant to Section 2.02 or
Section 2.04, during the preceding calendar month (other than the related
Discount Fraction of such Stated Principal Balance or shortfall with respect to
each Discount Mortgage Loan); and


  (3) the principal portion of all other unscheduled collections (other than
Principal Prepayments in Full and Curtailments and amounts received in
connection with a Cash Liquidation or REO Disposition of a Mortgage Loan
described in Section 4.02(a)(iv)(B) below, including without limitation
Insurance Proceeds, Liquidation Proceeds and REO Proceeds) received during the
preceding calendar month or, in the case of Principal Prepayment in Full, during
the related Prepayment Period (or deemed to have been so received in accordance
with Section 3.07(b)) to the extent applied by the Servicer as recoveries of
principal of the related Mortgage Loan pursuant to Section 3.14 (other than the
related Discount Fraction of the principal portion of such unscheduled
collections, with respect to each Discount Mortgage Loan);


  (B) with respect to each Mortgage Loan for which a Cash Liquidation or a REO
Disposition occurred during the preceding calendar month (or was deemed to have
occurred during such period in accordance with Section 3.07(b)) and did not
result in any Excess Special Hazard Losses, Excess Fraud Losses, Excess
Bankruptcy Losses or Extraordinary Losses, an amount equal to the lesser of
(a) the Senior Percentage for such Distribution Date times the Stated Principal
Balance of such Mortgage Loan (other than the related Discount Fraction of such
Stated Principal Balance, with respect to each Discount Mortgage Loan) and
(b) the Senior Accelerated Distribution Percentage for such Distribution Date
times the related unscheduled collections (including without limitation
Insurance Proceeds, Liquidation Proceeds and REO Proceeds) to the extent applied
by the Servicer as recoveries of principal of the related Mortgage Loan pursuant
to Section 3.14 (in each case other than the portion of such unscheduled
collections, with respect to a Discount Mortgage Loan, included in
clause (a)(iii) of the definition of Class PO Principal Distribution Amount);


  (C) the Senior Accelerated Distribution Percentage for such Distribution Date
times the aggregate of all Principal Prepayments in Full received in the related
Prepayment Period and Curtailments received in the preceding calendar month
(other than the related Discount Fraction of such Principal Prepayments in Full
and Curtailments, with respect to each Discount Mortgage Loan);


  (D) any Excess Subordinate Principal Amount but only to the extent of Eligible
Funds for such Distribution Date; and


  (E) any amounts described in clauses (A), (B) and (C) of this
Section 4.02(a)(iv), as determined for any previous Distribution Date, which
remain unpaid after application of amounts previously distributed pursuant to
this clause (E) to the extent that such amounts are not attributable to Realized
Losses which have been allocated to the Subordinate Certificates;


  (v) from Available Distribution Amounts remaining, if the Certificate
Principal Balances of the Subordinate Certificates have not been reduced to
zero, to the Servicer or a Subservicer, by remitting for deposit to the
Custodial Account, to the extent of and in reimbursement for any Advances or
Subservicer Advances previously made with respect to any Mortgage Loan or REO
Property which remain unreimbursed in whole or in part following the Cash
Liquidation or REO Disposition of such Mortgage Loan or REO Property, minus any
such Advances that were made with respect to delinquencies that ultimately
constituted Excess Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy
Losses or Extraordinary Losses;


  (vi) from Available Distribution Amounts remaining, to the Holders of the
Class M-1 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date, except as provided below;


  (vii) from Available Distribution Amounts remaining, to the Holders of the
Class M-1 Certificates, an amount equal to (x) the Subordinate Principal
Distribution Amount for such Class of Certificates for such Distribution Date,
minus (y) the amount of any Class PO Collection Shortfalls for such Distribution
Date or remaining unpaid for all previous Distribution Dates, to the extent the
amounts available pursuant to clause (x) of Sections 4.02(a)(x), (xii), (xiv),
(xvi), (xvii) and (xviii) are insufficient therefor, applied in reduction of the
Certificate Principal Balance of the Class M-1 Certificates;


  (viii) from Available Distribution Amounts remaining, to the Holders of the
Class M-2 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date, except as provided below;


  (ix) from Available Distribution Amounts remaining, to the Holders of the
Class M-2 Certificates, an amount equal to (x) the Subordinate Principal
Distribution Amount for such Class of Certificates for such Distribution Date,
minus (y) the amount of any Class PO Collection Shortfalls for such Distribution
Date or remaining unpaid for all previous Distribution Dates, to the extent the
amounts available pursuant to clause (x) of Sections 4.02(a)(xii), (xiv),
(xviii), (xvii) and (xviii) are insufficient therefor, applied in reduction of
the Certificate Principal Balance of the Class M-2 Certificates;


  (x) from Available Distribution Amounts remaining, to the Holders of the
Class M-3 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date, except as provided below;


  (xi) from Available Distribution Amounts remaining, to the Holders of the
Class M-3 Certificates, an amount equal to (x) the Subordinate Principal
Distribution Amount for such Class of Certificates for such Distribution Date
minus (y) the amount of any Class PO Collection Shortfalls for such Distribution
Date or remaining unpaid for all previous Distribution Dates, to the extent the
amounts available pursuant to clause (x) of Sections 4.02(a)(xiv), (xvi), (xvii)
and (xviii) are insufficient therefor, applied in reduction of the Certificate
Principal Balance of the Class M-3 Certificates;


  (xii) from Available Distribution Amounts remaining, to the Holders of the
Class B-1 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date, except as provided below;


  (xiii) from Available Distribution Amounts remaining, to the Holders of the
Class B-1 Certificates, an amount equal to (x) the Subordinate Principal
Distribution Amount for such Class of Certificates for such Distribution Date
minus (y) the amount of any Class PO Collection Shortfalls for such Distribution
Date or remaining unpaid for all previous Distribution Dates, to the extent the
amounts available pursuant to clause (x) of Sections 4.02(a)(xvi), (xvii) and
(xviii) are insufficient therefor, applied in reduction of the Certificate
Principal Balance of the Class B-1 Certificates;


  (xiv) from Available Distribution Amounts remaining, to the Holders of the
Class B-2 Certificates, the Accrued Certificate Interest thereon for such
Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date, except as provided below;


  (xv) from Available Distribution Amounts remaining, to the Holders of the
Class B-2 Certificates, an amount equal to (x) the Subordinate Principal
Distribution Amount for such Class of Certificates for such Distribution Date
minus (y) the amount of any Class PO Collection Shortfalls for such Distribution
Date or remaining unpaid for all previous Distribution Dates, to the extent the
amounts available pursuant to clause (x) of Sections 4.02(a)(xvii) and (xviii)
are insufficient therefor, applied in reduction of the Certificate Principal
Balance of the Class B-2 Certificates;


  (xvi) from Available Distribution Amounts remaining, the Holders of the
Class B-3 Certificates, an amount equal to (x) the Accrued Certificate Interest
thereon for such Distribution Date, plus any Accrued Certificate Interest
thereon remaining unpaid from any previous Distribution Date, except as provided
below, minus (y) the amount of any Class PO Collection Shortfalls for such
Distribution Date or remaining unpaid for all previous Distribution Dates, to
the extent the amounts available pursuant to clause (x) of
Section 4.02(a)(xviii) are insufficient therefor;


  (xvii) from Available Distribution Amounts remaining, from Available
Distribution Amounts remaining, to the Holders of the Class B-3 Certificates, an
amount equal to (x) the Subordinate Principal Distribution Amount for such Class
of Certificates for such Distribution Date minus (y) the amount of any Class PO
Collection Shortfalls for such Distribution Date or remaining unpaid for all
previous Distribution Dates applied in reduction of the Certificate Principal
Balance of the Class B-3 Certificates;


  (xviii) from Available Distribution Amounts remaining, to the Holders of
Senior Certificates (other than the Class PO Certificates), in the priority set
forth in Section 4.02(c), applied to reduce the Certificate Principal Balances
of such Senior Certificates, but in no event more than the aggregate outstanding
Certificate Principal Balance of such Classes of Senior Certificates, and
thereafter, to each Class of Subordinate Certificates then outstanding,
beginning with such Class with the Highest Priority, any portion of the
Available Distribution Amount remaining after the Senior Certificates have been
retired, applied to reduce the Certificate Principal Balance of each such Class
of Subordinate Certificates, but in no event more than the outstanding
Certificate Principal Balance of each such Class of Subordinate Certificates;


  (xix) from Available Distribution Amounts remaining, to the Trustee, any fees
and/or expenses payable or reimbursable by the Servicer pursuant to Section 8.05
hereof, to the extent not paid by the Servicer; and


  (xx) from the remaining Senior Distribution Amounts remaining, to the Class R
Certificates, the balance, if any, of the Available Distribution Amount.


        Notwithstanding the foregoing, on any Distribution Date, with respect to
the Class of Subordinate Certificates outstanding on such Distribution Date with
the Lowest Priority, or in the event the Subordinate Certificates are no longer
outstanding, the Senior Certificates, Accrued Certificate Interest thereon
remaining unpaid from any previous Distribution Date shall be distributable only
to the extent that such unpaid Accrued Certificate Interest was attributable to
interest shortfalls relating to the failure of the Servicer to make any required
Advance, or the determination by the Servicer that any proposed Advance would be
a Nonrecoverable Advance, with respect to the related Mortgage Loan where such
Mortgage Loan has not yet been the subject of a Cash Liquidation or REO
Disposition.

(b)     Distributions of the Senior Principal Distribution Amount on each
Distribution Date will be made in the following priority and amounts:

(i)     first, to the Class A-14 and Class A-15 Certificates, an amount equal to
the Class A-14/A-15 Lockout Distribution Amount, pro rata, based on the
Certificate Principal Balances of each such class immediately prior to such
Distribution Date, until the Certificate Principal Balances thereof have been
reduced to zero;

(ii)     second, to the Class A-12 and Class A-13 Certificates, an amount equal
to the Class A -12/A-13 Lockout Distribution Amount, pro rata, based on the
Certificate Principal Balances of each such class immediately prior to such
Distribution Date, until the Certificate Principal Balances thereof have been
reduced to zero;

(iii)     third, in an amount equal to 74.2989166499% of the remaining Senior
Principal Distribution Amount, sequentially, as follows:

    (a)        concurrently, as follows:

(1)         88.3612662942%, concurrently, to the Class A-2, Class A-4 and A-16
Certificates, pro rata, based on the Certificate Principal Balances of each such
Class immediately prior to that Distribution Date, until the Certificate
Principal Balances thereof have been reduced to zero, and (2) 11.6387337058%,
sequentially, to the Class A-1 and Class A-3 Certificates, in that order, until
the Certificate Principal Balances thereof have been reduced to zero;


    (b)        to the Class A-17 Certificates, until the Certificate Principal
Balance thereof has been reduced to zero; and


    (c)        concurrently, to the Class A-18 and Class A-19 Certificates, pro
rata, based on the Certificate Principal Balances of each such class immediately
prior to that Distribution Date, until the Certificate Principal Balances
thereof have been reduced to zero,


    (B)        in an amount equal to 25.7010833501% of the remaining Senior
Principal Distribution Amount (less, with respect to clause (a) below, $100.00),
sequentially, as follows:


    (a)        sequentially, as follows:


(1)         beginning on the Distribution Date in December 2008, to the Class
A-9 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero,


(2)         beginning on the later of the Distribution Date on which the
Certificate Principal Balance of the Class A-9 Certificates has been reduced to
zero and the Distribution Date in December 2009, to the Class A-10 Certificates
until the Certificate Principal Balance thereof has been reduced to zero, and


(3)         beginning on the later of the Distribution Date on which the
Certificate Principal Balances of the Class A-9 and Class A-10 Certificates have
been reduced to zero and the Distribution Date in December 2010, to the Class
A-11 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


    (b)        concurrently, as follows:

(1)         97.4414732765% to the Class A-5 Certificates, until the Certificate
Principal Balance thereof has been reduced to zero, and


(2)         2.5585267235% concurrently, as follows:


(I)         8.3333388471% to the Class A-8 Certificates, until the Certificate
Principal Balance thereof has been reduced to zero, and


(II)         91.6666611529%, sequentially, to the Class A-6 and Class A-7
Certificates, in that order, until the Certificate Principal Balances thereof
have been reduced to zero;


(c)         concurrently, as follows:


(1)         in an amount equal to 8.3333388471%, to the Class A-8 Certificates,
until the Certificate Principal Balance thereof has been reduced to zero, and


(2)         in an amount equal to 91.6666611529%, sequentially, to the Class A-6
and Class A-7 Certificates, in that order, until the Certificate Principal
Balances thereof have been reduced to zero; and


    (d)        sequentially, to the Class A-9, Class A-10 and Class A-11
Certificates, in that order, until the Certificate Principal Balances thereof
have been reduced to zero;


(iv)     fourth, from the remaining Senior Principal Distribution Amount, to the
Class A-12 and Class A-13 Certificates, pro rata, based on the Certificate
Principal Balances of each such class immediately prior to that Distribution
Date, until the Certificate Principal Balances thereof have been reduced to
zero; and

(v)     fifth, from the remaining Senior Principal Distribution Amount, to the
Class A-14 and Class A-15 Certificates, pro rata, based on the Certificate
Principal Balances of each such class immediately prior to that Distribution
Date until the Certificate Principal Balances thereof have been reduced to zero;

provided, however, that on or after the Credit Support Depletion Date, all
priorities relating to distributions as described in this Section 4.02(c) in
respect of principal among the various classes of Senior Certificates (other
than the Class PO Certificates) will be disregarded, and the Senior Principal
Distribution Amount shall be distributed to the remaining Senior Certificates
(other than the Class PO Certificates) pro rata in accordance with their
respective outstanding Certificate Principal Balances.

(c)     After the reduction of the Certificate Principal Balances of the Senior
Certificates (other than the Class PO Certificates) to zero but prior to the
Credit Support Depletion Date, the Senior Certificates (other than the Class PO
Certificates) will be entitled to no further distributions of principal thereon
and the Available Distribution Amount shall be distributed solely to the holders
of the Class PO, Class IO and Subordinate Certificates, in each case as
described herein.

(d)     In addition to the foregoing distributions, with respect to any
Subsequent Recoveries, the Servicer shall deposit such funds into the Custodial
Account pursuant to Section 3.07(b)(iii). If, after taking into account such
Subsequent Recoveries, the amount of a previously allocated Realized Loss is
reduced, the amount of such Subsequent Recoveries will be applied to increase
the Certificate Principal Balance of the Class of Certificates with a
Certificate Principal Balance greater than zero with the highest payment
priority to which Realized Losses have been allocated, but not by more than the
amount of Realized Losses previously allocated to that Class of Certificates
pursuant to Section 4.05. The amount of any remaining Subsequent Recoveries will
be applied to increase from zero the Certificate Principal Balance of the Class
of Certificates with the next lower payment priority, up to the amount of
Realized Losses previously allocated to that Class of Certificates pursuant to
Section 4.05. Any remaining Subsequent Recoveries will in turn be applied to
increase from zero the Certificate Principal Balance of the Class of
Certificates with the next lower payment priority up to the amount of Realized
Losses previously allocated to that Class of Certificates pursuant to
Section 4.05, and so on. Holders of such Certificates will not be entitled to
any payment in respect of Accrued Certificate Interest on the amount of such
increases for any Interest Accrual Period preceding the Distribution Date on
which such increase occurs. Any such increase shall be applied to the
Certificate Principal Balance of each Certificate of such Class in accordance
with its respective Percentage Interest.

(e)     Each distribution with respect to a Book-Entry Certificate shall be paid
to the Depository, as Holder thereof, and the Depository shall be solely
responsible for crediting the amount of such distribution to the accounts of its
Depository Participants in accordance with its normal procedures. Each
Depository Participant shall be responsible for disbursing such distribution to
the Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm”) for which it acts as agent. Each brokerage
firm shall be responsible for disbursing funds to the Certificate Owners that it
represents. None of the Trustee, the Certificate Registrar, the Company or the
Servicer shall have any responsibility for the allocation of such distributions
among Depository Participants, brokerage firms and Certificate Owners.

(f)     Except as otherwise provided in Section 9.01, if the Servicer
anticipates that a final distribution with respect to any Class of Certificates
shall be made on the next Distribution Date, the Servicer shall, no later than
the Determination Date in the month of such final distribution, notify the
Trustee and the Trustee shall, no later than two (2) Business Days after the
later of (i) receipt of such notices or (ii) such Determination Date, mail on
such date to each Holder of such Class of Certificates a notice to the effect
that: (i) the Trustee anticipates that the final distribution with respect to
such Class of Certificates shall be made on such Distribution Date but only upon
presentation and surrender of such Certificates at the office designated by the
Trustee or as otherwise specified therein, and (ii) no interest shall accrue on
such Certificates from and after the end of the related Interest Accrual Period.
In the event that Certificateholders required to surrender their Certificates
pursuant to Section 9.01(c) do not surrender their Certificates for final
cancellation, the Trustee shall cause funds distributable with respect to such
Certificates to be withdrawn from the Payment Account and credited to a separate
escrow account for the benefit of such Certificateholders as provided in
Section 9.01(d).

Section 4.03. Statements to Certificateholders.

(a)     Concurrently with each distribution charged to the Payment Account and
with respect to each Distribution Date, the Trustee shall make the Remittance
Report available to Certificateholders, the Rating Agencies and other parties to
this Agreement via the Trustee’s internet website.

        The Trustee’s internet website shall initially be located at
“www.tss.db.com/invr.” Assistance in using the website can be obtained by
calling the Trustee’s customer service desk at (800) 735-7777. Parties that are
unable to use the website are entitled to have a paper copy mailed to them via
first class mail by calling the customer service desk and indicating such. The
Trustee shall have the right to change the way Distribution Date statements are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties, provided that such procedures are no less
convenient for the Certificateholders and the Trustee shall provide timely and
adequate notification to all above parties regarding any such changes.

(b)     Within a reasonable period of time after the end of each calendar year,
the Trustee shall prepare, or cause to be prepared, and shall forward, or cause
to be forwarded, to each Person who at any time during the calendar year was the
Holder of a Certificate, other than a Class R Certificate, a statement
containing the information set forth in clauses (i)(a) and (ii) of Exhibit L
attached hereto aggregated for such calendar year or applicable portion thereof
during which such Person was a Certificateholder. Such obligation of the Trustee
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Trustee pursuant to any
requirements of the Code.

(c)     Within a reasonable period of time after the end of each calendar year,
the Trustee shall prepare, or cause to be prepared, and shall forward, or cause
to be forwarded, to each Person who at any time during the calendar year was the
Holder of a Class R Certificate, a statement containing the applicable
distribution information provided pursuant to this Section 4.03 aggregated for
such calendar year or applicable portion thereof during which such Person was
the Holder of a Class R Certificate. Such obligation of the Trustee shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Servicer pursuant to any requirements of
the Code.

(d)     Upon the written request of any Certificateholder, the Trustee, as soon
as reasonably practicable, shall provide the requesting Certificateholder with
such information in the Trustee’s possession as is necessary and appropriate for
purposes of satisfying applicable reporting requirements under Rule 144A. The
Company and the Servicer shall cooperate with the Trustee as is reasonably
necessary to respond to any such request but the Trustee shall have no liability
for failure to provide any information not in the Trustee’s possession.

  Section 4.04. Distribution of Reports to the Trustee and the Company; Advances
by the Servicer.


(a)     Prior to the close of business on the Business Day next succeeding each
Determination Date, the Servicer shall furnish the Remittance Report to the
Trustee in a mutually agreed upon form of an electromagnetic tape or disk and
hard copy, or other automated transmission. The Remittance Report and any
information supplemental thereto shall include such information with respect to
the Mortgage Loans that is required by the Trustee for purposes of fulfilling
its obligations under Article X and making the distributions described in
Section 4.02, as set forth in written specifications or guidelines issued by the
Servicer or the Trustee from time to time. The Trustee shall be protected in
relying upon the information set forth in the Remittance Report without any
independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Payment Account Deposit
Date, the Servicer shall either (i) deposit in the Payment Account from its own
funds, or funds received therefor from the Subservicers, an amount equal to the
Advances to be made by the Servicer in respect of the related Distribution Date,
which shall be in an aggregate amount equal to the aggregate amount of Monthly
Payments (with each interest portion thereof adjusted to the Net Mortgage Rate),
less the amount of any related Servicing Modifications, Debt Service Reductions
or reductions in the amount of interest collectable from the Mortgagor pursuant
to the Relief Act, on the Outstanding Mortgage Loans as of the related Due Date,
which Monthly Payments were delinquent as of the close of business as of the
related Determination Date; provided that no Advance shall be made if it would
be a Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the
Custodial Account and deposit in the Payment Account all or a portion of the
Amount Held for Future Distribution in discharge of any such Advance, or
(iii) make advances in the form of any combination of (i) and (ii) aggregating
the amount of such Advance. Any portion of the Amount Held for Future
Distribution so used shall be replaced by the Servicer by deposit in the Payment
Account on or before 11:00 A.M. New York time on any future Payment Account
Deposit Date to the extent that funds attributable to the Mortgage Loans that
are available in the Custodial Account for deposit in the Payment Account on
such Payment Account Deposit Date shall be less than payments to
Certificateholders required to be made on the following Distribution Date. The
Servicer shall be entitled to use any Advance made by a Subservicer as described
in Section 3.07(b) that has been deposited in the Custodial Account on or before
such Distribution Date as part of the Advance made by the Servicer pursuant to
this Section 4.04. The amount of any reimbursement pursuant to
Section 4.02(a) in respect of outstanding Advances on any Distribution Date
shall be allocated to specific Monthly Payments due but delinquent for previous
Due Periods, which allocation shall be made, to the extent practicable, to
Monthly Payments which have been delinquent for the longest period of time. Such
allocations shall be conclusive for purposes of reimbursement to the Servicer
from recoveries on related Mortgage Loans pursuant to Section 3.10.

        The determination by the Servicer that it has made a Nonrecoverable
Advance or that any proposed Advance, if made, would constitute a Nonrecoverable
Advance, shall be evidenced by an Officer’s Certificate of the Servicer
delivered to the Company and the Trustee.

        If the Servicer determines as of the Business Day preceding any Payment
Account Deposit Date that it will be unable to deposit in the Payment Account an
amount equal to the Advance required to be made for the immediately succeeding
Distribution Date, it shall give notice to the Trustee of its inability to make
an Advance (such notice may be given by telecopy), not later than 3:00 P.M., New
York time, on such Business Day, specifying the portion of such amount that it
will be unable to deposit. Not later than 3:00 P.M., New York time, on the
Payment Account Deposit Date the Trustee shall, unless by 12:00 Noon, New York
time, on such day the Trustee shall have been notified in writing (by telecopy)
that the Servicer shall have directly or indirectly deposited in the Payment
Account such portion of the amount of the Advance as to which the Servicer shall
have given notice pursuant to the preceding sentence, pursuant to Section 7.01,
(a) terminate all of the rights and obligations of the Servicer under this
Agreement in accordance with Section 7.01 and (b) assume the rights and
obligations of the Servicer hereunder, including the obligation to deposit in
the Payment Account an amount equal to the Advance for the immediately
succeeding Distribution Date.

        The Trustee shall deposit all funds it receives pursuant to this
Section 4.04 into the Payment Account.

Section 4.05. Allocation of Realized Losses.

        Prior to each Distribution Date, the Servicer shall determine the total
amount of Realized Losses, if any, that resulted from any Cash Liquidation,
Servicing Modification, Debt Service Reduction, Deficient Valuation or REO
Disposition that occurred during the calendar month preceding the month of
distribution or, in the case of a Servicing Modification that constitutes a
reduction of the interest rate on a Mortgage Loan, the amount of the reduction
in the interest portion of the Monthly Payment due during the related Due
Period. The amount of each Realized Loss shall be evidenced by an Officer’s
Certificate. All Realized Losses, other than Excess Special Hazard Losses,
Extraordinary Losses, Excess Bankruptcy Losses or Excess Fraud Losses, shall be
allocated as follows: first, to the Class B-3 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; second, to the Class B-2
Certificates until the Certificate Principal Balance thereof has been reduced to
zero; third, to the Class B-1 Certificates until the Certificate Principal
Balance thereof has been reduced to zero; fourth, to the Class M-3 Certificates
until the Certificate Principal Balance thereof has been reduced to zero; fifth,
to the Class M-2 Certificates until the Certificate Principal Balance thereof
has been reduced to zero; sixth, to the Class M-1 Certificates until the
Certificate Principal Balance thereof has been reduced to zero; and, thereafter,
first, if any Realized Loss is on a Discount Mortgage Loan, to the Class PO
Certificates in an amount equal to the related Discount Fraction of the
principal portion of the Realized Loss until the Certificate Principal Balance
of the Class PO Certificates has been reduced to zero, and the remainder of the
Realized Losses on Discount Mortgage Loans and the entire amount of Realized
Losses on Non-Discount Mortgage Loans will be allocated among all the remaining
classes of Senior Certificates on a pro rata basis; provided, however, that all
Realized Losses that would otherwise be allocated to the Class A-4 will first be
allocated to the Class A-16 Certificates until the Certificate Principal Balance
of the Class A-16 Certificates has been reduced to zero and all Realized Losses
that would otherwise be allocated to the Class A-12 Certificates will first be
allocated to the Class A-15 Certificates until the Certificate Principal Balance
of the Class A-15 Certificates has been reduced to zero.

        As used herein, an allocation of a Realized Loss on a “pro rata basis”
among two or more specified Classes of Certificates means an allocation on a pro
rata basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances, prior to giving effect to distributions to be made on such
Distribution Date in the case of the principal portion of a Realized Loss or
based on the Accrued Certificate Interest thereon payable on such Distribution
Date in the case of an interest portion of a Realized Loss. Except as provided
in the following sentence, any allocation of the principal portion of Realized
Losses (other than Debt Service Reductions) to a Class of Certificates shall be
made by reducing the Certificate Principal Balance thereof by the amount so
allocated, which allocation shall be deemed to have occurred on such
Distribution Date. Any allocation of the principal portion of Realized Losses
(other than Debt Service Reductions) to the Subordinate Certificates then
outstanding with the Lowest Priority shall be made by operation of the
definition of “Certificate Principal Balance” and by operation of the provisions
of Section 4.02(a). Allocations of the interest portions of Realized Losses
shall be made in proportion to the amount of Accrued Certificate Interest and by
operation of the definition of “Accrued Certificate Interest” and by operation
of the provisions of Section 4.02(a). Allocations of the principal portion of
Debt Service Reductions shall be made by operation of the provisions of
Section 4.02(a). All Realized Losses and all other losses allocated to a
Class of Certificates hereunder will be allocated among the Certificates of such
Class in proportion to the Percentage Interests evidenced thereby.

Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Servicer or the Subservicers shall file information returns with
respect to the receipt of mortgage interests received in a trade or business,
the reports of foreclosures and abandonments of any Mortgaged Property and the
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code. Such reports shall be in form and substance
sufficient to meet the reporting requirements imposed by Sections 6050H, 6050J
and 6050P of the Code.

Section 4.07. Optional Purchase of Defaulted Mortgage Loans.

        As to any Mortgage Loan which is delinquent in payment by 90 days or
more, the Servicer may, upon the written request of and with funds provided by
the Junior Certificateholder, purchase such Mortgage Loan from the Trustee at
the Purchase Price therefor. If at any time the Servicer makes a payment to the
Payment Account covering the amount of the Purchase Price for such a Mortgage
Loan, and the Servicer provides to the Trustee a certification signed by a
Servicing Officer stating that the amount of such payment has been deposited in
the Payment Account, then the Trustee shall execute the assignment of such
Mortgage Loan delivered to it by the Servicer at the request of the Servicer
without recourse, representation or warranty and return such assignment to the
Servicer for delivery to the Junior Certificateholder, which shall succeed to
all the Trustee’s right, title and interest in and to such Mortgage Loan, and
all security and documents relative thereto. Such assignment shall be an
assignment outright and not for security. The Junior Certificateholder shall
thereupon own such Mortgage, and all such security and documents, free of any
further obligation to the Trustee or the Certificateholders with respect
thereto.

--------------------------------------------------------------------------------


ARTICLE V


THE CERTIFICATES

Section 5.01. The Certificates.

(a)     The Class A, Class IO, Class PO, Class M, Class B and Class R
Certificates shall be substantially in the forms set forth in Exhibits A-1, A-2,
A-3, B, C and D, respectively, and shall, on original issue, be executed and
delivered by the Trustee to the Certificate Registrar for authentication and
delivery to or upon the order of the Company upon receipt by the Trustee or one
or more Custodians of the documents specified in Section 2.01. Each Class of
Class A Certificates (other than the Class A-7 Certificates, Class A-8
Certificates and Class A-18 Certificates) and Class M-1 Certificates shall be
issuable in minimum dollar denominations of $25,000 and integral multiples of $1
in excess thereof. The Class A-7 Certificates, Class A-8 Certificates and Class
A-18 Certificates shall be issuable in minimum dollar denominations of $1,000
and integral multiples of $1 in excess thereof. The Class M-2 Certificates,
Class M-3 Certificates and each Class of Class B Certificates shall be issuable
in minimum dollar denominations of $250,000 and integral multiples of $1 in
excess thereof, in the case of the Class M Certificates, and $1,000, in the case
of the Class B Certificates, except that one Certificate of the Class B-3
Certificates is issued evidencing the sum of an authorized denomination thereof
plus the remainder of the aggregate initial Certificate Principal Balance
thereof. Each Class of Class IO and Class R Certificates shall be issued in
registered, certificated form in minimum percentage interests of 20.00% and
integral multiples of 0.01% in excess thereof; provided, however, that one
Class R Certificate of each Class will be issuable to the Servicer as “tax
matters person” pursuant to Section 10.01(c) in a minimum denomination
representing a Percentage Interest of not less than 0.01%

        The Certificates shall be executed by manual or facsimile signature on
behalf of an authorized signatory of the Trustee. Certificates bearing the
manual or facsimile signatures of individuals who were at any time the proper
authorized signatories of the Trustee shall bind the Trustee, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Certificate or did not hold such offices
at the date of such Certificates. No Certificate shall be entitled to any
benefit under this Agreement, or be valid for any purpose, unless there appears
on such Certificate a certificate of authentication substantially in the form
provided for herein executed by the Certificate Registrar by manual signature,
and such certificate upon any Certificate shall be conclusive evidence, and the
only evidence, that such Certificate has been duly authenticated and delivered
hereunder. All Certificates shall be dated the date of their authentication.

(b)     Except as provided below, registration of Book-Entry Certificates may
not be transferred by the Trustee except to another Depository that agrees to
hold such Certificates for the respective Certificate Owners with Ownership
Interests therein. The Holders of the Book-Entry Certificates shall hold their
respective Ownership Interests in and to each of such Certificates through the
book-entry facilities of the Depository and, except as provided below, shall not
be entitled to Definitive Certificates in respect of such Ownership Interests.
All transfers by Certificate Owners of their respective Ownership Interests in
the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such
Certificate Owner. Each Depository Participant shall transfer the Ownership
Interests only in the Book-Entry Certificates of Certificate Owners it
represents or of brokerage firms for which it acts as agent in accordance with
the Depository’s normal procedures.

        The Trustee, the Servicer and the Company may for all purposes
(including the making of payments due on the respective Classes of Book-Entry
Certificates) deal with the Depository as the authorized representative of the
Certificate Owners with respect to the respective Classes of Book-Entry
Certificates for the purposes of exercising the rights of Certificateholders
hereunder. The rights of Certificate Owners with respect to the respective
Classes of Book-Entry Certificates shall be limited to those established by law
and agreements between such Certificate Owners and the Depository Participants
and brokerage firms representing such Certificate Owners. Multiple requests and
directions from, and votes of, the Depository as Holder of any Class of
Book-Entry Certificates with respect to any particular matter shall not be
deemed inconsistent if they are made with respect to different Certificate
Owners. The Trustee may establish a reasonable record date in connection with
solicitations of consents from or voting by Certificateholders and shall give
notice to the Depository of such record date.

        If (i)(A) the Company advises the Trustee in writing that the Depository
is no longer willing or able to properly discharge its responsibilities as
Depository and (B) the Company is unable to locate a qualified successor or
(ii) the Company notifies the Depository of its intent to terminate the
book-entry system and, upon receipt of notice of such intent from the
Depository, the Depository Participants holding beneficial interest in the
Book-Entry Certificates agree to initiate such termination, the Trustee shall
notify all Certificate Owners, through the Depository, of the occurrence of any
such event and of the availability of Definitive Certificates to Certificate
Owners requesting the same. Upon surrender to the Trustee of the Book-Entry
Certificates by the Depository, accompanied by registration instructions from
the Depository for registration of transfer, the Trustee shall issue the
Definitive Certificates. Neither the Company, the Servicer nor the Trustee shall
be liable for any actions taken by the Depository or its nominee, including,
without limitation, any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Certificates all references herein to
obligations imposed upon or to be performed by the Company in connection with
the issuance of the Definitive Certificates pursuant to this Section 5.01 shall
be deemed to be imposed upon and performed by the Trustee, and the Trustee and
the Servicer shall recognize the Holders of the Definitive Certificates as
Certificateholders hereunder.

Section 5.02. Registration of Transfer and Exchange of Certificates.

  (a) The Trustee shall cause to be kept at one of the offices or agencies to be
appointed by the Trustee in accordance with the provisions of Section 8.12, a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Trustee shall provide for the registration of Certificates and of
transfers and exchanges of Certificates as herein provided. The Trustee is
initially appointed Certificate Registrar for the purpose of registering
Certificates and transfers and exchanges of Certificates as herein provided.


  (b) Upon surrender for registration of transfer of any Certificate at any
office or agency of the Trustee maintained for such purpose pursuant to
Section 8.12 and, in the case of any Class M, Class B or Class R Certificate,
upon satisfaction of the conditions set forth below, the Trustee shall execute
and the Certificate Registrar shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Certificates of a like
Class and aggregate Percentage Interest.


  (c) At the option of the Certificateholders, Certificates may be exchanged for
other Certificates of authorized denominations of a like Class and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any
such office or agency. Whenever any Certificates are so surrendered for exchange
the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver the Certificates of such Class which the Certificateholder making the
exchange is entitled to receive. Every Certificate presented or surrendered for
transfer or exchange shall (if so required by the Trustee or the Certificate
Registrar) be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by, the Holder thereof or his attorney duly authorized in writing.


  (d) No transfer, sale, pledge or other disposition of a Class B Certificate
shall be made unless such transfer, sale, pledge or other disposition is exempt
from the registration requirements of the Securities Act of 1933, as amended,
and any applicable state securities laws or is made in accordance with said Act
and laws. In the event that a transfer of a Class B Certificate is to be made
either (i)(A) the Trustee shall require a written Opinion of Counsel acceptable
to and in form and substance satisfactory to the Trustee and the Company that
such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made
pursuant to said Act and laws, which Opinion of Counsel shall not be an expense
of the Trustee, the Company or the Servicer (except that, if such transfer is
made by the Company or the Servicer or any Affiliate thereof, the Company or the
Servicer shall provide such Opinion of Counsel at their own expense); provided
that such Opinion of Counsel shall not be required in connection with the
initial transfer of any such Certificate by the Company or any Affiliate thereof
to the Company or an Affiliate of the Company and (B) the Trustee shall require
the transferee to execute a representation letter, substantially in the form of
Exhibit H hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each
acceptable to and in form and substance satisfactory to the Company and the
Trustee certifying to the Company and the Trustee the facts surrounding such
transfer, which representation letters shall not be an expense of the Trustee,
the Company or the Servicer; provided, however, that such representation letters
shall not be required in connection with any transfer of any such Certificate by
the Company or any Affiliate thereof to the Company or an Affiliate of the
Company, and the Trustee shall be entitled to conclusively rely upon a
representation (which, upon the request of the Trustee, shall be a written
representation) from the Company, of the status of such transferee as an
Affiliate of the Company or (ii) the prospective transferee of such a
Certificate shall be required to provide the Trustee, the Company and the
Servicer with an investment letter substantially in the form of Exhibit J
attached hereto (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the
Company or the Servicer, and which investment letter states that, among other
things, such transferee (A) is a “qualified institutional buyer” as defined
under Rule 144A, acting for its own account or the accounts of other “qualified
institutional buyers” as defined under Rule 144A, and (B) is aware that the
proposed transferor intends to rely on the exemption from registration
requirements under the Securities Act of 1933, as amended, provided by
Rule 144A. The Holder of any such Certificate desiring to effect any such
transfer, sale, pledge or other disposition shall, and does hereby agree to,
indemnify the Trustee, the Company, the Servicer and the Certificate Registrar
against any liability that may result if the transfer, sale, pledge or other
disposition is not so exempt or is not made in accordance with such federal and
state laws.


  (e) (i) In the case of any Class B or Class R Certificate presented for
registration in the name of any Person, either (A) the Trustee shall require an
Opinion of Counsel acceptable to and in form and substance satisfactory to the
Trustee, the Company and the Servicer to the effect that the purchase or holding
of such Class B or Class R Certificate is permissible under applicable law, will
not constitute or result in any non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code (or comparable provisions of any
subsequent enactments), and will not subject the Trustee, the Company or the
Servicer to any obligation or liability (including obligations or liabilities
under ERISA or Section 4975 of the Code) in addition to those undertaken in this
Agreement, which Opinion of Counsel shall not be an expense of the Trustee, the
Company or the Servicer or (B) the prospective Transferee shall be required to
provide the Trustee, the Company and the Servicer with a certification to the
effect set forth in paragraph six of Exhibit H or paragraph three of Exhibit J
(with respect to any Class B Certificate) or paragraph sixteen of Exhibit G-1
(with respect to any Class R Certificate), which the Trustee may rely upon
without further inquiry or investigation, or such other certifications as the
Trustee may deem desirable or necessary in order to establish that such
Transferee or the Person in whose name such registration is requested either
(a) is not an employee benefit plan or other plan subject to the prohibited
transaction provisions of ERISA or Section 4975 of the Code, or any Person
(including an investment manager, a named fiduciary or a trustee of any such
plan) who is using “plan assets” of any such plan to effect such acquisition
(each, a “Plan Investor”) or (b) in the case of any Class B Certificate, the
following conditions are satisfied: (i) such Transferee is an insurance company,
(ii) the source of funds used to purchase and hold such Certificate (or interest
therein) is an “insurance company general account” (as defined in U.S.
Department of Labor Prohibited Transaction Class Exemption (“PTCE”) 95-60, and
(iii) the conditions set forth in Sections I and III of PTCE 95-60 have been
satisfied (each entity that satisfies these subsections (i) through (iii) of
this clause (b), a “Complying Insurance Company”).


  (ii) Any Transferee of a Senior Certificate (other than a Class R Certificate)
or a Class M Certificate shall be deemed to have represented by virtue of its
purchase or holding of such Certificate (or interest therein) that either
(a) such Transferee is not a Plan Investor, (b) it has acquired and is holding
such Certificate in reliance on Prohibited Transaction Exemption (“PTE”) 94-29,
59 Fed. Reg. 14674 (March 29, 1994), as amended by PTE 97-34, 62 Fed. Reg. 39021
(July 21, 1997), PTE 2000-58, 65 Fed. Reg. 67765 (November 13, 2000) and PTE
2002-41, 67 Fed. Reg. 54487 (August 22, 2002) (the “Issuer Exemption”), and that
(i) it understands that there are certain conditions to the availability of the
Issuer Exemption including that such Certificate must be rated, at the time of
purchase, not lower that “BBB-” (or its equivalent) by Standard & Poor’s, Fitch
or Moody’s and (ii) it is an “accredited investor” as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, or
(c) such Transferee is a Complying Insurance Company.


  (iii) (A) If any Senior Certificate (other than a Class R Certificate) or any
Class M Certificate (or any interest therein) is acquired or held by any Person
that does not satisfy the conditions described in paragraph (ii) above, then the
last preceding Transferee that either (i) is not a Plan Investor, (ii) acquired
such Certificate in compliance with the Issuer Exemption, or (iii) is a
Complying Insurance Company shall be restored, to the extent permitted by law,
to all rights and obligations as Certificate Owner thereof retroactive to the
date of such Transfer of such Certificate. The Trustee shall be under no
liability to any Person for making any payments due on such Certificate to such
preceding Transferee.


  (B) Any purported Certificate Owner whose acquisition or holding of any Senior
Certificate or any Class M Certificate (or interest therein) was effected in
violation of the restrictions in this Section 5.02(e) shall indemnify and hold
harmless the Company, the Trustee, the Servicer, any Subservicer, and the Trust
Fund from and against any and all liabilities, claims, costs or expenses
incurred by such parties as a result of such acquisition or holding.


  (f) (i) Each Person who has or who acquires any Ownership Interest in a
Class R Certificate shall be deemed by the acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following provisions and to
have irrevocably authorized the Trustee or its designee under clause (iii)(A)
below to deliver payments to a Person other than such Person and to negotiate
the terms of any mandatory sale under clause (iii)(B) below and to execute all
instruments of transfer and to do all other things necessary in connection with
any such sale. The rights of each Person acquiring any Ownership Interest in a
Class R Certificate are expressly subject to the following provisions:


  (A) Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall be a Permitted Transferee and shall promptly notify the
Trustee of any change or impending change in its status as a Permitted
Transferee.


  (B) In connection with any proposed Transfer of any Ownership Interest in a
Class R Certificate, the Trustee shall require delivery to it, and shall not
register the Transfer of any Class R Certificate until its receipt of, (I) an
affidavit and agreement (a “Transfer Affidavit and Agreement,” in the form
attached hereto as Exhibit G-1) from the proposed Transferee, in form and
substance satisfactory to the Servicer, representing and warranting, among other
things, that it is a Permitted Transferee, that it is not acquiring its
Ownership Interest in the Class R Certificate that is the subject of the
proposed Transfer as a nominee, trustee or agent for any Person who is not a
Permitted Transferee, that for so long as it retains its Ownership Interest in a
Class R Certificate, it shall endeavor to remain a Permitted Transferee, and
that it has reviewed the provisions of this Section 5.02(f) and agrees to be
bound by them, and (II) a certificate, in the form attached hereto as
Exhibit G-2, from the Holder wishing to transfer the Class R Certificate, in
form and substance satisfactory to the Servicer, representing and warranting,
among other things, that no purpose of the proposed Transfer is to impede the
assessment or collection of tax.


  (C) Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
proposed Transferee under clause (B) above, if a Responsible Officer of the
Trustee who is assigned to this Agreement has actual knowledge that the proposed
Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
in a Class R Certificate to such proposed Transferee shall be effected.


  (D) Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall agree (x) to require a Transfer Affidavit and Agreement from
any other Person to whom such Person attempts to transfer its Ownership Interest
in a Class R Certificate and (y) not to transfer its Ownership Interest unless
it provides a certificate to the Trustee in the form attached hereto as
Exhibit G-2.


  (E) Each Person holding or acquiring an Ownership Interest in a Class R
Certificate, by purchasing an Ownership Interest in such Certificate, agrees to
give the Trustee written notice that it is a “pass-through interest holder”
within the meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
immediately upon acquiring an Ownership Interest in a Class R Certificate, if it
is, or is holding an Ownership Interest in a Class R Certificate on behalf of, a
“pass-through interest holder.”


  (ii) The Trustee shall register the Transfer of any Class R Certificate only
if it shall have received the Transfer Affidavit and Agreement, a certificate of
the Holder requesting such transfer in the form attached hereto as Exhibit G-2
and all of such other documents as shall have been reasonably required by the
Trustee as a condition to such registration. Transfers of the Class R
Certificates to Non-United States Persons and Disqualified Organizations (as
defined in Section 860E(e)(5) of the Code) are prohibited.


  (iii) (A) If any Disqualified Organization shall become a holder of a Class R
Certificate, then the last preceding Permitted Transferee shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a Non-United States Person shall become a holder of a Class R
Certificate, then the last preceding United States Person shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a transfer of a Class R Certificate is disregarded pursuant to
the provisions of Treasury Regulations Section 1.860E-1 or Section 1.860G-3,
then the last preceding Permitted Transferee shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of such Transfer of such Class R Certificate. The
Trustee shall be under no liability to any Person for any registration of
Transfer of a Class R Certificate that is in fact not permitted by this
Section 5.02(f) or for making any payments due on such Certificate to the holder
thereof or for taking any other action with respect to such holder under the
provisions of this Agreement.


  (B) If any purported Transferee shall become a Holder of a Class R Certificate
in violation of the restrictions in this Section 5.02(f) and to the extent that
the retroactive restoration of the rights of the Holder of such Class R
Certificate as described in clause (iii)(A) above shall be invalid, illegal or
unenforceable, then the Servicer shall have the right, without notice to the
holder or any prior holder of such Class R Certificate, to sell such Class R
Certificate to a purchaser selected by the Servicer on such terms as the
Servicer may choose. Such purported Transferee shall promptly endorse and
deliver the Class R Certificates in accordance with the instructions of the
Servicer. Such purchaser may be the Servicer itself or any Affiliate of the
Servicer. The proceeds of such sale, net of the commissions (which may include
commissions payable to the Servicer or its Affiliates), expenses and taxes due,
if any, shall be remitted by the Servicer to such purported Transferee. The
terms and conditions of any sale under this clause (iii)(B) shall be determined
in the sole discretion of the Servicer, and the Servicer shall not be liable to
any Person having an Ownership Interest in a Class R Certificate as a result of
its exercise of such discretion.


  (iv) The Trustee shall make available, upon written request from the Internal
Revenue Service or any potentially affected Person, all information in its
possession and necessary to compute any tax imposed (A) as a result of the
Transfer of an Ownership Interest in a Class R Certificate to any Person who is
a Disqualified Organization, including the information regarding “excess
inclusions” of such Class R Certificates required to be provided to the Internal
Revenue Service and certain Persons as described in Treasury Regulations
Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
investment company, real estate investment trust, common trust fund,
partnership, trust, estate or organization described in Section 1381 of the Code
that holds an Ownership Interest in a Class R Certificate having as among its
record holders at any time any Person who is a Disqualified Organization.
Reasonable compensation for providing such information may be required by the
Trustee before it will provide such information to any such potentially affected
Person.


  (v) The provisions of this Section 5.02(f) set forth prior to this
clause (v) may be modified, added to or eliminated, provided that there shall
have been delivered to the Trustee the following:


  (A) written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then-current ratings, if any, of any Class of the
Senior, Class M or Class B Certificates below the lower of the then-current
rating or the rating assigned to such Certificates as of the Closing Date by
such Rating Agency; and


  (B) subject to Section 10.01(f), an Officer’s Certificate of the Servicer
stating that the Servicer has received an Opinion of Counsel, in form and
substance satisfactory to the Servicer, to the effect that such modification,
addition to or absence of such provisions will not cause any portion of the
REMIC to cease to qualify as a REMIC and will not cause (x) any portion of the
REMIC to be subject to an entity-level tax caused by the Transfer of any Class R
Certificate to a Person that is a Disqualified Organization or (y) a
Certificateholder or another Person to be subject to a REMIC-related tax caused
by the Transfer of a Class R Certificate to a Person that is not a Permitted
Transferee.


  (g) No service charge shall be made for any transfer or exchange of
Certificates of any Class, but the Trustee may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.


  (h) All Certificates surrendered for transfer and exchange shall be destroyed
by the Certificate Registrar in accordance with its customary procedures.


Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate
Registrar, or the Trustee and the Certificate Registrar receive evidence to
their satisfaction of the destruction, loss or theft of any Certificate, and
(ii) there is delivered to the Trustee and the Certificate Registrar such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee or the Certificate Registrar that
such Certificate has been acquired by a bona fide purchaser, the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of like tenor, Class and Percentage Interest but
bearing a number not contemporaneously outstanding. Upon the issuance of any new
Certificate under this Section, the Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Trustee and the Certificate Registrar) connected therewith. Any duplicate
Certificate issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

Section 5.04. Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer,
the Company, the Servicer, the Trustee, the Certificate Registrar and any agent
of the Company, the Servicer, the Trustee, or the Certificate Registrar may
treat the Person in whose name any Certificate is registered as the owner of
such Certificate for the purpose of receiving distributions pursuant to
Section 4.02 and for all other purposes whatsoever, except as and to the extent
provided in the definition of “Certificateholder,” and neither the Company, the
Servicer, the Trustee, the Certificate Registrar nor any agent of the Company,
the Servicer, the Trustee, or the Certificate Registrar shall be affected by
notice to the contrary except as provided in Section 5.02(f)(iii).

Section 5.05. Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making
distributions to the Certificateholders pursuant to Section 4.02. In the event
of any such appointment, on or prior to each Distribution Date the Trustee shall
deposit or cause to be deposited with the Paying Agent a sum sufficient to make
the payments to the Certificateholders in the amounts and in the manner provided
for in Section 4.02, such sum to be held in trust for the benefit of the
Certificateholders.

        The Trustee shall cause each Paying Agent (if not the Trustee) to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee that such Paying Agent shall hold all sums held by
it for the payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be distributed to such
Certificateholders. Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the
Certificateholders on the date of receipt by such Paying Agent.

Section 5.06. Optional Purchase of Certificates.

  (a) On any Distribution Date on which the Pool Stated Principal Balance, prior
to giving effect to distributions to be made on such Distribution Date, is less
than ten percent of the Cut-off Date Principal Balance of the Mortgage Loans,
the Servicer shall have the right, at its option, to purchase the Certificates
in whole, but not in part, at a price equal to the outstanding Certificate
Principal Balance of such Certificates plus the sum of Accrued Certificate
Interest thereon for the related Interest Accrual Period and any previously
unpaid Accrued Certificate Interest.


  (b) The Servicer shall give the Trustee not less than 60 days’ prior notice of
the Distribution Date on which the Servicer anticipates that it shall purchase
the Certificates pursuant to Section 5.06(a). Notice of any such purchase,
specifying the Distribution Date upon which the Holders may surrender their
Certificates to the Trustee for payment in accordance with this Section 5.06,
shall be given promptly by the Servicer by letter to Certificateholders (with a
copy to the Certificate Registrar and each Rating Agency) mailed not earlier
than the 9th day and not later than the 19th day of the month next preceding the
month of such final distribution, specifying:


  (i) the Distribution Date upon which purchase of the Certificates is
anticipated to be made upon presentation and surrender of such Certificates at
the office or agency of the Trustee therein designated,


  (ii) the purchase price therefor, if known, and


  (iii) that the Record Date otherwise applicable to such Distribution Date is
not applicable, payments being made only upon presentation and surrender of the
Certificates at the office or agency of the Trustee therein specified.


If the Servicer gives the notice specified above, the Servicer shall deposit in
the Payment Account before the Distribution Date on which the purchase pursuant
to Section 5.06(a) is to be made, in immediately available funds, an amount
equal to the purchase price for the Certificates computed as provided above.

(c)     Upon presentation and surrender of the Certificates to be purchased
pursuant to Section 5.06(a) by the Holders thereof, the Trustee shall distribute
to such Holders an amount equal to the outstanding Certificate Principal Balance
thereof plus the sum of Accrued Certificate Interest thereon for the related
Interest Accrual Period and any previously unpaid Accrued Certificate Interest
with respect thereto.

(d)     If any Certificateholders do not surrender their Certificates on or
before the Distribution Date on which a purchase pursuant to this Section 5.06
is to be made, the Trustee shall on such date cause all funds in the Payment
Account deposited therein by the Servicer pursuant to Section 5.06(b) to be
withdrawn therefrom and deposited in a separate escrow account (for which funds
will be held uninvested) for the benefit of such Certificateholders, and the
Servicer shall give a second written notice to such Certificateholders to
surrender their Certificates for payment of the purchase price therefor. If
within six months after the second notice any Certificate shall not have been
surrendered for cancellation, the Trustee shall take appropriate steps as
directed by the Servicer to contact the Holders of such Certificates concerning
surrender of their Certificates. The costs and expenses of maintaining the
escrow account and of contacting Certificateholders shall be paid out of the
assets which remain in the escrow account. If within nine months after the
second notice any Certificates shall not have been surrendered for cancellation
in accordance with this Section 5.06, the Trustee shall pay to the Servicer all
amounts distributable to the Holders thereof and shall have no further
responsibility therefor and the Servicer shall thereafter hold such amounts
until distributed to such Holders. No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Servicer as
a result of such Certificateholder’s failure to surrender its Certificate(s) for
payment in accordance with this Section 5.06. Any Certificate that is not
surrendered on the Distribution Date on which a purchase pursuant to this
Section 5.06 occurs as provided above shall be deemed to have been purchased and
the Holder as of such date shall have no rights with respect thereto except to
receive the purchase price therefor minus any costs and expenses associated with
such escrow account and notices allocated thereto. Any Certificates so purchased
or deemed to have been purchased on such Distribution Date shall remain
outstanding hereunder. The Servicer shall be for all purposes the Holder thereof
as of such date.


ARTICLE VI


THE COMPANY AND THE SERVICER

Section 6.01. Respective Liabilities of the Company and the Servicer.

        The Company and the Servicer shall each be liable in accordance herewith
only to the extent of the obligations specifically and respectively imposed upon
and undertaken by the Company and the Servicer herein. By way of illustration
and not limitation, the Company is not liable for the servicing and
administration of the Mortgage Loans, nor is it obligated by Section 7.01 or
Section 10.01 to assume any obligations of the Servicer or to appoint a designee
to assume such obligations, nor is it liable for any other obligation hereunder
that it may, but is not obligated to, assume unless it elects to assume such
obligation in accordance herewith.

  Section 6.02. Merger or Consolidation of the Company or the Servicer;
Assignment of Rights and Delegation of Duties by Servicer.


(a)     The Company and the Servicer shall each keep in full effect its
existence, rights and franchises as a corporation under the laws of the state of
its incorporation, and shall each obtain and preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Company or the Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Company or the Servicer shall be a party, or any Person succeeding to
the business of the Company or the Servicer, shall be the successor of the
Company or the Servicer, as the case may be, hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person to the Servicer shall be qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac; provided, further, that
each Rating Agency’s ratings, if any, of the Senior, Class M or Class B
Certificates in effect immediately prior to such merger or consolidation will
not be qualified, reduced or withdrawn as a result thereof (as evidenced by a
letter to such effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to
the contrary, the Servicer may assign its rights and delegate its duties and
obligations under this Agreement; provided that the Person accepting such
assignment or delegation shall be a Person which is qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac, is reasonably
satisfactory to the Trustee and the Company, is willing to service the Mortgage
Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which
contains an assumption by such Person of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Servicer under this Agreement; provided, further, that each Rating Agency’s
rating of the Classes of Certificates that have been rated in effect immediately
prior to such assignment and delegation will not be qualified, reduced or
withdrawn as a result of such assignment and delegation (as evidenced by a
letter to such effect from each Rating Agency). In the case of any such
assignment and delegation, the Servicer shall be released from its obligations
under this Agreement, except that the Servicer shall remain liable for all
liabilities and obligations incurred by it as Servicer hereunder prior to the
satisfaction of the conditions to such assignment and delegation set forth in
the next preceding sentence.

Section 6.03. Limitation on Liability of the Company, the Servicer and Others.

        Neither the Company, the Servicer nor any of the directors, officers,
employees or agents of the Company or the Servicer shall be under any liability
to the Trust Fund or the Certificateholders for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Company, the Servicer or any such Person against any
breach of warranties or representations made herein or any liability which would
otherwise be imposed by reason of willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder. The Company, the Servicer and any director,
officer, employee or agent of the Company or the Servicer may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. The Company, the Servicer and
any director, officer, employee or agent of the Company or the Servicer shall be
indemnified by the Trust Fund and held harmless against any loss, liability or
expense incurred in connection with any legal action relating to this Agreement
or the Certificates, other than any loss, liability or expense related to any
specific Mortgage Loan or Mortgage Loans (except as any such loss, liability or
expense shall be otherwise reimbursable pursuant to this Agreement) and any
loss, liability or expense incurred by reason of willful misfeasance, bad faith
or gross negligence in the performance of duties hereunder or by reason of
reckless disregard of obligations and duties hereunder.

        Neither the Company nor the Servicer shall be under any obligation to
appear in, prosecute or defend any legal or administrative action, proceeding,
hearing or examination that is not incidental to its respective duties under
this Agreement and which in its opinion may involve it in any expense or
liability; provided, however, that the Company or the Servicer may in its
discretion undertake any such action, proceeding, hearing or examination that it
may deem necessary or desirable in respect to this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action,
proceeding, hearing or examination and any liability resulting therefrom shall
be expenses, costs and liabilities of the Trust Fund, and the Company and the
Servicer shall be entitled to be reimbursed therefor out of amounts attributable
to the Mortgage Loans on deposit in the Custodial Account as provided by
Section 3.10 and, on the Distribution Date(s) following such reimbursement, the
aggregate of such expenses and costs shall be allocated in reduction of the
Accrued Certificate Interest on each Class entitled thereto in the same manner
as if such expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04. Company and Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Company nor the
Servicer shall resign from its respective obligations and duties hereby imposed
on it except upon determination that its duties hereunder are no longer
permissible under applicable law. Any such determination permitting the
resignation of the Company or the Servicer shall be evidenced by an Opinion of
Counsel to such effect delivered to the Trustee. No such resignation by the
Servicer shall become effective until the Trustee or a successor servicer shall
have assumed the Servicer’s responsibilities and obligations in accordance with
Section 7.02.


ARTICLE VII


DEFAULT

Section 7.01. Events of Default.

        Event of Default, wherever used herein, means any one of the following
events (whatever reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body): (i) the Servicer shall fail to deposit or
cause to be deposited into the Payment Account

  any amounts required to be so deposited therein at the time required pursuant
to Section 4.01 or otherwise, and in either case, such failure shall continue
unremedied for a period of 5 days after the date upon which written notice of
such failure, requiring such failure to be remedied, shall have been given to
the Servicer by the Trustee or the Company or to the Servicer, the Company and
the Trustee by the Holders of Certificates of such Class evidencing Percentage
Interests aggregating not less than 25%; or


  (ii) the Servicer shall fail to observe or perform in any material respect any
other of the covenants or agreements on the part of the Servicer contained in
the Certificates of any Class or in this Agreement and such failure shall
continue unremedied for a period of 30 days (except that such number of days
shall be 15 in the case of a failure to pay the premium for any Required
Insurance Policy) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Trustee or the Company, or to the Servicer, the Company and the Trustee by the
Holders of Certificates of any Class evidencing, in the case of any such Class,
Percentage Interests aggregating not less than 25%; or


  (iii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Servicer and such decree or order shall have remained in force undischarged or
unstayed for a period of 60 days; or


  (iv) the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of, or relating to, the Servicer
or of, or relating to, all or substantially all of the property of the Servicer;
or


  (v) the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of, or commence
a voluntary case under, any applicable insolvency or reorganization statute,
make an assignment for the benefit of its creditors, or voluntarily suspend
payment of its obligations; or


  (vi) the Servicer shall notify the Trustee pursuant to Section 4.04(b) that it
is unable to deposit in the Payment Account an amount equal to the Advance.


        If an Event of Default described in clauses (i)-(v) of this
Section shall occur, then, and in each and every such case, so long as such
Event of Default shall not have been remedied, the Company may, and at the
direction of Holders of Certificates entitled to at least 51% of the Voting
Rights, the Trustee shall, by notice in writing to the Servicer (and to the
Company if given by the Trustee or to the Trustee if given by the Company),
terminate all of the rights and obligations of the Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds thereof, other than its rights
as a Certificateholder hereunder. If an Event of Default described in
clause (vi) hereof shall occur, the Trustee shall, by notice to the Servicer and
the Company, immediately terminate all of the rights and obligations of the
Servicer under this Agreement and in and to the Mortgage Loans and the proceeds
thereof, other than its rights as a Certificateholder hereunder as provided in
Section 4.04(b). On or after the receipt by the Servicer of such written notice,
all authority and power of the Servicer under this Agreement, whether with
respect to the Certificates (other than as a Holder thereof) or the Mortgage
Loans or otherwise, shall subject to Section 7.02 pass to and be vested in the
Trustee or the Trustee’s designee appointed pursuant to Section 7.02; and,
without limitation, the Trustee is hereby authorized and empowered to execute
and deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, any
and all documents and other instruments, and to do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise. The Servicer agrees to
cooperate with the Trustee in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including, without limitation, the
transfer to the Trustee or its designee for administration by it of all cash
amounts which shall at the time be credited to the Custodial Account or the
Payment Account or thereafter be received with respect to the Mortgage Loans,
and the delivery to the Trustee of the Mortgage Files, and the recordation of
Assignments of Mortgages to the Trustee if MERS is not the mortgagee of a
Mortgage Loan or otherwise in accordance with Section 7.02(b). No such
termination shall release the Servicer for any liability that it would otherwise
have hereunder for any act or omission prior to the effective time of such
termination.

        Notwithstanding any termination of the activities of GMACM in its
capacity as Servicer hereunder, GMACM shall be entitled to receive, out of any
late collection of a Monthly Payment on a Mortgage Loan which was due prior to
the notice terminating GMACM’s rights and obligations as Servicer hereunder and
received after such notice, that portion to which GMACM would have been entitled
pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its Servicing Fee in
respect thereof, and any other amounts payable to GMACM hereunder the
entitlement to which arose prior to the termination of its activities hereunder.

Section 7.02. Trustee to Act; Appointment of Successor.

(a)     Within 90 days of the time the Servicer resigns pursuant to Section 6.04
or receives a notice of termination pursuant to Section 7.01, the Trustee or a
successor Servicer appointed by the Trustee hereunder shall be the successor in
all respects to the Servicer in its capacity as Servicer under this Agreement
and the transactions set forth or provided for herein and shall be subject
thereafter to all the responsibilities, duties, liabilities and limitations on
liabilities relating thereto placed on the Servicer, including the obligation to
make Advances which have been or will be required to be made, but excluding the
representations of the Servicer contained in Section 2.03, by the terms and
provisions hereof; provided that any failure to perform such duties or
responsibilities caused by the predecessor Servicer’s failure to provide
information required by Section 4.02 or 4.03 shall not be considered a default
by the Trustee as successor Servicer hereunder; provided, further, that the
Trustee shall have no obligation whatsoever with respect to any liability (other
than Advances deemed recoverable and not previously made) incurred by the
predecessor Servicer at or prior to the time of receipt by such Servicer of the
notice of termination pursuant to Section 7.01 or receipt by the Trustee of the
Opinion of Counsel referred to in Section 6.04. As compensation therefor, the
Trustee shall be entitled to the Servicing Fee and all funds relating to the
Mortgage Loans which the Servicer would have been entitled to charge to the
Custodial Account if the Servicer had continued to act hereunder, except for
amounts that the Servicer shall be entitled to receive pursuant to Section 7.01.
If the Trustee has become the successor to the Servicer in accordance with
Section 6.04 or this Section 7.02, then notwithstanding the above, if the
Trustee shall be unwilling to so act, or shall be unable to so act, the Trustee
may appoint, or petition a court of competent jurisdiction to appoint, any
established housing and home finance institution, which is also a Fannie Mae or
Freddie Mac-approved mortgage servicing institution, having a net worth of not
less than $9,500,000 as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder. Pending appointment of a successor to the Servicer
hereunder, the Trustee shall act in such capacity as herein above provided. In
connection with such appointment and assumption, the Trustee may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree; provided, however, that no such
compensation shall be in excess of that permitted the Servicer hereunder. Each
of the Seller, the Trustee and such successor shall take such action, consistent
with this Agreement, as shall be necessary to effectuate any such succession.

        If the Trustee becomes the successor to the Servicer hereunder, the
Trustee shall be entitled to be reimbursed by the Servicer for all costs
associated with the transfer of the servicing of the Mortgage Loans to the
Trustee, including any costs or expenses associated with the complete transfer
of all servicing data and the completion, correction or manipulation of such
servicing data as may be required by the Trustee to correct any errors or
insufficiencies in the servicing data or otherwise to enable the Trustee to
service the Mortgage Loans in accordance with this Agreement. To the extent that
any such costs and expenses of the Trustee resulting from the termination of the
Servicer pursuant to this Section 7.02 are not reimbursed promptly by the
terminated Servicer, the Trustee shall be entitled to reimbursement of such
costs and expenses from the Payment Account.

        Any successor, including the Trustee, to the Servicer shall maintain in
force during its term as Servicer hereunder insurance policies and fidelity
bonds as may be required to be maintained by the Servicer pursuant to
Section 3.12.

        If the Trustee shall succeed to any duties of the Servicer with respect
to the Mortgage Loans as provided herein, it shall do so in a separate capacity
and not in its capacity as Trustee and, accordingly, the provisions of
Article VIII shall be inapplicable to the Trustee in its duties as successor
Servicer in the servicing of the Mortgage Loans (although such provisions shall
continue to apply to the Trustee in its capacity as trustee); the provisions of
Article III, however, shall apply to the Trustee in its capacity as successor
Servicer.

(b)     In connection with the termination or resignation of the Servicer
hereunder, either (i) the successor Servicer, including the Trustee if the
Trustee is acting as successor Servicer, shall represent and warrant that it is
a member of MERS in good standing and shall agree to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of the Mortgage Loans that are registered with MERS, in which case the
predecessor Servicer shall cooperate with the successor Servicer in causing MERS
to revise its records to reflect the transfer of servicing to the successor
Servicer as necessary under MERS’ rules and regulations, or (ii) the predecessor
Servicer shall cooperate with the successor Servicer in causing MERS to execute
and deliver an assignment of Mortgage in recordable form to transfer the
Mortgage from MERS to the Trustee and to execute and deliver such other notices,
documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS®
System to the successor Servicer. The predecessor Servicer shall file or cause
to be filed any such assignment in the appropriate recording office. The
predecessor Servicer shall bear any and all fees of MERS, costs of preparing any
assignments of Mortgage, and fees and costs of filing any assignments of
Mortgage that may be required under this subsection (b). The successor Servicer
shall cause such assignment to be delivered to the Trustee or the Custodian
promptly upon receipt of the original with evidence of recording thereon or a
copy certified by the public recording office in which such assignment was
recorded.

Section 7.03. Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Servicer,
the Trustee shall give prompt written notice thereof to the Certificateholders
at their respective addresses appearing in the Certificate Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee
shall transmit by mail to all Holders of Certificates notice of each such Event
of Default hereunder known to the Trustee, unless such Event of Default shall
have been cured or waived.

Section 7.04. Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights affected by a
default or Event of Default hereunder may waive such default or Event of
Default; provided, however, that (a) a default or Event of Default under
clause (i) of Section 7.01 may be waived only by all of the Holders of
Certificates affected by such default or Event of Default and (b) no waiver
pursuant to this Section 7.04 shall affect the Holders of Certificates in the
manner set forth in Section 11.01(b)(i) or (ii). Upon any such waiver of a
default or Event of Default by the Holders representing the requisite percentage
of Voting Rights affected by such default or Event of Default, such default or
Event of Default shall cease to exist and shall be deemed to have been remedied
for every purpose hereunder. No such waiver shall extend to any subsequent or
other default or Event of Default or impair any right consequent thereon except
to the extent expressly so waived.


ARTICLE VIII


CONCERNING THE TRUSTEE

Section 8.01. Duties of Trustee.

(a)     The Trustee, prior to the occurrence of an Event of Default and after
the curing or waiver of all Events of Default which may have occurred,
undertakes to perform such duties and only such duties as are specifically set
forth in this Agreement. In case an Event of Default has occurred (which has not
been cured or waived), the Trustee shall exercise such of the rights and powers
vested in it by this Agreement, and use the same degree of care and skill in
their exercise as a prudent investor would exercise or use under the
circumstances in the conduct of such investor’s own affairs.

(b)     The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform on their face to the requirements of this Agreement. The Trustee shall
notify the Certificateholders of any such documents which do not materially
conform to the requirements of this Agreement in the event that the Trustee,
after so requesting, does not receive satisfactorily corrected documents.

        The Trustee shall make available, forward or cause to be forwarded in a
timely fashion the notices, reports and statements required to be forwarded by
the Trustee pursuant to Sections 4.03, 7.03 and 10.01. The Trustee shall furnish
in a timely fashion to the Servicer such information as the Servicer may
reasonably request from time to time for the Servicer to fulfill its duties as
set forth in this Agreement. The Trustee covenants and agrees that it shall
perform its obligations hereunder in a manner so as to maintain the status of
any portion of the REMIC as a REMIC under the REMIC Provisions and (subject to
Section 10.01(f)) to prevent the imposition of any federal, state or local
income, prohibited transaction, contribution or other tax on the Trust Fund to
the extent that maintaining such status and avoiding such taxes are reasonably
within the control of the Trustee and are reasonably within the scope of its
duties under this Agreement.

  (c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct; provided, however, that:


  (i) Prior to the occurrence of an Event of Default, and after the curing or
waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee by the Company or the Servicer and which on their face, do not
contradict the requirements of this Agreement;


  (ii) The Trustee shall not be liable for an error of judgment made in good
faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;


  (iii) The Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by it in good faith in accordance with the
direction of Certificateholders of any Class holding Certificates which
evidence, as to such Class, Percentage Interests aggregating not less than 25%
as to the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred upon the
Trustee, under this Agreement;


  (iv) The Trustee shall not be charged with knowledge of any default (other
than a default in payment to the Trustee) specified in clauses (i) and (ii) of
Section 7.01 or an Event of Default under clauses (iii), (iv) and (v) of
Section 7.01 unless a Responsible Officer of the Trustee assigned to and working
in the Corporate Trust Office obtains actual knowledge of such failure or event
or the Trustee receives written notice of such failure or event at its Corporate
Trust Office from the Servicer, the Company or any Certificateholder
specifically identifying this transaction; and


  (v) Except to the extent provided in Section 7.02 in its role as successor
servicer, no provision in this Agreement shall require the Trustee to expend or
risk its own funds (including, without limitation, the making of any Advance) or
otherwise incur any personal financial liability in the performance of any of
its duties as Trustee hereunder, or in the exercise of any of its rights or
powers, if the Trustee shall have reasonable grounds for believing that
repayment of funds or adequate indemnity against such risk or liability is not
reasonably assured to it.


  (d) The Trustee shall timely pay, from its own funds, the amount of any and
all federal, state and local taxes imposed on the Trust Fund or its assets or
transactions but only if such taxes arise out of a breach by the Trustee of its
obligations hereunder, which breach constitutes negligence or willful misconduct
of the Trustee, including, without limitation, (A) “prohibited transaction”
penalty taxes as defined in Section 860F of the Code, if, when and as the same
shall be due and payable, (B) any tax on contributions to a REMIC after the
Closing Date imposed by Section 860G(d) of the Code and (C) any tax on “net
income from foreclosure property” as defined in Section 860G(c) of the Code.


Section 8.02. Certain Matters Affecting the Trustee.

  (a) Except as otherwise provided in Section 8.01:


  (i) The Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, Officer’s Certificate, certificate of Servicing
Officer, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;


  (ii) The Trustee may consult with counsel and the written advice of such
counsel and any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;


  (iii) The Trustee shall be under no obligation to exercise any of the trusts
or powers vested in it by this Agreement or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request, order or direction of
any of the Certificateholders, pursuant to the provisions of this Agreement,
unless such Certificateholders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby; nothing contained herein shall, however, relieve
the Trustee of the obligation, upon the occurrence of an Event of Default (which
has not been cured or waived), to exercise such of the rights and powers vested
in it by this Agreement, and to use the same degree of care and skill in their
exercise as a prudent investor would exercise or use under the circumstances in
the conduct of such investor’s own affairs;


  (iv) The Trustee shall not be liable for any action taken, suffered or omitted
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Agreement;


  (v) Prior to the occurrence of an Event of Default hereunder and after the
curing or waiver of all Events of Default which may have occurred, the Trustee
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by Holders of Certificates of any
Class evidencing, as to such Class, Percentage Interests, aggregating not less
than 50%; provided, however, that if the payment within a reasonable time to the
Trustee of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee, not reasonably
assured to the Trustee by the security afforded to it by the terms of this
Agreement, the Trustee may require reasonable indemnity against such expense or
liability as a condition to so proceeding. The reasonable expense of every such
examination shall be paid by the Servicer, if an Event of Default shall have
occurred and is continuing, and otherwise by the Certificateholder requesting
the investigation;


  (vi) The Trustee may execute any of its trusts or powers hereunder or perform
any of its duties hereunder either directly or by or through Affiliates, agents
or attorneys; and


  (vii) To the extent authorized under the Code and the regulations promulgated
thereunder, each Holder of a Class R Certificate hereby irrevocably appoints and
authorizes the Trustee to be its attorney-in-fact for purposes of signing any
Tax Returns required to be filed on behalf of the Trust Fund. The Trustee shall
sign on behalf of the Trust Fund and deliver to the Servicer in a timely manner
any Tax Returns prepared by or on behalf of the Servicer that the Trustee is
required to sign as determined by the Servicer pursuant to applicable federal,
state or local tax laws, provided that the Servicer shall indemnify the Trustee
for all costs, liabilities and expenses incurred by it in connection with its
signing any such Tax Returns that contain errors or omissions.


  (b) Following the issuance of the Certificates, the Trustee shall not accept
any contribution of assets to the Trust Fund unless (subject to
Section 10.01(f)) it shall have obtained or been furnished with an Opinion of
Counsel, which shall not be a cost of the Trustee or the Trust Fund, to the
effect that such contribution will not (i) cause any portion of the REMIC to
fail to qualify as a REMIC at any time that any Certificates are outstanding or
(ii) cause the Trust Fund to be subject to any federal tax as a result of such
contribution (including the imposition of any federal tax on “prohibited
transactions” imposed under Section 860F(a) of the Code).


Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the
execution of the Certificates and relating to the acceptance and receipt of the
Mortgage Notes) shall be taken as the statements of the Company or the Servicer
as the case may be, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement or of the Certificates (except that the
Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan, Mortgage File or related
document, or of MERS or the MERS® System. The Trustee shall not be accountable
for the use or application by the Company or the Servicer of any of the
Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Company or the Servicer in respect of the
Mortgage Loans or deposited in or withdrawn from the Custodial Account or the
Payment Account by the Company or the Servicer.

Section 8.04. Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner
or pledgee of Certificates with the same rights it would have if it were not
Trustee. The Trustee may transact business with the Company, the Servicer, and
their Affiliates, with the same rights it would have if it were not Trustee.

Section 8.05. Servicer to Pay Trustee's Fees and Expenses; Indemnification.

  (a) The Servicer shall pay the Trustee’s fees and reimburse its expenses
hereunder pursuant to a separate agreement to be entered into between the
Servicer and the Trustee.


  (b) The Servicer agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense incurred without negligence or
willful misconduct on the Trustee’s part, arising out of, or in connection with,
the acceptance and administration of the Trust Fund, including the costs and
expenses (including reasonable legal fees and expenses) of defending itself
against any claim in connection with the exercise or performance of any of its
powers or duties under this Agreement, the Custodial Agreement, provided that:


  (i) with respect to any such claim, the Trustee shall have given the Servicer
written notice thereof promptly after the Trustee shall have actual knowledge
thereof;


  (ii) while maintaining control over its own defense, the Trustee shall
cooperate and consult fully with the Servicer in preparing such defense; and


  (iii) notwithstanding anything in this Agreement to the contrary, the Servicer
shall not be liable for settlement of any claim by the Trustee entered into
without the prior consent of the Servicer which consent shall not be
unreasonably withheld or delayed.


No termination of this Agreement, or the resignation or removal of the Trustee
or the Servicer, shall affect the obligations created by this Section 8.05(b) of
the Servicer to indemnify the Trustee under the conditions and to the extent set
forth herein.

        Notwithstanding the foregoing, the indemnification provided by the
Servicer in this Section 8.05(b) shall not pertain to any loss, liability or
expense of the Trustee, including the costs and expenses of defending itself
against any claim, incurred in connection with any actions taken by the Trustee
at the direction of the Certificateholders pursuant to the terms of this
Agreement.

Section 8.06. Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a corporation or a national
banking association having its principal office in a state and city acceptable
to the Company and organized and doing business under the laws of such state or
the United States of America, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority. If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section the
combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Trustee shall resign
immediately in the manner and with the effect specified in Section 8.07.

Section 8.07. Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts
hereby created by giving written notice thereof to the Company. Upon receiving
such notice of resignation, the Company shall promptly appoint a successor
trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee. If
no successor trustee shall have been so appointed and have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 8.06 and shall fail to resign after written request
therefor by the Company, or if at any time the Trustee shall become incapable of
acting, or shall be adjudged bankrupt or insolvent, or a receiver of the Trustee
or of its property shall be appointed, or any public officer shall take charge
or control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Company may remove the
Trustee and appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee. In addition, in the event that the Company
determines that the Trustee has failed (i) to distribute or cause to be
distributed to the Certificateholders any amount required to be distributed
hereunder, if such amount is held by the Trustee or its Paying Agent (other than
the Servicer or the Company or such Paying Agent (other than the Trustee) if
selected by the Servicer or the Company) for distribution or (ii) to otherwise
observe or perform in any material respect any of its covenants, agreements or
obligations hereunder, and such failure shall continue unremedied for a period
of 5 days (in respect of clause (i) above) or 30 days (in respect of
clause (ii) above) after the date on which written notice of such failure,
requiring that the same be remedied, shall have been given to the Trustee by the
Company, then the Company may remove the Trustee and appoint a successor trustee
by written instrument delivered as provided in the preceding sentence. In
connection with the appointment of a successor trustee pursuant to the preceding
sentence, the Company shall, on or before the date on which any such appointment
becomes effective, obtain from each Rating Agency written confirmation that the
appointment of any such successor trustee will not result in the reduction of
the ratings on any class of the Certificates below the lesser of the then
current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting
Rights may at any time remove the Trustee and appoint a successor trustee by
written instrument or instruments, in triplicate, signed by such Holders or
their attorneys-in-fact duly authorized, one complete set of which instruments
shall be delivered to the Company, one complete set to the Trustee so removed
and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section shall become effective
upon acceptance of appointment by the successor trustee as provided in
Section 8.08.

Section 8.08. Successor Trustee.

(a)     Any successor trustee appointed as provided in Section 8.07 shall
execute, acknowledge and deliver to the Company and to its predecessor trustee
an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee shall become effective and such successor trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
the like effect as if originally named as trustee herein. The predecessor
trustee shall deliver to the successor trustee all Mortgage Files and related
documents and statements held by it hereunder (other than any Mortgage Files at
the time held by a Custodian, which shall become the agent of any successor
trustee hereunder), and the Company, the Servicer and the predecessor trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
the successor trustee all such rights, powers, duties and obligations.

(b)     No successor trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor trustee shall be
eligible under the provisions of Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in
this Section, the Company shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Company fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Company.

Section 8.09. Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee
may be merged or converted or with which it may be consolidated or any
corporation or national banking association resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or national banking association succeeding to the business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or national banking association shall be eligible under the
provisions of Section 8.06, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. The Trustee shall mail notice of any such merger or
consolidation to the Certificateholders at their address as shown in the
Certificate Register.

Section 8.10. Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing the same may at the time be located, the
Servicer and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the
Trustee to act as co-trustee or co-trustees, jointly with the Trustee, or
separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust
Fund, or any part thereof, and, subject to the other provisions of this
Section 8.10, such powers, duties, obligations, rights and trusts as the
Servicer and the Trustee may consider necessary or desirable. If the Servicer
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, or in case an Event of Default shall have occurred and be
continuing, the Trustee alone shall have the power to make such appointment. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate
trustee(s) shall be required under Section 8.08 hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 8.10 all rights, powers, duties and obligations
conferred or imposed upon the Trustee shall be conferred or imposed upon and
exercised or performed by the Trustee, and such separate trustee or co-trustee
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed (whether as Trustee hereunder or
as successor to the Servicer hereunder), the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed by
such separate trustee or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the
Trustee, its agent or attorney-in-fact, with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 8.11. Appointment of Custodians.

        The Trustee may, with the consent or at the direction of the Servicer
and the Company, appoint one or more Custodians who, except for GMAC Bank, are
not Affiliates of the Company, the Servicer or the Seller to hold all or a
portion of the Mortgage Notes as agent for the Trustee, by entering into a
Custodial Agreement; provided, however, that the Trustee may appoint a Custodian
that is an Affiliate of the Company, the Servicer or the Seller if the Trustee
receives written confirmation from each Rating Agency that such appointment will
not reduce the rating assigned to any Class of Certificates by such Rating
Agency below the lower of the then-current rating or the rating assigned to such
Certificates as of the Closing Date by such Rating Agency. Subject to
Article VIII, the Trustee agrees to comply with the terms of each Custodial
Agreement and to enforce the terms and provisions thereof against the Custodian
for the benefit of the Certificateholders. Each Custodian shall be a depository
institution subject to supervision by federal or state authority and shall be
qualified to do business in the jurisdiction in which it holds any Mortgage
File. Each Custodian (other than the Custodian appointed as of the Closing Date)
shall have a combined capital and surplus of at least $10,000,000. Each
Custodial Agreement may be amended only as provided in Section 11.01. The
Trustee shall notify the Certificateholders of the appointment of any Custodian
(other than the Custodian appointed as of the Closing Date) pursuant to this
Section 8.11.

Section 8.12. Appointment of Office or Agency.

        The Trustee shall maintain an office or agency in the United States
where Certificates may be surrendered for registration of transfer or exchange.
As of the Closing Date, the Trustee designates the offices of its agent located
at DB Securities Tennessee, 648 Grassmere Park Road, Nashville, Tennessee
37211-3658 Attention: Transfer Unit for such purposes. The Trustee initially
designates its offices located at 1761 East St. Andrew Place, Santa Ana,
California 92705-4934, GMACM Mortgage Pass-Through Certificates, Series 2005-J1,
for the purposes of keeping the Certificate Register. The Trustee shall maintain
an office at the address stated in Section 11.05 hereof where notices and
demands to or upon the Trustee in respect of this Agreement may be served.

Section 8.13. U.S.A. Patriot Act.

        In order to comply with its duties under the U.S.A. Patriot Act of 2001,
the Trustee shall obtain and verify certain information and documentation from
the other parties to this Agreement including, but not limited to, each such
party’s name, address, and other identifying information.


ARTICLE IX


TERMINATION

Section 9.01. Termination Upon Purchase by the Servicer or Liquidation of All
Mortgage Loans.

  (a) Subject to Section 9.02, the respective obligations and responsibilities
of the Company, the Servicer and the Trustee created hereby in respect of the
Certificates (other than the obligation of the Trustee to make certain payments
after the Final Distribution Date to Certificateholders and the obligation of
the Company to send certain notices as hereinafter set forth) shall terminate
upon the last action required to be taken by the Trustee on the Final
Distribution Date pursuant to this Article IX following the earlier of:


  (i) the later of the final payment or other liquidation (or any Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or


  (ii) the purchase by the Servicer of all Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund at a price
equal to 100% of the unpaid principal balance of each Mortgage Loan or, the fair
market value of the related underlying property of such Mortgage Loan with
respect to Mortgage Loans as to which title has been acquired if such fair
market value is less than such unpaid principal balance (net of any unreimbursed
Advances attributable to principal) on the day of repurchase plus accrued
interest thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in the
case of any Modified Mortgage Loan) to, but not including, the first day of the
month in which such repurchase price is distributed; provided, however, that in
no event shall the trust created hereby continue beyond the expiration of 21
years from the death of the last survivor of the descendants of Joseph P.
Kennedy, the late ambassador of the United States to the Court of St. James,
living on the date hereof; provided, further, that the purchase price set forth
above shall be increased as is necessary, as determined by the Servicer, to
avoid disqualification of any portion of the REMIC as a REMIC.


        The right of the Servicer to purchase all the assets of the Trust Fund
pursuant to clause (ii) above is conditioned upon the Pool Stated Principal
Balance as of the Final Distribution Date, prior to giving effect to
distributions to be made on such Distribution Date, being less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans. If such right is
exercised by the Servicer, the Servicer shall be deemed to have been reimbursed
for the full amount of any unreimbursed Advances theretofore made by it with
respect to the Mortgage Loans. In addition, the Servicer, shall provide to the
Trustee and the Custodian a Request for Release substantially in the form
attached hereto as Exhibit F and the Trustee and any Custodian shall, promptly
following payment of the purchase price, release to the Servicer, as applicable,
the Mortgage Files pertaining to the Mortgage Loans being purchased.

  (b) The Servicer shall give the Trustee not less than 60 days’ prior notice of
the Distribution Date on which the Servicer anticipates that the final
distribution will be made to Certificateholders (whether as a result of the
exercise by the Servicer of its right to purchase the assets of the Trust Fund
or otherwise). Notice of any termination, specifying the anticipated Final
Distribution Date (which shall be a date that would otherwise be a Distribution
Date) upon which the Certificateholders may surrender their Certificates to the
Trustee (if so required by the terms hereof) for payment of the final
distribution and cancellation, shall be given promptly by the Servicer (if it is
exercising its right to purchase the assets of the Trust Fund), or by the
Trustee (in any other case) by letter to the Certificateholders mailed not
earlier than the 9th day and not later than the 19th day of the month next
preceding the month of such Final Distribution Date specifying:


  (i) the anticipated Final Distribution Date upon which final payment of the
Certificates is anticipated to be made upon presentation and surrender of
Certificates at the office or agency of the Trustee therein designated,


  (ii) the amount of any such final payment, if known, and


  (iii) that the Record Date otherwise applicable to such Distribution Date is
not applicable, and in the case of the Senior Certificates and Class M
Certificates, that payment shall be made only upon presentation and surrender of
the Certificates at the office or agency of the Trustee therein specified.


If the Servicer is obligated to give notice to Certificateholders as aforesaid,
it shall give such notice to the Certificate Registrar at the time such notice
is given to Certificateholders. In the event such notice is given by the
Servicer, the Servicer shall deposit in the Payment Account before the Final
Distribution Date in immediately available funds an amount equal to the purchase
price for the assets of the Trust Fund computed as above provided.

(c)     In the case of the Senior, Class M or Class B Certificates, upon
presentation and surrender of the Certificates by the Certificateholders
thereof, the Trustee shall distribute to the Certificateholders (i) the amount
otherwise distributable on such Distribution Date, if not in connection with the
Servicer’s election to repurchase, or (ii) if the Servicer elected to so
repurchase, an amount determined as follows: (A) with respect to each
Certificate the outstanding Certificate Principal Balance thereof, plus Accrued
Certificate Interest for the related Interest Accrual Period thereon and any
previously unpaid Accrued Certificate Interest, subject to the priority set
forth in Section 4.02(a), and (B) with respect to the Class R Certificates, any
excess of the amounts available for distribution (including the repurchase price
specified in clause (ii) of subsection (a) of this Section) over the total
amount distributed under the immediately preceding clause (A).

(d)     If any Certificateholders shall not surrender their Certificates for
final payment and cancellation on or before the Final Distribution Date (if so
required by the terms hereof), the Trustee shall on such date cause all funds in
the Payment Account not distributed in final distribution to Certificateholders
to be withdrawn therefrom and credited to the remaining Certificateholders by
depositing such funds in a separate non-interest bearing escrow account (for
which funds will be held uninvested) for the benefit of such Certificateholders,
and the Servicer (if it exercised its right to purchase the assets of the Trust
Fund), or the Trustee (in any other case) shall give a second written notice to
the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
six months after the second notice any Certificate shall not have been
surrendered for cancellation, the Trustee shall take appropriate steps as
directed by the Servicer to contact the remaining Certificateholders concerning
surrender of their Certificates. The costs and expenses of maintaining the
escrow account and of contacting Certificateholders shall be paid out of the
assets which remain in the escrow account. If within nine months after the
second notice any Certificates shall not have been surrendered for cancellation,
the Trustee shall pay to the Servicer all amounts distributable to the holders
thereof and the Servicer shall thereafter hold such amounts until distributed to
such holders. No interest shall accrue or be payable to any Certificateholder on
any amount held in the escrow account or by the Servicer as a result of such
Certificateholder’s failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01.

Section 9.02. Additional Termination Requirements.

  (a) The REMIC that comprises the Trust Fund shall be terminated in accordance
with the following additional requirements, unless (subject to Section 10.01(f))
the Trustee and the Servicer have received an Opinion of Counsel (which Opinion
of Counsel shall not be an expense of the Trustee) to the effect that the
failure of the REMIC to comply with the requirements of this Section 9.02 will
not (i) result in the imposition on the Trust Fund of taxes on “prohibited
transactions,” as described in Section 860F of the Code, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time that any Certificate is outstanding:


  (i) The Servicer shall establish a 90-day liquidation period for the REMIC and
specify the first day of such period in a statement attached to the Trust Fund’s
final Tax Return pursuant to Treasury regulations Section 1.860F-1. The Servicer
also shall satisfy all of the requirements of a qualified liquidation for a
REMIC under Section 860F of the Code and regulations thereunder;


  (ii) The Servicer shall notify the Trustee at the commencement of such 90-day
liquidation period and, at or prior to the time of making of the final payment
on the Certificates, the Trustee shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and


  (iii) If the Servicer is exercising its right to purchase the assets of the
Trust Fund, the Servicer shall, during the 90-day liquidation period and at or
prior to the Final Distribution Date, purchase all of the assets of the Trust
Fund for cash.


  (b) Each Holder of a Certificate and the Trustee hereby irrevocably approves
and appoints the Servicer as its attorney-in-fact to adopt a plan of complete
liquidation for the REMIC at the expense of the Trust Fund in accordance with
the terms and conditions of this Agreement.



ARTICLE X

--------------------------------------------------------------------------------


REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat the Trust Fund
as the REMICs under the Code and, if necessary, under applicable state law. The
assets of the REMIC are set forth in this Agreement. Such election shall be made
on Form 1066 or other appropriate federal tax or information return (including
Form 8811) or any appropriate state return for the taxable year ending on the
last day of the calendar year in which the Certificates are issued. For the
purposes of the REMIC elections in respect of the Trust Fund, Certificates and
interests to be designated as the “regular interests” and the sole class of
“residual interests” in the REMIC shall be set forth in Section 10.03. The REMIC
Administrator and the Trustee shall not permit the creation of any “interests”
(within the meaning of Section 860G of the Code) in the REMIC elected in respect
of the Trust Fund other than the “regular interests” and “residual interests” so
designated.

(b)     The Closing Date is hereby designated as the “Startup Day” of the REMIC
comprising the Trust Fund within the meaning of Section 860G(a)(9) of the Code.

(c)     GMACM shall hold a Class R Certificate representing a 0.01% Percentage
Interest in each Class of the Class R Certificates and shall be designated as
“the tax matters person” with respect to the REMIC in the manner provided under
Treasury regulations section 1.860F-4(d) and Treasury regulations section
301.6231(a)(7)-1. The REMIC Administrator, on behalf of the tax matters person,
shall (i) act on behalf of the REMIC in relation to any tax matter or
controversy involving the Trust Fund and (ii) represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto. The legal expenses,
including without limitation attorneys’ or accountants’ fees, and costs of any
such proceeding and any liability resulting therefrom shall be expenses of the
Trust Fund and the REMIC Administrator shall be entitled to reimbursement
therefor out of amounts collected on or attributable to the Mortgage Loans on
deposit in the Custodial Account as provided by Section 3.10 unless such legal
expenses and costs are incurred by reason of the REMIC Administrator’s willful
misfeasance, bad faith or gross negligence.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the
Tax Returns that it determines are required with respect to the REMIC created
hereunder and deliver such Tax Returns in a timely manner to the Trustee and the
Trustee shall sign and file such Tax Returns in a timely manner. The expenses of
preparing such returns shall be borne by the REMIC Administrator without any
right of reimbursement therefor. The REMIC Administrator agrees to indemnify and
hold harmless the Trustee with respect to any tax or liability arising from the
Trustee’s signing of Tax Returns that contain errors or omissions. The Trustee
and Servicer shall promptly provide the REMIC Administrator with such
information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R
Certificate such information as is necessary for the application of any tax
relating to the transfer of a Class R Certificate to any Person who is not a
Permitted Transferee, (ii) to the Trustee, and the Trustee shall forward to the
Certificateholders, such information or reports as are required by the Code or
the REMIC Provisions including reports relating to interest, original issue
discount and market discount or premium (using the Prepayment Assumption) and
(iii) to the Internal Revenue Service the name, title, address and telephone
number of the person who will serve as the representative of the REMIC.

(f)     The Servicer and the REMIC Administrator shall take such actions and
shall cause the REMIC created hereunder to take such actions as are reasonably
within the Servicer’s or the REMIC Administrator’s control and the scope of its
duties more specifically set forth herein as shall be necessary or desirable to
maintain the status of the REMIC as a REMIC under the REMIC Provisions (and the
Trustee shall assist the Servicer and the REMIC Administrator, to the extent
reasonably requested by the Servicer and the REMIC Administrator to do so). The
Servicer and the REMIC Administrator shall not knowingly or intentionally take
any action, cause the Trust Fund to take any action or fail to take (or fail to
cause to be taken) any action reasonably within their respective control that,
under the REMIC Provisions, if taken or not taken, as the case may be, could
(i) endanger the status of any portion of the REMIC as a REMIC or (ii) result in
the imposition of a tax upon the REMIC (including but not limited to the tax on
prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax
on contributions to a REMIC set forth in Section 860G(d) of the Code) (either
such event, in the absence of an Opinion of Counsel or the indemnification
referred to in this sentence, an “Adverse REMIC Event”) unless the Servicer or
the REMIC Administrator, as applicable, has received an Opinion of Counsel
(at the expense of the party seeking to take such action or, if such party fails
to pay such expense, and the Servicer or the REMIC Administrator, as applicable,
determines that taking such action is in the best interest of the Trust Fund and
the Certificateholders, at the expense of the Trust Fund, but in no event at the
expense of the Servicer, the REMIC Administrator or the Trustee) to the effect
that the contemplated action will not, with respect to the REMIC created
hereunder, endanger such status or, unless the Servicer, the REMIC Administrator
or both, as applicable, determine in its or their sole discretion to indemnify
the Trust Fund against the imposition of such a tax, result in the imposition of
such a tax. Wherever in this Agreement a contemplated action may not be taken
because the timing of such action might result in the imposition of a tax on the
Trust Fund, or may only be taken pursuant to an Opinion of Counsel that such
action would not impose a tax on the Trust Fund, such action may nonetheless be
taken provided that the indemnity given in the preceding sentence with respect
to any taxes that might be imposed on the Trust Fund has been given and that all
other preconditions to the taking of such action have been satisfied. The
Trustee shall not take or fail to take any action (whether or not authorized
hereunder) as to which the Servicer or the REMIC Administrator, as applicable,
has advised it in writing that it has received an Opinion of Counsel to the
effect that an Adverse REMIC Event could occur with respect to such action. In
addition, prior to taking any action with respect to the REMIC created hereunder
or any related assets thereof, or causing the REMIC to take any action, which is
not expressly permitted under the terms of this Agreement, the Trustee shall
consult with the Servicer or the REMIC Administrator, as applicable, or its
designee, in writing, with respect to whether such action could cause an Adverse
REMIC Event to occur with respect to the REMIC, and the Trustee shall not take
any such action or cause the REMIC to take any such action as to which the
Servicer or the REMIC Administrator, as applicable, has advised it in writing
that an Adverse REMIC Event could occur. The Servicer or the REMIC
Administrator, as applicable, may consult with counsel to make such written
advice, and the cost of same shall be borne by the party seeking to take the
action not expressly permitted by this Agreement, but in no event at the expense
of the Servicer or the REMIC Administrator. At all times as may be required by
the Code, the Servicer shall to the extent within its control and the scope of
its duties more specifically set forth herein, maintain substantially all of the
assets of the REMIC created hereunder as “qualified mortgages” as defined in
Section 860G(a)(3) of the Code and “permitted investments” as defined in
Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on “prohibited transactions” of the
REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on “net
income from foreclosure property” of the REMIC as defined in Section 860G(c) of
the Code, on any contributions to the REMIC after the Startup Day therefor
pursuant to Section 860G(d) of the Code, or any other tax is imposed by the Code
or any applicable provisions of state or local tax laws, such tax shall be
charged (i) to the Servicer, if such tax arises out of or results from a breach
by the Servicer of any of its obligations under this Agreement or the Servicer
has in its sole discretion determined to indemnify the Trust Fund against such
tax, (ii) to the Trustee, if such tax arises out of or results from a breach by
the Trustee of any of its obligations under this Article X, or (iii) otherwise
against amounts on deposit in the Custodial Account as provided by Section 3.10
and on the Distribution Date(s) following such reimbursement the aggregate of
such taxes shall be allocated in reduction of the Accrued Certificate Interest
on each Class entitled thereto in the same manner as if such taxes constituted a
Prepayment Interest Shortfall.

(h)     The Trustee and the Servicer shall, for federal income tax purposes,
maintain books and records with respect to the REMIC created hereunder on a
calendar year and on an accrual basis or as otherwise may be required by the
REMIC Provisions.

(i)     Following the Startup Day, neither the Servicer nor the Trustee shall
accept any contributions of assets to the REMIC created hereunder unless
(subject to Section 10.01(f)) the Servicer and the Trustee shall have received
an Opinion of Counsel (at the expense of the party seeking to make such
contribution) to the effect that the inclusion of such assets in the REMIC will
not cause the REMIC to fail to qualify as a REMIC at any time that any
Certificates are outstanding or subject the REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or
ordinances.

(j)     Neither the Servicer nor the Trustee shall (subject to Section 10.01(f))
enter into any arrangement by which the REMIC created hereunder will receive a
fee or other compensation for services nor permit the REMIC to receive any
income from assets other than “qualified mortgages” as defined in
Section 860G(a)(3) of the Code or “permitted investments” as defined in
Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
Regulations, the “latest possible maturity date” for the REMIC Regular Interest
shall be the Maturity Date.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall
prepare and file with the Internal Revenue Service Form 8811, “Information
Return for Real Estate Mortgage Investment Conduits (REMIC) and Issuers of
Collateralized Debt Obligations” for the REMIC created hereunder.

(m)     Neither the Trustee nor the Servicer shall sell, dispose of or
substitute for any of the Mortgage Loans (except in connection with (i) the
default, imminent default or foreclosure of a Mortgage Loan, including but not
limited to, the acquisition or sale of a Mortgaged Property acquired by deed in
lieu of foreclosure, (ii) the bankruptcy of the REMIC created hereunder,
(iii) the termination of the REMIC pursuant to Article IX of this Agreement or
(iv) a purchase of Mortgage Loans pursuant to Article II or III of this
Agreement) nor acquire any assets for the REMIC, nor sell or dispose of any
investments in the Custodial Account or the Payment Account for gain nor accept
any contributions to the REMIC after the Closing Date unless it has received an
Opinion of Counsel that such sale, disposition, substitution or acquisition will
not (a) affect adversely the status of the REMIC as a REMIC or (b) unless the
Servicer has determined in its sole discretion to indemnify the Trust Fund
against such tax, cause the REMIC to be subject to a tax on “prohibited
transactions” or “contributions” pursuant to the REMIC Provisions.

(n)     The Trustee shall apply for an employer identification number from the
Internal Revenue Service on a Form SS-4 or any other acceptable method for all
tax entities.

Section 10.02. Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Servicer for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by the Trust
Fund, the Company or the Servicer, as a result of a breach of the Trustee’s
covenants set forth in Article VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Company,
the Servicer and the Trustee for any taxes and costs (including, without
limitation, any reasonable attorneys’ fees) imposed on or incurred by the Trust
Fund, the Company, the Servicer or the Trustee, as a result of a breach of the
REMIC Administrator’s covenants set forth in this Article X with respect to
compliance with the REMIC Provisions, including without limitation, any
penalties arising from the Trustee’s execution of Tax Returns prepared by the
REMIC Administrator that contain errors or omissions; provided, however, that
such liability shall not be imposed to the extent such breach is a result of an
error or omission in information provided to the REMIC Administrator by the
Servicer in which case Section 10.02(c) shall apply.

(c)     The Servicer agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Trustee for any taxes and costs (including, without
limitation, any reasonable attorneys’ fees) imposed on or incurred by the Trust
Fund, the Company, the REMIC Administrator or the Trustee, as a result of a
breach of the Servicer’s covenants set forth in this Article X or in Article III
with respect to compliance with the REMIC Provisions, including without
limitation, any penalties arising from the Trustee’s execution of Tax Returns
prepared by the Servicer that contain errors or omissions.

Section 10.03. Designation of REMIC(s).

        The REMIC Administrator shall make an election to treat the entire
segregated pool of assets described in the definition of Trust Fund, and subject
to this Agreement (including the Mortgage Loans) as a REMIC for federal income
tax purposes.

        The Class A, Class IO, Class PO, Class M and Class B Certificates, will
be “regular interests” in REMIC, and the Class R Certificates will be the sole
class of “residual interests” therein for purposes of the REMIC Provisions (as
defined herein) under federal income tax law.

Section 10.04. Compliance with Withholding Requirements.

        Notwithstanding any other provision of this Agreement, the Trustee or
any Paying Agent, as applicable, shall comply with all federal withholding
requirements respecting payments to Certificateholders, including interest or
original issue discount payments or advances thereof that the Trustee or any
Paying Agent, as applicable, reasonably believes are applicable under the Code.
The consent of Certificateholders shall not be required for such withholding. In
the event the Trustee or any Paying Agent, as applicable, does withhold any
amount from interest or original issue discount payments or advances thereof to
any Certificateholder pursuant to federal withholding requirements, the Trustee
or any Paying Agent, as applicable, shall indicate the amount withheld to such
Certificateholder pursuant to the terms of such requirements.


ARTICLE XI


MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

  (a) This Agreement or any Custodial Agreement may be amended from time to time
by the Company, the Servicer and the Trustee, without the consent of any of the
Certificateholders:


  (i) to cure any ambiguity,


  (ii) to correct or supplement any provisions herein or therein, which may be
inconsistent with any other provisions herein or therein or to correct any
error,


  (iii) to modify, eliminate or add to any of its provisions to such extent as
shall be necessary or desirable to maintain the qualification of the REMIC
created hereunder as a REMIC at all times that any Certificate is outstanding or
to avoid or minimize the risk of the imposition of any tax on the Trust Fund
pursuant to the Code that would be a claim against the Trust Fund, provided that
the Trustee has received an Opinion of Counsel to the effect that (A) such
action is necessary or desirable to maintain such qualification or to avoid or
minimize the risk of the imposition of any such tax and (B) such action will not
adversely affect in any material respect the interests of any Certificateholder,


  (iv) to change the timing and/or nature of deposits into the Custodial Account
or the Payment Account or to change the name in which the Custodial Account is
maintained, provided that (A) the Payment Account Deposit Date shall in no event
be later than the related Distribution Date, (B) such change shall not, as
evidenced by an Opinion of Counsel, adversely affect in any material respect the
interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date, as evidenced by a letter from each Rating Agency to such effect,


  (v) to modify, eliminate or add to the provisions of Section 5.02(f) subject
to the requirements of Section 5.02(f)(v) or any other provision hereof
restricting transfer of the Class R Certificates, by virtue of their being the
“residual interests” in a REMIC, provided that (A) such change shall not result
in reduction of the rating assigned to any such Class of Certificates below the
lower of the then-current rating or the rating assigned to such Certificates as
of the Closing Date, as evidenced by a letter from each Rating Agency to such
effect, and (B) such change shall not (subject to Section 10.01(f)), as
evidenced by an Opinion of Counsel (at the expense of the party seeking so to
modify, eliminate or add such provisions), cause the REMIC created hereunder or
any of the Certificateholders (other than the transferor) to be subject to a
federal tax caused by a transfer to a Person that is not a Permitted Transferee,


  (vi) to make any other provisions with respect to matters or questions arising
under this Agreement or such Custodial Agreement which shall not be materially
inconsistent with the provisions of this Agreement, provided that such action
shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of any Certificateholder, or


  (vii) to amend any provision herein or therein that is not material to any of
the Certificateholders.


  (b) This Agreement or any Custodial Agreement may also be amended from time to
time by the Company, the Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the
Percentage Interests of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or such Custodial Agreement or of modifying
in any manner the rights of the Holders of Certificates of such Class; provided,
however, that no such amendment shall:


  (i) reduce in any manner the amount of, or delay the timing of, payments which
are required to be distributed on any Certificate without the consent of the
Holder of such Certificate,


  (ii) reduce the aforesaid percentage of Certificates of any Class the Holders
of which are required to consent to any such amendment, in any such case without
the consent of the Holders of all Certificates of such Class then outstanding.


  (c) Notwithstanding any contrary provision of this Agreement, the Trustee
shall not consent to any amendment to this Agreement unless it shall have first
received an Opinion of Counsel (subject to Section 10.01(f) and at the expense
of the party seeking such amendment) to the effect that such amendment or the
exercise of any power granted to the Servicer, the Company or the Trustee in
accordance with such amendment is permitted hereunder and will not result in the
imposition of a federal tax on the Trust Fund or cause the REMIC to fail to
qualify as a REMIC at any time that any Certificate is outstanding.


  (d) Promptly after the execution of any such amendment the Trustee shall
furnish written notification of the substance of such amendment to the Custodian
and each Certificateholder. It shall not be necessary for the consent of
Certificateholders under this Section 11.01 to approve the particular form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by Certificateholders shall be
subject to such reasonable regulations as the Trustee may prescribe.


Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Servicer and at its expense on direction by the Trustee (pursuant to the request
of Holders of Certificates entitled to at least 25% of the Voting Rights), but
only upon direction accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as
herein provided and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to
terminate this Agreement or the Trust Fund, nor entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust Fund, nor
otherwise affect the rights, obligations and liabilities of any of the parties
hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly
provided herein) or in any manner otherwise control the operation and management
of the Trust Fund, or the obligations of the parties hereto, nor shall anything
herein set forth, or contained in the terms of the Certificates, be construed so
as to constitute the Certificateholders from time to time as partners or members
of an association; nor shall any Certificateholder be under any liability to any
third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of
this Agreement to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Agreement, unless such Holder previously
shall have given to the Trustee a written notice of default and of the
continuance thereof, as hereinbefore provided, and unless also the Holders of
Certificates of any Class evidencing in the aggregate not less than 25% of the
related Percentage Interests of such Class, shall have made written request upon
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby, and the Trustee, for 60 days after its receipt of
such notice, request and offer of indemnity, shall have neglected or refused to
institute any such action, suit or proceeding it being understood and intended,
and being expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
of any Class shall have any right in any manner whatever by virtue of any
provision of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of such Certificates of such Class or any other Class, or
to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Agreement, except in the manner
herein provided and for the common benefit of Certificateholders of such
Class or all Classes, as the case may be. For the protection and enforcement of
the provisions of this Section 11.03, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed
in accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.

Section 11.05. Notices.

        All demands and notices hereunder shall be in writing and shall be
deemed to have been duly given if sent by facsimile or if personally delivered
at or mailed by registered mail, postage prepaid (except for notices to the
Trustee which shall be deemed to have been duly given only when received), to
the appropriate address for each recipient listed in the table below or, in each
case, such other address as may hereafter be furnished in writing to the
Servicer, the Trustee and the Company, as applicable:


Recipient
Company
                       
                       
Servicer
                       
                       
Trustee
                       
                       
                       
                       
Standard & Poor's
                       
Fitch Address
8400 Normandale Lake Boulevard
Suite 250, Minneapolis, Minnesota 55437,
Attention: President
100 Witmer Road
Horsham, Pennsylvania 19044,
Attention: President
Corporate Trust Office
1761 East St. Andrew Place
Santa Ana, California
92705-4934
Attention: Trust Administration GA05J1
    55 Water Street
New York, New York 10041
One State Street Plaza
New York, New York 10004


Any notice required or permitted to be mailed to a Certificateholder shall be
given by first class mail, postage prepaid, at the address of such holder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Certificateholder receives such notice.

Section 11.06. Required Notices to Rating Agency and Subservicer.

        The Company, the Servicer or the Trustee, as applicable, shall notify
each Rating Agency and the Subservicer at such time as it is otherwise required
pursuant to this Agreement to give notice of the occurrence of, any of the
events described in clause (a), (b), (c), (d), (g) or (h) below or provide a
copy to each Rating Agency at such time as otherwise required to be delivered
pursuant to this Agreement of any of the statements described in clauses (e) and
(f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     the termination or appointment of a successor Servicer or Trustee or a
change in the majority ownership of the Trustee,

(d)     the filing of any claim under the Servicer’s blanket fidelity bond and
the errors and omissions insurance policy required by Section 3.12 or the
cancellation or modification of coverage under any such instrument,

(e)     the statement required made available to the Holders of each Class of
Certificates pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and
3.19,

(g)     the occurrence of any monthly cash flow shortfall to the Holders of any
Class of Certificates resulting from the failure by the Servicer to make an
Advance pursuant to Section 4.04, and

(h)     the occurrence of the Final Distribution Date.

provided, however, that with respect to notice of the occurrence of the events
described in clauses (d) or (g) above, the Servicer shall provide prompt written
notice to each Rating Agency and the Subservicer of any such event known to the
Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement or of the Certificates or the rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

        This Agreement may be supplemented by means of the addition of a
separate Article hereto (a “Supplemental Article”) for the purpose of
resecuritizing any of the Certificates issued hereunder, under the following
circumstances. With respect to any Class or Classes of Certificates issued
hereunder, or any portion of any such Class, as to which the Company or any of
its Affiliates (or any designee thereof) is the registered Holder (the
“Resecuritized Certificates”), the Company may deposit such Resecuritized
Certificates into a new REMIC, grantor trust, FASIT or custodial arrangement
(a “Restructuring Vehicle”) to be held by the Trustee pursuant to a Supplemental
Article. The instrument adopting such Supplemental Article shall be executed by
the Company, the Servicer and the Trustee; provided, that neither the Servicer
nor the Trustee shall withhold their consent thereto if their respective
interests would not be materially adversely affected thereby. To the extent that
the terms of the Supplemental Article do not in any way affect any provisions of
this Agreement as to any of the Certificates initially issued hereunder, the
adoption of the Supplemental Article shall not constitute an “amendment” of this
Agreement.

        Each Supplemental Article shall set forth all necessary provisions
relating to the holding of the Resecuritized Certificates by the Trustee, the
establishment of the Restructuring Vehicle, the issuing of various classes of
new certificates by the Restructuring Vehicle and the distributions to be made
thereon, and any other provisions necessary for the purposes thereof. In
connection with each Supplemental Article, the Company shall deliver to the
Trustee an Opinion of Counsel to the effect that (i) the Restructuring Vehicle
will qualify as a REMIC, grantor trust, FASIT or other entity not subject to
taxation for federal income tax purposes and (ii) the adoption of the
Supplemental Article will not endanger the status of the REMIC created hereunder
as a REMIC or (subject to Section 10.01(f)) result in the imposition of a tax
upon the Trust Fund or the REMIC created hereunder (including but not limited to
the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code
and the tax on contributions to a REMIC as set forth in Section 860G(d) of the
Code).

Section 11.09. Allocation of Voting Rights.

        98% of all of the Voting Rights shall be allocated among Holders of
Certificates, other than the Class IO Certificates and Class R Certificates, in
proportion to the outstanding Certificate Principal Balances of their respective
Certificates; 1% of all Voting Rights shall be allocated among the Holders of
the Class IO Certificates, in accordance with their respective Percentage
Interests, and 1.0% of all Voting Rights shall be allocated among the Holders of
the Class R Certificates, respectively, in accordance with their respective
Percentage Interests.

Section 11.10. Non-Petition.

        The Company, the Seller, the Servicer and the Trustee, by entering into
this Agreement, and each Certificateholder, by accepting a Certificate, hereby
covenant and agree that they will not at any time institute against the Trust
Fund or join in any institution against the Trust Fund of, any bankruptcy
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligation with respect to the Certificates or this
Agreement; provided, however, the Trustee may file proofs of claim.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company, the Servicer and the Trustee have
caused their names to be signed hereto by their respective officers thereunto
duly authorized, as of the day and year first above written.


 RESIDENTIAL ASSET MORTGAGE
    PRODUCTS, INC.


 By: ________________________________
    Name:
    Title:


 GMAC MORTGAGE CORPORATION



 By: _______________________________
    Name:
    Title:


 DEUTSCHE BANK NATIONAL TRUST COMPANY,
    as Trustee


 By:_________________________________
    Name:
    Title:


 By: ________________________________
    Name:
    Title:

--------------------------------------------------------------------------------


STATE OF                                      )
                                              )  ss.:
COUNTY OF                                     )


        On the _____ day of __________, 200__ before me, a notary public in and
for said State, personally appeared __________, known to me to be
_______________ of Residential Asset Mortgage Products, Inc., one of the
corporations that executed the within instrument, and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                                _______________________
                                                   Notary Public


[Notarial Seal]

--------------------------------------------------------------------------------


STATE OF                                      )
                                              )  ss.:
COUNTY OF                                     )


        On the ___ day of __________, 200__ before me, a notary public in and
for said State, personally appeared _______________, known to me to be
________________ of GMAC Mortgage Corporation, one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                                ___________________________
                                                   Notary Public


[Notarial Seal]

--------------------------------------------------------------------------------


STATE OF        NEW YORK                      )
                                              )  ss.:
COUNTY OF          NEW YORK                   )


        On the ___ day of __________, 200__ before me, a notary public in and
for said State, personally appeared ______________, known to me to be a[n]
______________ of Deutsche Bank National Trust Company, a banking association
organized under the laws of the United States, that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said banking association, and acknowledged to me that such banking corporation
executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                                __________________________
                                                   Notary Public


[Notarial Seal]

--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF CLASS A-[__] CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


Certificate No. 1                                       Pass-Through Rate: [  ]%

Class A-[__] Senior                                     Aggregate Initial Certificate Principal
                                                        Balance
                                                        Balance of the Class A-[__]
                                                        Certificates:
Date of Pooling and Servicing Agreement:
November 21, 2005                                       Initial Certificate Principal Balance
                                                        of this Certificate:
                                                        $____________________________

Cut-off Date:                                           CUSIP:  [  ] __ _
November 1, 2005

First Distribution Date:
December 27, 2005

Servicer:
GMAC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2035


--------------------------------------------------------------------------------

GMACM MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-J1

  evidencing a percentage interest in the distributions allocable to the
Class A-[__] Certificates with respect to a Trust Fund consisting primarily of a
pool of one- to four-family fixed rate first mortgage loans formed and sold by
RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


        This Certificate is payable solely from the assets of the Trust Fund,
and does not represent an obligation of or interest in Residential Asset
Mortgage Products, Inc., the Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

        This certifies that CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Initial
Certificate Principal Balance of this Certificate by the aggregate Initial
Certificate Principal Balance of all Class A-[__] Certificates both as specified
above) in certain distributions with respect to the Trust Fund consisting
primarily of an interest in a pool of one- to four-family fixed rate first
mortgage loans (the “Mortgage Loans”), formed and sold by Residential Asset
Mortgage Products, Inc. (hereinafter called the “Company,” which term includes
any successor entity under the Agreement referred to below). The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above
(the “Agreement”) among the Company, the Servicer and Deutsche Bank National
Trust Company, as trustee (the “Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
the capitalized terms used herein have the meanings assigned in the Agreement.
This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement, a distribution will be made on
the 25th day of each month or, if such 25th day is not a Business Day, the
Business Day immediately following (the “Distribution Date”), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on the last day of the related Interest
Accrual Period (or, if such last day is not a Business Day, the Business Day
immediately preceding such last day) (the “Record Date”), from the Available
Distribution Amount in an amount equal to the product of the Percentage Interest
evidenced by this Certificate and the amount of interest and principal, if any
required to be distributed to Holders of Class A-[__] Certificates on such
Distribution Date.

        Distributions on this Certificate will be made either by the Trustee or
by a Paying Agent appointed by the Trustee in immediately available funds (by
wire transfer or otherwise) for the account of the Person entitled thereto if
such Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

        Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal and any
Realized Losses allocable hereto.

        This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as GMACM Mortgage Pass-Through Certificates
of the Series specified hereon (herein collectively called the “Certificates”).

        The Certificates are limited in right of payment to certain collections
and recoveries in respect of the Mortgage Loans, all as more specifically set
forth herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

        As provided in the Agreement, withdrawals from the Custodial Account
and/or the Payment Account created for the benefit of Certificateholders may be
made by the Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

        The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Servicer
and the Trustee with the consent of the Holders of Certificates evidencing in
the aggregate not less than 66% of the Percentage Interests of each Class of
Certificates affected thereby. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon the Certificate. The Agreement also permits the amendment
thereof in certain circumstances without the consent of the Holders of any of
the Certificates and, in certain additional circumstances, without the consent
of the Holders of certain Classes of Certificates.

        As provided in the Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

        The Certificates are issuable only as registered Certificates without
coupons in Classes and in denominations specified in the Agreement. As provided
in the Agreement and subject to certain limitations therein set forth,
Certificates are exchangeable for new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest, as requested by the
Holder surrendering the same.

        No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        The Company, the Servicer, the Trustee and the Certificate Registrar and
any agent of the Company, the Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

        This Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

        The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

        Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:_________________________  


DEUTSCHE BANK NATIONAL TRUST COMPANY,
Not in its individual capacity but solely as
Trustee

By:______________________________
         Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[__] Certificates referred to in the within-mentioned
Agreement.

 DEUTSCHE BANK NATIONAL TRUST COMPANY,
 Not in its individual capacity but solely as
 Certificate Registrar



 By:______________________________
          Authorized Signatory

--------------------------------------------------------------------------------


ASSIGNMENT

      FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
__________________________________________________________________________.
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

      I (We) further direct the Certificate Registrar to issue a new Certificate
of a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ________________________

_______________________________________
Signature by or on behalf of assignor

_______________________________________
Signature Guaranteed




DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
_________________________________________________________________ for the
account of ____________________ account number ___________________________, or,
if mailed by check, to _________________________________________________.
Applicable statements should be mailed to
________________________________________.

      This information is provided by___________________________________, the
assignee named above, or _____________________, as its agent.

--------------------------------------------------------------------------------


EXHIBIT A-2

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


Certificate No. 1                                       Pass-Through Rate: Variable

Class IO Senior                                         Percentage Interest:

Date of Pooling and Servicing Agreement:                Aggregate Initial Notional Amount
November 21, 2005                                       of the Class IO Certificates:

Cut-off Date:                                           Initial Notional Amount of this
                                                        Certificate:
                                                        $_______________________________
November 1, 2005
                                                        CUSIP:  [  ] __ _
First Distribution Date:
December 27, 2005

Servicer:
GMAC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2035


--------------------------------------------------------------------------------

GMACM MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-J1

  evidencing a percentage interest in the distributions allocable to the Class
IO Certificates with respect to a Trust Fund consisting primarily of a pool of
one- to four-family fixed rate first mortgage loans formed and sold by
RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


        This Certificate is payable solely from the assets of the Trust Fund,
and does not represent an obligation of or interest in Residential Asset
Mortgage Products, Inc., the Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

        This certifies that CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Initial
Notional Amount of this Certificate by the aggregate Initial Notional Amount of
all Class IO Certificates both as specified above) in certain distributions with
respect to the Trust Fund consisting primarily of an interest in a pool of one-
to four-family fixed rate first mortgage loans (the “Mortgage Loans”), formed
and sold by Residential Asset Mortgage Products, Inc. (hereinafter called the
“Company,” which term includes any successor entity under the Agreement referred
to below). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as specified above (the “Agreement”) among the Company, the
Servicer and Deutsche Bank National Trust Company, as trustee (the “Trustee”), a
summary of certain of the pertinent provisions of which is set forth hereafter.
To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of the acceptance hereof
assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement, a distribution will be made on
the 25th day of each month or, if such 25th day is not a Business Day, the
Business Day immediately following (the “Distribution Date”), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on the last day of the related Interest
Accrual Period (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) (the “Record Date”), from the Available
Distribution Amount in an amount equal to the product of the Percentage Interest
evidenced by this Certificate and the amount of interest required to be
distributed to Holders of Class IO Certificates on such Distribution Date. The
Class IO Certificates have no Certificate Principal Balance.

        Distributions on this Certificate will be made either by the Trustee or
by a Paying Agent appointed by the Trustee in immediately available funds (by
wire transfer or otherwise) for the account of the Person entitled thereto if
such Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

        Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee. The Notional Amount of this Certificate is set forth above.

        This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as GMACM Mortgage Pass-Through Certificates
of the Series specified hereon (herein collectively called the “Certificates”).

        The Certificates are limited in right of payment to certain collections
and recoveries in respect of the Mortgage Loans, all as more specifically set
forth herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

        As provided in the Agreement, withdrawals from the Custodial Account
and/or the Payment Account created for the benefit of Certificateholders may be
made by the Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

        The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Servicer
and the Trustee with the consent of the Holders of Certificates evidencing in
the aggregate not less than 66% of the Percentage Interests of each Class of
Certificates affected thereby. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon the Certificate. The Agreement also permits the amendment
thereof in certain circumstances without the consent of the Holders of any of
the Certificates and, in certain additional circumstances, without the consent
of the Holders of certain Classes of Certificates.

        As provided in the Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

        The Certificates are issuable only as registered Certificates without
coupons in Classes and in denominations specified in the Agreement. As provided
in the Agreement and subject to certain limitations therein set forth,
Certificates are exchangeable for new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest, as requested by the
Holder surrendering the same.

        No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        The Company, the Servicer, the Trustee and the Certificate Registrar and
any agent of the Company, the Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

        This Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

        The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

        Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:_________________________  


DEUTSCHE BANK NATIONAL TRUST COMPANY,
Not in its individual capacity but solely as
Trustee

By:______________________________
         Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[__] Certificates referred to in the within-mentioned
Agreement.

 DEUTSCHE BANK NATIONAL TRUST COMPANY,
 Not in its individual capacity but solely as
 Certificate Registrar



 By:______________________________
          Authorized Signatory

--------------------------------------------------------------------------------


ASSIGNMENT

      FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
__________________________________________________________________________.
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

      I (We) further direct the Certificate Registrar to issue a new Certificate
of a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ________________________

_______________________________________
Signature by or on behalf of assignor

_______________________________________
Signature Guaranteed




DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
_________________________________________________________________ for the
account of ____________________ account number ___________________________, or,
if mailed by check, to _________________________________________________.
Applicable statements should be mailed to
________________________________________.

      This information is provided by___________________________________, the
assignee named above, or _____________________, as its agent.

--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF CLASS PO CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.


Certificate No. 1                                       Pass-Through Rate: 0.00%

Class PO Senior                                         Aggregate Initial Certificate Principal
                                                        Balance of the Class PO Certificates:
                                                        :
Date of Pooling and Servicing Agreement:
November 21, 2005                                       Initial Certificate Principal balance
                                                        of this Certificate:
                                                        $__________________________________

Cut-off Date:                                           CUSIP:  [  ] __ _
November 1, 2005

First Distribution Date:
December 27, 2005

Servicer:
GMAC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2035


--------------------------------------------------------------------------------

GMACM MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-J1

  evidencing a percentage interest in the distributions allocable to the Class
PO Certificates with respect to a Trust Fund consisting primarily of a pool of
one- to four-family fixed rate first mortgage loans formed and sold by
RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


        This Certificate is payable solely from the assets of the Trust Fund,
and does not represent an obligation of or interest in Residential Asset
Mortgage Products, Inc., the Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

        This certifies that CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Initial
Certificate Principal Balance of this Certificate by the aggregate Initial
Certificate Principal Balance of all Class PO Certificates both as specified
above) in certain distributions with respect to the Trust Fund consisting
primarily of an interest in a pool of one- to four-family fixed rate first
mortgage loans (the “Mortgage Loans”), formed and sold by Residential Asset
Mortgage Products, Inc. (hereinafter called the “Company,” which term includes
any successor entity under the Agreement referred to below). The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above
(the “Agreement”) among the Company, the Servicer and Deutsche Bank National
Trust Company, as trustee (the “Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
the capitalized terms used herein have the meanings assigned in the Agreement.
This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement, a distribution will be made on
the 25th day of each month or, if such 25th day is not a Business Day, the
Business Day immediately following (the “Distribution Date”), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on the last day of the related Interest
Accrual Period (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) (the “Record Date”), from the Available
Distribution Amount in an amount equal to the product of the Percentage Interest
evidenced by this Certificate and the amount of principal required to be
distributed to Holders of Class PO Certificates on such Distribution Date.

        Distributions on this Certificate will be made either by the Trustee or
by a Paying Agent appointed by the Trustee in immediately available funds (by
wire transfer or otherwise) for the account of the Person entitled thereto if
such Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

        Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee. The Initial Certificate Principal Balance of this Certificate is set
forth above. The Certificate Principal Balance hereof will be reduced to the
extent of distributions allocable to principal and any Realized Losses allocable
hereto.

        This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as GMACM Mortgage Pass-Through Certificates
of the Series specified hereon (herein collectively called the “Certificates”).

        The Certificates are limited in right of payment to certain collections
and recoveries in respect of the Mortgage Loans, all as more specifically set
forth herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

        As provided in the Agreement, withdrawals from the Custodial Account
and/or the Payment Account created for the benefit of Certificateholders may be
made by the Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

        The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Servicer
and the Trustee with the consent of the Holders of Certificates evidencing in
the aggregate not less than 66% of the Percentage Interests of each Class of
Certificates affected thereby. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon the Certificate. The Agreement also permits the amendment
thereof in certain circumstances without the consent of the Holders of any of
the Certificates and, in certain additional circumstances, without the consent
of the Holders of certain Classes of Certificates.

        As provided in the Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

        The Certificates are issuable only as registered Certificates without
coupons in Classes and in denominations specified in the Agreement. As provided
in the Agreement and subject to certain limitations therein set forth,
Certificates are exchangeable for new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest, as requested by the
Holder surrendering the same.

        No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        The Company, the Servicer, the Trustee and the Certificate Registrar and
any agent of the Company, the Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

        This Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

        The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

        Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:_________________________  


DEUTSCHE BANK NATIONAL TRUST COMPANY,
Not in its individual capacity but solely as
Trustee

By:______________________________
         Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[__] Certificates referred to in the within-mentioned
Agreement.

 DEUTSCHE BANK NATIONAL TRUST COMPANY,
 Not in its individual capacity but solely as
 Certificate Registrar



 By:______________________________
          Authorized Signatory

--------------------------------------------------------------------------------


ASSIGNMENT

      FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
__________________________________________________________________________.
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

      I (We) further direct the Certificate Registrar to issue a new Certificate
of a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ________________________

_______________________________________
Signature by or on behalf of assignor

_______________________________________
Signature Guaranteed




DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
_________________________________________________________________ for the
account of ____________________ account number ___________________________, or,
if mailed by check, to _________________________________________________.
Applicable statements should be mailed to
________________________________________.

      This information is provided by___________________________________, the
assignee named above, or _____________________, as its agent.

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CLASS M-[__] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
[CLASS M-[__] CERTIFICATES] [AND CLASS M-[__] CERTIFICATES] AS DESCRIBED IN THE
AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

        ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY
VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT
EITHER (A) SUCH TRANSFEREE IS NOT AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A
TRUSTEE OF ANY PLAN ACTING, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR PURCHASING
ANY CERTIFICATE WITH “PLAN ASSETS” OF ANY PLAN (A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED TRANSACTION
EXEMPTION (“PTE”) 94-29, 59 FED. REG. 14674 (MARCH 29, 1994), AS AMENDED BY PTE
97-34, 62 FED. REG. 39021 (JULY 21, 1997), PTE 2000-58, 65 FED. REG. 67765
(NOVEMBER 13, 2000) AND PTE 2002-41, 67 FED. REG. 54487 (AUGUST 22, 2002) (THE
“RFC EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO
THE AVAILABILITY OF THE RFC EXEMPTION INCLUDING THAT SUCH CERTIFICATE MUST BE
RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH OR MOODY’S AND (II) IT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A)(1) OF REGULATION D OF THE SECURITIES ACT OF 1933, AS
AMENDED, OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF
FUNDS TO BE USED BY IT TO PURCHASE THE CERTIFICATE IS AN “INSURANCE COMPANY
GENERAL ACCOUNT” (WITHIN THE MEANING OF U.S. DEPARTMENT OF LABOR PROHIBITED
TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT
SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE COMPANY”).

IF THIS CERTIFICATE (OR ANY INTEREST HEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION, OR (III) IS A
COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY LAW,
TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO THE
DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST HEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
5.02(e) OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE COMPANY, THE TRUSTEE, THE SERVICER, ANY SUBSERVICER, AND THE TRUST FUND FROM
AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.


Certificate No. 1                                       Pass-Through Rate: 5.50%e

Class M-[__] Subordinate
                                                        Aggregate Certificate Principal Balance
Date of Pooling and Servicing Agreement:                of the Class M-[__] Certificates:
November 21, 2005                                       $ ______________________]

Cut-off Date:                                           Initial Certificate Principal Balance
                                                        of
November 1, 2005                                        this Certificate:
                                                        $_____________________

First Distribution Date:                                CUSIP:   __ _
December 27, 2005

Servicer:
GMAC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2035



--------------------------------------------------------------------------------

GMACM MORTGAGE PASS-THROUGH CERTIFICATE,

SERIES 2005-J1

  evidencing a percentage interest in any distributions allocable to the
Class M-[__] Certificates with respect to the Trust Fund consisting primarily of
a pool of one- to four-family fixed rate first mortgage loans formed and sold by
RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


        This Certificate is payable solely from the assets of the Trust Fund,
and does not represent an obligation of or interest in Residential Asset
Mortgage Products, Inc., the Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

        This certifies that CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Certificate
Principal Balance of this Certificate by the aggregate Certificate Principal
Balance of all Class M-[__] Certificates, both as specified above) in certain
distributions with respect to a Trust Fund consisting primarily of a pool of
one- to four-family fixed rate first mortgage loans (the “Mortgage Loans”),
formed and sold by Residential Asset Mortgage Products, Inc. (hereinafter called
the “Company,” which term includes any successor entity under the Agreement
referred to below). The Trust Fund was created pursuant to a Pooling and
Servicing Agreement dated as specified above (the “Agreement”) among the
Company, the Servicer and Deutsche Bank National Trust Company, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, the capitalized terms used
herein have the meanings assigned in the Agreement. This Certificate is issued
under and is subject to the terms, provisions and conditions of the Agreement,
to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement, a distribution will be made on
the 25th day of each month or, if such 25th day is not a Business Day, the
Business Day immediately following (the “Distribution Date”), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on last day of the related Interest Accrual
Period (the “Record Date”), from the Available Distribution Amount in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount of interest and principal, if any required to be distributed to
Holders of Class M-[__] Certificates on such Distribution Date.

        Distributions on this Certificate will be made either by the Trustee or
by a Paying Agent appointed by the Trustee in immediately available funds (by
wire transfer or otherwise) for the account of the Person entitled thereto if
such Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

        Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of the distributions allocable to principal and
any Realized Losses allocable hereto.

        As described above, in connection with any transfer of this Certificate
the Transferee will be deemed to have made representations relating to the
permissibility of such transfer under ERISA and Section 4975 of the Code, as
described in Section 5.02(e) of the Agreement. In addition, any purported
Certificate Owner whose acquisition or holding of this Certificate (or interest
herein) was effected in violation of the restrictions in Section 5.02(e) of the
Agreement shall indemnify and hold harmless the Company, the Trustee, the
Servicer, any Subservicer, and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by such parties as a result of
such acquisition or holding.

        This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as GMACM Mortgage Pass-Through Certificates
of the Series specified hereon (herein collectively called the “Certificates”).

        The Certificates are limited in right of payment to certain collections
and recoveries in respect of the Mortgage Loans, all as more specifically set
forth herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

        As provided in the Agreement, withdrawals from the Custodial Account
and/or the Payment Account created for the benefit of Certificateholders may be
made by the Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

        The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Servicer
and the Trustee with the consent of the Holders of Certificates evidencing in
the aggregate not less than 66% of the Percentage Interests of each Class of
Certificates affected thereby. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon the Certificate. The Agreement also permits the amendment
thereof in certain circumstances without the consent of the Holders of any of
the Certificates and, in certain additional circumstances, without the consent
of the Holders of certain Classes of Certificates.

        As provided in the Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

        The Certificates are issuable only as registered Certificates without
coupons in Classes and in denominations specified in the Agreement. As provided
in the Agreement and subject to certain limitations therein set forth,
Certificates are exchangeable for new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest, as requested by the
Holder surrendering the same.

        No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        The Company, the Servicer, the Trustee and the Certificate Registrar and
any agent of the Company, the Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

        This Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

        The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

        Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:_________________________  


DEUTSCHE BANK NATIONAL TRUST COMPANY,
Not in its individual capacity but solely as
Trustee

By:______________________________
         Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[__] Certificates referred to in the within-mentioned
Agreement.

 DEUTSCHE BANK NATIONAL TRUST COMPANY,
 Not in its individual capacity but solely as
 Certificate Registrar



 By:______________________________
          Authorized Signatory

--------------------------------------------------------------------------------


ASSIGNMENT

      FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
__________________________________________________________________________.
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

      I (We) further direct the Certificate Registrar to issue a new Certificate
of a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ________________________

_______________________________________
Signature by or on behalf of assignor

_______________________________________
Signature Guaranteed




DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
_________________________________________________________________ for the
account of ____________________ account number ___________________________, or,
if mailed by check, to _________________________________________________.
Applicable statements should be mailed to
________________________________________.

      This information is provided by___________________________________, the
assignee named above, or _____________________, as its agent.

--------------------------------------------------------------------------------


EXHIBIT C

FORM OF CLASS B-[__] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
AND CLASS M CERTIFICATES [AND CLASS B-[__]] [CLASS B-[__] CERTIFICATES]
DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS WHICH ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS THE TRANSFEREE
PROVIDES EITHER A CERTIFICATION PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE SERVICER, THE COMPANY AND THE TRUSTEE
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER, THE
COMPANY OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.


Certificate No. 1                                 Pass-Through Rate: 5.50%

Class B-[__] Subordinate                          Aggregate Certificate Principal Balance of the
                                                  Class B-[__] Certificates as of the Cut-off
                                                  Date:
Date of Pooling and Servicing Agreement:          $ ____________________________]
November 21, 2005

Cut-off Date:                                     Initial Certificate Principal Balance of
November 1, 2005                                  this Certificate:
                                                  $_____________________________

First Distribution Date:                          CUSIP:  [  ] __ _
December 27, 2005

Servicer:
GMAC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2035


--------------------------------------------------------------------------------

GMACM MORTGAGE PASS-THROUGH CERTIFICATE,

SERIES 2005-J1

  evidencing a percentage interest in any distributions allocable to the
Class B-[__] Certificates with respect to the Trust Fund consisting primarily of
a pool of one- to four-family fixed rate first mortgage loans formed and sold by
RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


        This Certificate is payable solely from the assets of the Trust Fund,
and does not represent an obligation of or interest in Residential Asset
Mortgage Products, Inc., the Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

        This certifies that BEAR, STEARNS SECURITIES CORP. is the registered
owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Certificate Principal Balance of this Certificate by the aggregate
Certificate Principal Balance of all Class B-[__] Certificates, both as
specified above) in certain distributions with respect to a Trust Fund
consisting primarily of a pool of one- to four-family fixed rate first mortgage
loans (the “Mortgage Loans”), formed and sold by Residential Asset Mortgage
Products, Inc. (hereinafter called the “Company,” which term includes any
successor entity under the Agreement referred to below). The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above
(the “Agreement”) among the Company, the Servicer and Deutsche Bank National
Trust Company, as trustee (the “Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
the capitalized terms used herein have the meanings assigned in the Agreement.
This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement, a distribution will be made on
the 25th day of each month or, if such 25th day is not a Business Day, the
Business Day immediately following (the “Distribution Date”), commencing on the
first Distribution Date specified above, to the Person in whose name this
Certificate is registered at the close of business on last day of the related
Interest Accrual Period (the “Record Date”), from the Available Distribution
Amount in an amount equal to the product of the Percentage Interest evidenced by
this Certificate and the amount of interest and principal, if any required to be
distributed to Holders of Class B-[__] Certificates on such Distribution Date.

        Distributions on this Certificate will be made either by the Trustee or
by a Paying Agent appointed by the Trustee in immediately available funds (by
wire transfer or otherwise) for the account of the Person entitled thereto if
such Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

        Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of the distributions allocable to principal and
any Realized Losses allocable hereto.

        No transfer, sale, pledge or other disposition of this Class B-[__]
Certificate will be made unless such transfer, sale, pledge or other disposition
is exempt from the registration requirements of the Securities Act of 1933, as
amended, and any applicable state securities laws or is made in accordance with
said Act and laws. In the event that such a transfer is to be made, either (i)
(A) the Trustee shall require an opinion of counsel acceptable to and in form
and substance satisfactory to the Trustee and the Company that such transfer is
exempt (describing the applicable exemption and the basis therefor) from or is
being made pursuant to the registration requirements of the Securities Act of
1933, as amended, and of any applicable statute of any state and (B) the Trustee
shall require the transferee to execute a representation letter in the form
described by the Agreement, and the Trustee shall require the transferor to
execute a representation letter in the form described by the Agreement, each
acceptable to and in form and substance satisfactory to the Company and the
Trustee certifying to the Company and the Trustee the facts surrounding such
transfer, which representation letters shall not be an expense of the Trustee,
the Company or the Servicer; provided, however, that such representation letters
shall not be required in connection with any transfer of this Class B-[__]
Certificate by the Company or any affiliate thereof to the Company or an
affiliate of the Company, and the Trustee shall be entitled to conclusively rely
upon a representation (which, upon the request of the Trustee, shall be a
written representation) from the Company, of the status of such transferee as an
affiliate of the Company, or (ii) the prospective transferee of this
Class B-[__] Certificate shall be required to provide the Trustee, the Company
and the Servicer with an investment letter substantially in the form described
in the Agreement (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the
Company or the Servicer, and which investment letter states that, among other
things, such transferee (A) is a “qualified institutional buyer” as defined
under Rule 144A, acting for its own account or the accounts of other “qualified
institutional buyers” as defined under Rule 144A, and (B) is aware that the
proposed transferor intends to rely on the exemption from registration
requirements under the Securities Act of 1933, as amended, provided by Rule
144A. The Holder hereof desiring to effect such transfer shall, and does hereby
agree to, indemnify the Trustee, the Company, the Servicer and the Certificate
Registrar acting on behalf of the Trustee against any liability that may result
if the transfer is not so exempt or is not made in accordance with such Federal
and state laws. In connection with any such transfer, the Trustee will also
require either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Servicer with respect to the
permissibility of such transfer under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and Section 4975 of the Internal Revenue Code
(the “Code”) and stating, among other things, that the transferee’s acquisition
of a Class B-[__] Certificate will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
(ii) a representation letter, in the form as described by the Agreement, either
stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a
“Plan”), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with “plan assets” of any Plan, or stating that the
transferee is an insurance company, the source of funds to be used by it to
purchase the Certificate (or interest therein) is an “insurance company general
account” (within the meaning of Department of Labor Prohibited Transaction
Class Exemption (“PTCE”) 95-60), and conditions set forth in Sections I and III
of PTCE 95-60 have been satisfied.

        This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as GMACM Mortgage Pass-Through Certificates
of the Series specified hereon (herein collectively called the “Certificates”).

        The Certificates are limited in right of payment to certain collections
and recoveries in respect of the Mortgage Loans, all as more specifically set
forth herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

        As provided in the Agreement, withdrawals from the Custodial Account
and/or the Payment Account created for the benefit of Certificateholders may be
made by the Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

        The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Servicer
and the Trustee with the consent of the Holders of Certificates evidencing in
the aggregate not less than 66% of the Percentage Interests of each Class of
Certificates affected thereby. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon the Certificate. The Agreement also permits the amendment
thereof in certain circumstances without the consent of the Holders of any of
the Certificates and, in certain additional circumstances, without the consent
of the Holders of certain Classes of Certificates.

        As provided in the Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

        The Certificates are issuable only as registered Certificates without
coupons in Classes and in denominations specified in the Agreement. As provided
in the Agreement and subject to certain limitations therein set forth,
Certificates are exchangeable for new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest, as requested by the
Holder surrendering the same.

        No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        The Company, the Servicer, the Trustee and the Certificate Registrar and
any agent of the Company, the Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

        This Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

        The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

        Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:_________________________  


DEUTSCHE BANK NATIONAL TRUST COMPANY,
Not in its individual capacity but solely as
Trustee

By:______________________________
         Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[__] Certificates referred to in the within-mentioned
Agreement.

 DEUTSCHE BANK NATIONAL TRUST COMPANY,
 Not in its individual capacity but solely as
 Certificate Registrar



 By:______________________________
          Authorized Signatory

--------------------------------------------------------------------------------


ASSIGNMENT

      FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
__________________________________________________________________________.
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

      I (We) further direct the Certificate Registrar to issue a new Certificate
of a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ________________________

_______________________________________
Signature by or on behalf of assignor

_______________________________________
Signature Guaranteed




DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
_________________________________________________________________ for the
account of ____________________ account number ___________________________, or,
if mailed by check, to _________________________________________________.
Applicable statements should be mailed to
________________________________________.

      This information is provided by___________________________________, the
assignee named above, or _____________________, as its agent.

--------------------------------------------------------------------------------


EXHIBIT D

FORM OF CLASS R CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS THE TRANSFEREE
PROVIDES EITHER A CERTIFICATION PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE SERVICER, THE COMPANY AND THE TRUSTEE
THAT THE PURCHASE OF THIS CERTIFICATE WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE
AND WILL NOT SUBJECT THE SERVICER, THE COMPANY OR THE TRUSTEE TO ANY OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE (INCLUDING THE TAX
IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE INCOME), (D)
RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION 1381(a)(2)(C) OF
THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C), (D) OR (E)
BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (F) AN AGENT OF A
DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX, (3) THE PROPOSED TRANSFEREE WILL NOT CAUSE
INCOME FROM THIS CERTIFICATE TO BE ATTRIBUTABLE TO A FOREIGN PERMANENT
ESTABLISHMENT OR FIXED BASE (WITHIN THE MEANING OF AN APPLICABLE INCOME TAX
TREATY) OF THE TRANSFEREE OR ANOTHER U.S. TAXPAYER, AND (4) ANY TRANSFER OF AN
OWNERSHIP INTEREST IN THIS CERTIFICATE WILL SATISFY EITHER THE “ASSET TEST” AS
SET FORTH IN SECTION 1.860E-1(C)(5) OF THE TREASURY REGULATIONS OR THE “FORMULA
TEST” SET FORTH IN SECTION 1.860E-1(C)(7) OF THE TREASURY REGULATIONS.
NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OR ANY TRANSFER,
SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR
AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE
OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE
A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.


Certificate No. 1                                 Pass-Through Rate: Variable

Class R Senior                                    Aggregate Initial Certificate Principal
                                                  Balance
                                                  of the Class R Certificates:  $100.00
Date of Pooling and Servicing Agreement:
November 21, 2005                                 Initial Certificate Principal Balance of
                                                  this Certificate: [$99.99] [$0.01]
Cut-off Date:
November 1, 2005                                  Percentage Interest:  [99.99%] [0.01%]

First Distribution Date:                          CUSIP:  [  ] __ _
December 27, 2005

Servicer:
GMAC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2035



--------------------------------------------------------------------------------

GMACM MORTGAGE PASS-THROUGH CERTIFICATE,

SERIES 2005-J1

  evidencing a percentage interest in any distributions allocable to the Class R
Certificates with respect to the Trust Fund consisting primarily of a pool of
one- to four-family fixed rate first mortgage loans formed and sold by
RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


        This Certificate is payable solely from the assets of the Trust Fund,
and does not represent an obligation of or interest in Residential Asset
Mortgage Products, Inc., the Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

        This certifies that [BEAR, STEARNS SECURITIES CORP.] [GMAC MORTGAGE
CORPORATION] is the registered owner of the Percentage Interest evidenced by
this Certificate (obtained by dividing the Initial Certificate Principal Balance
of this Certificate by the aggregate Initial Certificate Principal Balance of
all Class R Certificates, both as specified above) in certain distributions with
respect to the Trust Fund consisting primarily of a pool of one- to four-family
fixed rate first mortgage loans (the “Mortgage Loans”), formed and sold by
Residential Asset Mortgage Products, Inc. (hereinafter called the “Company,”
which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated
as specified above (the “Agreement”) among the Company, the Servicer and
Deutsche Bank National Trust Company, as trustee (the “Trustee”), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.

        Pursuant to the terms of the Agreement, a distribution will be made on
the 25th day of each month or, if such 25th day is not a Business Day, the
Business Day immediately following (the “Distribution Date”), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on last day of the related Interest Accrual
Period (the “Record Date”), from the Available Distribution Amount in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount of interest and principal, if any required to be distributed to
Holders of Class R Certificates on such Distribution Date.

        Each Holder of this Certificate will be deemed to have agreed to be
bound by the restrictions set forth in the Agreement to the effect that (i) each
person holding or acquiring any Ownership Interest in this Certificate must be a
United States Person and a Permitted Transferee, (ii) the transfer of any
Ownership Interest in this Certificate will be conditioned upon the delivery to
the Trustee of, among other things, an affidavit to the effect that it is a
United States Person and Permitted Transferee, (iii) any transfer of any
Ownership Interest in this Certificate will satisfy either the “asset test” as
set forth in Section 1.860E-1(C)(5) of the Treasury regulations or the “formula
test” as set forth in Section 1.860E-1(C)(7) of the Treasury regulations, (iv)
any attempted or purported transfer of any Ownership Interest in this
Certificate in violation of such restrictions will be absolutely null and void
and will vest no rights in the purported transferee, and (v) if any person other
than a United States Person and a Permitted Transferee acquires any Ownership
Interest in this Certificate in violation of such restrictions, then the Company
will have the right, in its sole discretion and without notice to the Holder of
this Certificate, to sell this Certificate to a purchaser selected by the
Company, which purchaser may be the Company, or any affiliate of the Company, on
such terms and conditions as the Company may choose.

        Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal and any
Realized Losses allocable hereto. Notwithstanding the reduction of the
Certificate Principal Balance hereof to zero, this Certificate will remain
outstanding under the Agreement and the Holder hereof may have additional
obligations with respect to this Certificate, including tax liabilities, and may
be entitled to certain additional distributions hereon, in accordance with the
terms and provisions of the Agreement.

        No transfer of this Class R Certificate will be made unless the Trustee
has received either (i) an opinion of counsel acceptable to and in form and
substance satisfactory to the Trustee, the Company and the Servicer with respect
to the permissibility of such transfer under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and Section 4975 of the Internal
Revenue Code (the “Code”) and stating, among other things, that the transferee’s
acquisition of a Class R Certificate will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or (ii) a representation letter, in the form as described by the
Agreement, stating that the transferee is not an employee benefit or other plan
subject to the prohibited transaction provisions of ERISA or Section 4975 of the
Code (a “Plan”), or any other person (including an investment manager, a named
fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of
or purchasing any Certificate with “plan assets” of any Plan.

        This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as GMACM Mortgage Pass-Through Certificates
of the Series specified hereon (herein collectively called the “Certificates”).
This Class R Certificate represents the interest of the Component I and
Component II of the Class R Certificates pursuant to the Agreement.

        The Certificates are limited in right of payment to certain collections
and recoveries in respect of the Mortgage Loans, all as more specifically set
forth herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

        As provided in the Agreement, withdrawals from the Custodial Account
and/or the Payment Account created for the benefit of Certificateholders may be
made by the Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

        The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Servicer
and the Trustee with the consent of the Holders of Certificates evidencing in
the aggregate not less than 66% of the Percentage Interests of each Class of
Certificates affected thereby. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon the Certificate. The Agreement also permits the amendment
thereof in certain circumstances without the consent of the Holders of any of
the Certificates and, in certain additional circumstances, without the consent
of the Holders of certain Classes of Certificates.

        As provided in the Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

        The Certificates are issuable only as registered Certificates without
coupons in Classes and in denominations specified in the Agreement. As provided
in the Agreement and subject to certain limitations therein set forth,
Certificates are exchangeable for new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest, as requested by the
Holder surrendering the same.

        No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        The Company, the Servicer, the Trustee and the Certificate Registrar and
any agent of the Company, the Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

        This Certificate shall be governed by and construed in accordance with
the laws of the State of New York.

        The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

        Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:_________________________  


DEUTSCHE BANK NATIONAL TRUST COMPANY,
Not in its individual capacity but solely as
Trustee

By:______________________________
         Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[__] Certificates referred to in the within-mentioned
Agreement.

 DEUTSCHE BANK NATIONAL TRUST COMPANY,
 Not in its individual capacity but solely as
 Certificate Registrar



 By:______________________________
          Authorized Signatory

--------------------------------------------------------------------------------


ASSIGNMENT

      FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
__________________________________________________________________________.
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

      I (We) further direct the Certificate Registrar to issue a new Certificate
of a like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ________________________

_______________________________________
Signature by or on behalf of assignor

_______________________________________
Signature Guaranteed




DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
_________________________________________________________________ for the
account of ____________________ account number ___________________________, or,
if mailed by check, to _________________________________________________.
Applicable statements should be mailed to
________________________________________.

      This information is provided by___________________________________, the
assignee named above, or _____________________, as its agent.

--------------------------------------------------------------------------------


EXHIBIT E

MORTGAGE LOAN SCHEDULE

[a copy can be obtained from the Trustee]

--------------------------------------------------------------------------------

FORM OF REQUEST FOR RELEASE

      To: GMAC Bank100
Witmer Road

      Horsham, Pennsylvania 19044Attn:

Re: Custodial Agreement dated as of November 21, 2005 by and among GMAC Mortgage
Corporation, as Servicer, Deutsche Bank National Trust Company., as Trustee and

GMAC Bank, as Custodian

        In connection with the administration of the Mortgage Loans, pursuant to
the above-captioned Custodial Agreement, we request the release, and hereby
acknowledge receipt, of the Custodian’s Mortgage Note for the Mortgage Loan
described below, for the reason indicated. All amounts received or to be
received in connection with the liquidation or other termination of or the
payment in full and the termination of the Mortgage Loan described below that
are required to be deposited pursuant to the Pooling and Servicing Agreement,
dated as of November 21, 2005, among Residential Asset Mortgage Products, Inc.,
the Servicer and the Trustee, have been or will be so deposited.

--------------------------------------------------------------------------------

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reasons for Requesting Documents (check one):


     _____      1.     Mortgage Paid in Full
     _____      2.     Foreclosure
     _____      3.     Substitution
     _____      4.     Other Liquidation
     _____      5.     Non-liquidation

                                                By:_____________________________
                                                      (authorized signer)

                                                Servicer:

                                                Address:

                                                Date:

   Documents Returned to Custodian


    By:
           ---------------------------------------
   Date:
             -------------------------------------


--------------------------------------------------------------------------------


EXHIBIT G-1

FORM OF TRANSFER AFFIDAVIT AND AGREEMENT


STATE OF                         )
                                 )    ss.:
COUNTY OF                        )


        [NAME OF OFFICER], being first duly sworn, deposes and says:

1.     That he is [Title of Officer] of [Name of Owner] (record or beneficial
owner of the GMACM Mortgage Pass-Through Certificates, Series 2005-J1, Class R
(the “Owner”)), a [savings institution] [corporation] duly organized and
existing under the laws of [the State of                                     ]
[the United States], on behalf of which he makes this affidavit and agreement.

2.     That the Owner (i) is not and will not be a “disqualified organization”
as of [date of transfer] within the meaning of Sections 860E(e)(5) of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) will endeavor to
remain other than a disqualified organization for so long as it retains its
ownership interest in the Class R Certificates, and (iii) is acquiring the
Class R Certificates for its own account or for the account of another Owner
from which it has received an affidavit and agreement in substantially the same
form as this affidavit and agreement. (For this purpose, a “disqualified
organization” means an electing large partnership under Section 775 of the Code,
the United States, any state or political subdivision thereof, any agency or
instrumentality of any of the foregoing (other than an instrumentality all of
the activities of which are subject to tax and, except for the Federal Home Loan
Mortgage Corporation, a majority of whose board of directors is not selected by
any such governmental entity) or any foreign government, international
organization or any agency or instrumentality of such foreign government or
organization, any rural electric or telephone cooperative, or any organization
(other than certain farmers’ cooperatives) that is generally exempt from federal
income tax unless such organization is subject to the tax on unrelated business
taxable income).

3.     That the Owner is aware (i) of the tax that would be imposed on transfers
of Class R Certificates to disqualified organizations, under the Code, that
applies to all transfers of Class R Certificates after March 31, 1988; (ii) that
such tax would be on the transferor (or, with respect to transfers to electing
large partnerships, on each such partnership), or, if such transfer is through
an agent (which person includes a broker, nominee or middleman) for a
disqualified organization, on the agent; (iii) that the person (other than with
respect to transfers to electing large partnerships) otherwise liable for the
tax shall be relieved of liability for the tax if the transferee furnishes to
such person an affidavit that the transferee is not a disqualified organization
and, at the time of transfer, such person does not have actual knowledge that
the affidavit is false; and (iv) that the Class R Certificates may be
“noneconomic residual interests” within the meaning of Treasury regulations
promulgated pursuant to the Code and that the transferor of a noneconomic
residual interest will remain liable for any taxes due with respect to the
income on such residual interest, unless no significant purpose of the transfer
was to impede the assessment or collection of tax.

4.     That the Owner understands that, as the holder of a “noneconomic residual
interest” the Owner may incur tax liabilities in excess of any cash flows
generated by the interest and that the Owner intends to pay taxes associated
with holding the residual interest as they become due.

5.     That the owner will not cause income from the Class R Certificate to be
attributable to a foreign permanent establishment or fixed base (within the
meaning of an applicable income tax treaty) of the Owner or another U.S.
taxpayer.

6.     That the Owner is aware of the tax imposed on a “pass-through entity”
holding Class R Certificates if either the pass-through entity is an electing
large partnership under Section 775 of the Code or at any time during the
taxable year of the pass-through entity a disqualified organization is the
record holder of an interest in such entity. (For this purpose, a “pass through
entity” includes a regulated investment company, a real estate investment trust
or common trust fund, a partnership, trust or estate, and certain cooperatives.)

7.     The Owner is a citizen or resident of the United States, a corporation,
partnership or other entity created or organized in, or under the laws of, the
United States or any political subdivision thereof (except in the case of a
partnership, to the extent provided in Treasury regulations), or an estate that
is described in Section 7701(a)(30)(D) of the Code, or a trust that is described
in Section 7701(a)(30)(E) of the Code.

8.     That the Owner is aware that the Trustee will not register the transfer
of any Class R Certificates unless the transferee, or the transferee’s agent,
delivers to it an affidavit and agreement, among other things, in substantially
the same form as this affidavit and agreement. The Owner expressly agrees that
it will not consummate any such transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

9.     That the Owner has reviewed the restrictions set forth on the face of the
Class R Certificates and the provisions of Section 5.02(f) of the Pooling and
Servicing Agreement under which the Class R Certificates were issued (in
particular, clause (iii)(A) and (iii)(B) of Section 5.02(f) which authorize the
Trustee to deliver payments to a person other than the Owner and negotiate a
mandatory sale by the Trustee in the event the Owner holds such Certificates in
violation of Section 5.02(f)). The Owner expressly agrees to be bound by and to
comply with such restrictions and provisions.

10.     That the Owner consents to any additional restrictions or arrangements
that shall be deemed necessary upon advice of counsel to constitute a reasonable
arrangement to ensure that the Class R Certificates will only be owned, directly
or indirectly, by an Owner that is not a disqualified organization.

11.     The Owner’s Taxpayer Identification Number is
                            .

12.     This affidavit and agreement relates only to the Class R Certificates
held by the Owner and not to any other holder of the Class R Certificates. The
Owner understands that the liabilities described herein relate only to the
Class R Certificates.

13.     That no purpose of the Owner relating to the transfer of any of the
Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax.

14.     That the Owner has no present knowledge or expectation that it will be
unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class R Certificate
that the Owner intends to pay taxes associated with holding such Class R
Certificate as they become due, fully understanding that it may incur tax
liabilities in excess of any cash flows generated by the Class R Certificate.

15.     That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

16.     The Owner is not an employee benefit plan or other plan subject to the
prohibited transaction provisions of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”) (each such Owner, a “Plan”), or an investment
manager, named fiduciary or a trustee of any such plan, or any other Person
acting, directly or indirectly, on behalf of or purchasing any Certificate with
“plan assets” of any Plan within the meaning of the Department of Labor
regulation at 29 C.F.R. 2510.3-101.

17.     The Owner will, in connection with any transfer that it makes of the
Class R Certificates, deliver to the Trustee a representation letter
substantially in the form of Exhibit G-2 to the Pooling and Servicing Agreement.
The Owner hereby agrees that it will not make any transfer of any Class R
Certificate unless the transfer is in compliance with the conditions set forth
in paragraph 3 of Exhibit G-2 of the Pooling and Servicing Agreement.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Owner has caused this instrument to be executed
on its behalf, pursuant to the authority of its Board of Directors, by its
[Title of Officer] and its corporate seal to be hereunto attached, attested by
its [Assistant] Secretary, this __ day of _____________, 20__.


                                                [NAME OF OWNER]


                                                By:
                                                      _________________________
                                                      [Name of Officer]
                                                      [Title of Officer]

[Corporate Seal] ATTEST: __________________________________ [Assistant]
Secretary Personally appeared before me the above-named [Name of Officer], known
or proved to me to be the same person who executed the foregoing instrument and
to be the [Title of Officer] of the Owner, and acknowledged to me that he
executed the same as his free act and deed and the free act and deed of the
Owner. Subscribed and sworn before me this __ day of _________, 200__.


                                              ___________________________________________________
                                                                 NOTARY PUBLIC


                                               STATE OF _________________________________________

                                                      My commission expires _____________ day of
                                                      __________________, 20__________.


--------------------------------------------------------------------------------


EXHIBIT G-2

FORM OF TRANSFEROR CERTIFICATE


                                                              ________________, 20 ____________


Residential Asset Mortgage Products, Inc.8400
Normandale Lake Boulevard

Suite 250Minneapolis,
Minnesota 55437

Deutsche Bank National Trust Company1761
East St. Andrew PlaceSanta
Ana, California 92705

Attention: Institutional Trust Services, GMACM Series 2005-J1

      Re: GMACM Mortgage Pass-Through Certificates,

Series 2005-J1, Class R

Ladies and Gentlemen:

        This letter is delivered to you in connection with the transfer by
                         (the “Seller”) to                          (the
“Purchaser”) of $            Initial Certificate Principal Balance of GMACM
Mortgage Pass-Through Certificates, Series 2005-J1, Class R (the
“Certificates”), pursuant to Section 5.02 of the Pooling and Servicing Agreement
(the “Pooling and Servicing Agreement”), dated as of November 21, 2005 among
Residential Asset Mortgage Products, Inc., as seller (the “Company”), GMAC
Mortgage Corporation, as servicer, and Deutsche Bank National Trust Company, as
trustee (the “Trustee”). All terms used herein and not otherwise defined shall
have the meanings set forth in the Pooling and Servicing Agreement. The Seller
hereby certifies, represents and warrants to, and covenants with, the Company
and the Trustee that:

1.     No purpose of the Seller relating to the transfer of the Certificate by
the Seller to the Purchaser is or will be to impede the assessment or collection
of any tax.

2.     The Seller understands that the Purchaser has delivered to the Trustee
and the Servicer a transfer affidavit and agreement in the form attached to the
Pooling and Servicing Agreement as Exhibit G-1. The Seller does not know or
believe that any representation contained therein is false.

3.     The Seller has at the time of the transfer conducted a reasonable
investigation of the financial condition of the Purchaser as contemplated by
Treasury Regulations Section 1.860E-1(c)(4)(i) and, as a result of that
investigation, the Seller has determined that the Purchaser has historically
paid its debts as they become due and has found no significant evidence to
indicate that the Purchaser will not continue to pay its debts as they become
due in the future and either (A) has determined all of the following (1)(I) at
the time of the transfer, and at the close of each of the Purchaser’s two fiscal
years preceding the year of transfer, the Purchaser’s gross assets for financial
reporting purposes exceed $100 million and its net assets for such purposes
exceed $10 million (disregarding, for purposes of determining gross or net
assets, the obligation of any person related to the Purchaser within the meaning
of Section 8601(g) of the Code or any other asset if a principal purpose for
holding or acquiring that asset is to permit the Purchaser to satisfy this
minimum gross asset or net asset requirement), (II) the Purchaser is a domestic
C corporation for United States federal income tax purposes that is not for such
purposes an exempt corporation, a regulated investment company, real estate
investment trust, a REMIC, or a cooperative organization to which part I of
subchapter T of the Code applies, (III) there are no facts or circumstances on
or before the date of transfer (or anticipated) which would reasonably indicate
that the taxes associated with the Class R Certificates will not be paid, (IV)
the Purchaser is not a foreign branch of a domestic corporation, and (V) the
transfer does not involve a transfer or assignment to a foreign branch of a
domestic corporation (or any other arrangement by which any Class R Certificate
is at any time subject to net tax by a foreign country or U.S. possession) and
the Purchaser will not hereafter engage in any such transfer or assignment (or
any such arrangement) and (2) does not know or have reason to know that the
Purchaser will not honor the restrictions on subsequent transfers of any Class R
Certificates as described in paragraph 15 of the Form of Transfer Affidavit and
Agreement, or (B) the Seller has determined that the present value of the
anticipated tax liabilities associated with the holding of the Class R
Certificate does not exceed the sum of (1) the present value of any
consideration given to the Purchaser to acquire the Certificate, (2) the present
value of the expect future distributions on the Class R Certificate, and (3) the
present value of the anticipated tax savings associated with holding the Class R
Certificate as the REMIC generates losses (having made such determination by (I)
assuming the Purchaser pays tax at a rate equal to the highest rate of tax
specified in Section 11(b)(1) of the Code, and (II) utilizing a discount rate
for present valuations equal to the applicable Federal rate prescribed by
Section 1274(d) of the Code compounded semi-annually (or a lower discount rate
based on the Purchaser having demonstrated that it regularly borrows, in the
course of its trade or business, substantial funds at such lower rate from
unrelated third parties). The Seller understands that the transfer of a Class R
Certificate may not be respected for United States income tax purposes (and the
Seller may continue to be liable for United States income taxes associated
therewith) unless the Seller has conducted such an investigation.

4.     The Seller has no actual knowledge that the proposed Transferee is not
both a United States Person and a Permitted Transferee.


                                              Very truly yours,

                                               --------------------------------------------------
                                               Seller

                                               By:
                                                       ------------------------------------------
                                               Name
                                                        -----------------------------------------
                                               Title
                                                       ------------------------------------------


--------------------------------------------------------------------------------


EXHIBIT H

FORM OF INVESTOR REPRESENTATION LETTER


                                                                       ________________, 20 __________


Residential Asset Mortgage Products, Inc.8400
Normandale Lake Boulevard

Suite 250Minneapolis,
Minnesota 55437

Deutsche Bank National Trust Company1761
East St. Andrew PlaceSanta
Ana, California 92705

GMAC Mortgage Corporation100
Witmer RoadHorsham,
Pennsylvania 19044

Attention: Institutional Trust Services, GMACM Series 2005-J1

      RE: GMACM Mortgage Pass-Through Certificates,

Series 2005-J1, [Class B-[__]]

Ladies and Gentlemen:

                                 (the “Purchaser”) intends to purchase from
                         (the “Seller”) $            Initial Certificate
Principal Balance of GMACM Mortgage Pass-Through Certificates, Series 2005-J1,
Class            (the “Certificates”), issued pursuant to the Pooling and
Servicing Agreement (the “Pooling and Servicing Agreement”), dated as of
November 21, 2005 among Residential Asset Mortgage Products, Inc., as seller
(the “Company”), GMAC Mortgage Corporation, as Servicer (the “Servicer”), and
                         , as trustee (the “Trustee”). All terms used herein and
not otherwise defined shall have the meanings set forth in the Pooling and
Servicing Agreement. The Purchaser hereby certifies, represents and warrants to,
and covenants with, the Company, the Trustee and the Servicer that:

1. The Purchaser understands that (a) the Certificates have not been and will
not be registered or qualified under the Securities Act of 1933, as amended (the
“Act”) or any state securities law, (b) the Company is not required to so
register or qualify the Certificates, (c) the Certificates may be resold only if
registered and qualified pursuant to the provisions of the Act or any state
securities law, or if an exemption from such registration and qualification is
available, (d) the Pooling and Servicing Agreement contains restrictions
regarding the transfer of the Certificates and (e) the Certificates will bear a
legend to the foregoing effect.


2. The Purchaser is acquiring the Certificates for its own account for
investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable
state securities laws.


3. The Purchaser is (a) a substantial, sophisticated institutional investor
having such knowledge and experience in financial and business matters, and, in
particular, in such matters related to securities similar to the Certificates,
such that it is capable of evaluating the merits and risks of investment in the
Certificates, (b) able to bear the economic risks of such an investment and (c)
an “accredited investor” within the meaning of Rule 501(a) promulgated pursuant
to the Act.


4. The Purchaser has been furnished with, and has had an opportunity to review
(a) a copy of the Private Placement Memorandum, dated               , 200__,
relating to the Certificates, [(b)] a copy of the Pooling and Servicing
Agreement and [(b)] [(c)] such other information concerning the Certificates,
the Mortgage Loans and the Company as has been requested by the Purchaser from
the Company or the Seller and is relevant to the Purchaser’s decision to
purchase the Certificates. The Purchaser has had any questions arising from such
review answered by the Company or the Seller to the satisfaction of the
Purchaser. [If the Purchaser did not purchase the Certificates from the Seller
in connection with the initial distribution of the Certificates and was provided
with a copy of the Private Placement Memorandum (the “Memorandum”) relating to
the original sale (the “Original Sale”) of the Certificates by the Company, the
Purchaser acknowledges that such Memorandum was provided to it by the Seller,
that the Memorandum was prepared by the Company solely for use in connection
with the Original Sale and the Company did not participate in or facilitate in
any way the purchase of the Certificates by the Purchaser from the Seller, and
the Purchaser agrees that it will look solely to the Seller and not to the
Company with respect to any damage, liability, claim or expense arising out of,
resulting from or in connection with (a) error or omission, or alleged error or
omission, contained in the Memorandum, or (b) any information, development or
event arising after the date of the Memorandum.


5. The Purchaser has not and will not nor has it authorized or will it authorize
any person to (a) offer, pledge, sell, dispose of or otherwise transfer any
Certificate, any interest in any Certificate or any other similar security to
any person in any manner, (b) solicit any offer to buy or to accept a pledge,
disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.


6. The Purchaser:


(a) is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a “Plan”), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with “plan assets” of any Plan within
the meaning of the Department of Labor (“DOL”) regulation at 29 C.F.R.
§2510.3-101; or


(b) is an insurance company, the source of funds to be used by it to purchase
and hold the Certificates (or interest therein) is an “insurance company general
account” (within the meaning of DOL Prohibited Transaction Class Exemption
(“PTCE”) 95-60), and the conditions set forth in Sections I and III of PTCE
95-60 have been satisfied.


        In addition, the Purchaser hereby certifies, represents and warrants to,
and covenants with, the Company, the Trustee and the Servicer that the Purchaser
will not transfer such Certificates to any Plan or person unless such Plan or
person meets the requirements set forth in either 6(a) or (b) above.


                                               Very truly yours,


                                               --------------------------------------------------
                                               Seller

                                               By:
                                                       ------------------------------------------
                                               Name
                                                        -----------------------------------------
                                               Title
                                                       ------------------------------------------


--------------------------------------------------------------------------------


EXHIBIT I

FORM OF TRANSFEROR REPRESENTATION LETTER


                                                                    _______________, 20 _____


Residential Asset Mortgage Products, Inc.8400
Normandale Lake Boulevard

Suite 250Minneapolis,
Minnesota 55437

Deutsche Bank National Trust Company1761
East St. Andrew PlaceSanta
Ana, California 92705

Attention: Institutional Trust Services, GMACM Series 2005-J1

      Re: GMACM Mortgage Pass-Through Certificates,

Series 2005-J1, [Class B-[__]]

Ladies and Gentlemen:

        In connection with the sale by                          (the “Seller”)
to                          (the “Purchaser”) of $            Initial
Certificate Principal Balance of GMACM Mortgage Pass-Through Certificates,
Series 2005-J1, Class            (the “Certificates”), issued pursuant to the
Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”), dated
as of November 21, 2005, among Residential Asset Mortgage Products, Inc., as
seller (the “Company”), GMAC Mortgage Corporation, as Servicer, and Deutsche
Bank National Trust Company, as trustee (the “Trustee”). The Seller hereby
certifies, represents and warrants to, and covenants with, the Company and the
Trustee that:

        Neither the Seller nor anyone acting on its behalf has (a) offered,
pledged, sold, disposed of or otherwise transferred any Certificate, any
interest in any Certificate or any other similar security to any person in any
manner, (b) has solicited any offer to buy or to accept a pledge, disposition or
other transfer of any Certificate, any interest in any Certificate or any other
similar security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the “Act”), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The Seller will not act, in any
manner set forth in the foregoing sentence with respect to any Certificate. The
Seller has not and will not sell or otherwise transfer any of the Certificates,
except in compliance with the provisions of the Pooling and Servicing Agreement.


                                               Very truly yours,


                                             --------------------------------------------------
                                               Seller

                                               By:
                                                       ------------------------------------------
                                               Name
                                                        -----------------------------------------
                                               Title
                                                       ------------------------------------------


--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

        Description of Rule 144A Securities, including numbers:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The undersigned seller, as registered holder (the “Seller”), intends to
transfer the Rule 144A Securities described above to the undersigned buyer (the
“Buyer”).

1. In connection with such transfer and in accordance with the agreements
pursuant to which the Rule 144A Securities were issued, the Seller hereby
certifies the following facts: Neither the Seller nor anyone acting on its
behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of the Rule 144A Securities, any interest in the Rule 144A
Securities or any other similar security from, or otherwise approached or
negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the Securities Act of 1933, as amended (the “1933
Act”), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto,
and that the Seller has not offered the Rule 144A Securities to any person other
than the Buyer or another “qualified institutional buyer” as defined in Rule
144A under the 1933 Act.


2. The Buyer warrants and represents to, and covenants with, the Seller, the
Trustee and the Servicer (as defined in the Pooling and Servicing Agreement (the
“Agreement”), dated as of November 21, 2005 among GMAC Mortgage Corporation as
Servicer, Residential Asset Mortgage Products, Inc. as depositor pursuant to
Section 5.02 of the Agreement and Deutsche Bank National Trust Company, as
trustee), as follows:


(a) The Buyer understands that the Rule 144A Securities have not been registered
under the 1933 Act or the securities laws of any state.


(b) The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the Rule
144A Securities.


(c) The Buyer has been furnished with all information regarding the Rule 144A
Securities that it has requested from the Seller, the Trustee or the Servicer.


(d) Neither the Buyer nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in
the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar
security from, or otherwise approached or negotiated with respect to the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action,
that would constitute a distribution of the Rule 144A Securities under the 1933
Act or that would render the disposition of the Rule 144A Securities a violation
of Section 5 of the 1933 Act or require registration pursuant thereto, nor will
it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.


(e) The Buyer is a “qualified institutional buyer” as that term is defined in
Rule 144A under the 1933 Act and has completed either of the forms of
certification to that effect attached hereto as Annex 1 or Annex 2. The Buyer is
aware that the sale to it is being made in reliance on Rule 144A. The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other
qualified institutional buyers, understands that such Rule 144A Securities may
be resold, pledged or transferred only (i) to a person reasonably believed to be
a qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.


    3.        The Buyer:

(a) is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) (a “Plan”), or any other person (including an investment
manager, a named fiduciary or a trustee of any Plan) acting, directly or
indirectly, on behalf of or purchasing any Certificate with “plan assets” of any
Plan within the meaning of the Department of Labor (“DOL”) regulation at 29
C.F.R. § 2510.3-101; or


(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the
conditions set forth in Sections I and III of PTCE 95-60 have been satisfied.


4. This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties has executed this document as of
the date set forth below.


----------------------------------------------       --------------------------------------------
Print Name of Seller                                 Print Name of Buyer

By:                                                  By:
        --------------------------------------             --------------------------------------
        Name:                                              Name:
        Title:                                             Title:

Taxpayer Identification:                             Taxpayer Identification:

No:                                                  No:
        --------------------------------------             --------------------------------------

Date:                                                Date:
           -----------------------------------               ------------------------------------


--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT J

         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers Other Than Registered Investment Companies]

        The undersigned hereby certifies as follows in connection with the Rule
144A Investment Representation to which this Certification is attached:

1.     As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

2.     In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $            in securities (except for the excluded
securities referred to below) as of the end of the Buyer’s most recent fiscal
year (such amount being calculated in accordance with Rule 144A) and (ii) the
Buyer satisfies the criteria in the category marked below.

  — Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.


  — Bank. The Buyer (a) is a national bank or banking institution organized
under the laws of any State, territory or the District of Columbia, the business
of which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.


  — Savings and Loan. The Buyer (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.


-- Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

  — Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.


  — State or Local Plan. The Buyer is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.


  — ERISA Plan. The Buyer is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.


-- Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

  — SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.


  — Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.


  — Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust
company and whose participants are exclusively (a) plans established and
maintained by a State, its political subdivisions, or any agency or
instrumentality of the State or its political subdivisions, for the benefit of
its employees, or (b) employee benefit plans within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, but is not a trust fund
that includes as participants individual retirement accounts or H.R. 10 plans.


3.     The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer, (ii) securities that are part of an
unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

4.     For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Buyer, the Buyer used the cost
of such securities to the Buyer and did not include any of the securities
referred to in the preceding paragraph. Further, in determining such aggregate
amount, the Buyer may have included securities owned by subsidiaries of the
Buyer, but only if such subsidiaries are consolidated with the Buyer in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Buyer’s direction. However, such securities were not included if the Buyer is a
majority-owned, consolidated subsidiary of another enterprise and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

5.     The Buyer acknowledges that it is familiar with Rule 144A and understands
that the seller to it and other parties related to the Certificates are relying
and will continue to rely on the statements made herein because one or more
sales to the Buyer may be in reliance on Rule 144A.


                ____     ____      Will the Buyer be purchasing the Rule 144A
                Yes       No       Securities only for the Buyer's own account?


6.     If the answer to the foregoing question is “no”, the Buyer agrees that,
in connection with any purchase of securities sold to the Buyer for the account
of a third party (including any separate account) in reliance on Rule 144A, the
Buyer will only purchase for the account of a third party that at the time is a
“qualified institutional buyer” within the meaning of Rule 144A. In addition,
the Buyer agrees that the Buyer will not purchase securities for a third party
unless the Buyer has obtained a current representation letter from such third
party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of “qualified
institutional buyer” set forth in Rule 144A.

7.     The Buyer will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.


                                               --------------------------------------------------
                                               Print Name of Buyer

                                               By:
                                                      -------------------------------------------
                                                      Name
                                                      Title:

                                               Date:
                                                      -------------------------------------------


--------------------------------------------------------------------------------

ANNEX 2 TO EXHIBIT J

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers That Are Registered Investment Companies]

        The undersigned hereby certifies as follows in connection with the Rule
144A Investment Representation to which this Certification is attached:

1.     As indicated below, the undersigned is the President, Chief Financial
Officer or Senior Vice President of the Buyer or, if the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because Buyer is part of a Family of Investment
Companies (as defined below), is such an officer of the Adviser.

2.     In connection with purchases by Buyer, the Buyer is a “qualified
institutional buyer” as defined in SEC Rule 144A because (i) the Buyer is an
investment company registered under the Investment Company Act of 1940, and (ii)
as marked below, the Buyer alone, or the Buyer’s Family of Investment Companies,
owned at least $100,000,000 in securities (other than the excluded securities
referred to below) as of the end of the Buyer’s most recent fiscal year. For
purposes of determining the amount of securities owned by the Buyer or the
Buyer’s Family of Investment Companies, the cost of such securities was used.

  — The Buyer owned $            in securities (other than the excluded
securities referred to below) as of the end of the Buyer’s most recent fiscal
year (such amount being calculated in accordance with Rule 144A).


  — The Buyer is part of a Family of Investment Companies which owned in the
aggregate $            in securities (other than the excluded securities
referred to below) as of the end of the Buyer’s most recent fiscal year (such
amount being calculated in accordance with Rule 144A).


3.     The term “Family of Investment Companies” as used herein means two or
more registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

4.     The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer or are part of the Buyer’s Family of
Investment Companies, (ii) bank deposit notes and certificates of deposit, (iii)
loan participations, (iv) repurchase agreements, (v) securities owned but
subject to a repurchase agreement and (vi) currency, interest rate and commodity
swaps.

5.     The Buyer is familiar with Rule 144A and understands that each of the
parties to which this certification is made are relying and will continue to
rely on the statements made herein because one or more sales to the Buyer will
be in reliance on Rule 144A. In addition, the Buyer will only purchase for the
Buyer’s own account.

6.     The undersigned will notify each of the parties to which this
certification is made of any changes in the information and conclusions herein.
Until such notice, the Buyer’s purchase of Rule 144A Securities will constitute
a reaffirmation of this certification by the undersigned as of the date of such
purchase.


                                            -----------------------------------------------------
                                            Print Name of Buyer

                                            By:
                                                         ----------------------------------------
                                                         Name
                                                                 --------------------------------
                                                                 --------------------------------
                                                         Title:
                                                                 --------------------------------
                                                                 --------------------------------

                                            IF AN ADVISER:


                                            -----------------------------------------------------
                                            Print Name of Buyer:

                                            Date:
                                                    ---------------------------------------------


--------------------------------------------------------------------------------


EXHIBIT K

FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


                                                         ____________  , 20 __________


Residential Asset Mortgage Products, Inc.8400
Normandale Lake Boulevard

Suite 250Minneapolis,
Minnesota 55437

Deutsche Bank National Trust Company1761
East St. Andrew PlaceSanta
Ana, California 92705

Attention: Institutional Trust Services, GMACM Series 2005-J1 Re: GMACM Mortgage
Pass-Through Certificates, Series 2005-J1

Assignment of Mortgage Loan

Ladies and Gentlemen:

        This letter is delivered to you in connection with the assignment by
Deutsche Bank National Trust Company (the “Trustee”) to                         
(the “Lender”) of                          (the “Mortgage Loan”) pursuant to
Section 3.13(d) of the Pooling and Servicing Agreement (the “Pooling and
Servicing Agreement”), dated as of November 21, 2005 among Residential Asset
Mortgage Products, Inc., as seller (the “Company”), GMAC Mortgage Corporation,
as Servicer, and the Trustee. All terms used herein and not otherwise defined
shall have the meanings set forth in the Pooling and Servicing Agreement. The
Lender hereby certifies, represents and warrants to, and covenants with, the
Servicer and the Trustee that:

(i)     the Mortgage Loan is secured by Mortgaged Property located in a
jurisdiction in which an assignment in lieu of satisfaction is required to
preserve lien priority, minimize or avoid mortgage recording taxes or otherwise
comply with, or facilitate a refinancing under, the laws of such jurisdiction;

(ii)     the substance of the assignment is, and is intended to be, a
refinancing of such Mortgage Loan and the form of the transaction is solely to
comply with, or facilitate the transaction under, such local laws;

(iii)     the Mortgage Loan following the proposed assignment will be modified
to have a rate of interest at least 0.25 percent below or above the rate of
interest on such Mortgage Loan prior to such proposed assignment; and

(iv)     such assignment is at the request of the borrower under the related
Mortgage Loan.

--------------------------------------------------------------------------------


                                               Very truly yours,



                                              --------------------------------------------------
                                               (Lender)

                                               By:
                                                       ------------------------------------------
                                               Name
                                                        -----------------------------------------
                                               Title
                                                       ------------------------------------------


--------------------------------------------------------------------------------


EXHIBIT L

INFORMATION TO BE INCLUDED IN

MONTHLY REMITTANCE REPORT

(i)     (a) the amount of such distribution to the Certificateholders of such
Class applied to reduce the Certificate Principal Balance thereof and (b) the
aggregate amount included therein representing Principal Prepayments;

(ii)     if the distribution to the Holders of such Class of Certificates is
less than the full amount that would be distributable to such Holders if there
were sufficient funds available therefor, the amount of the shortfall;

(iii)     the amount of any Advance by the Servicer pursuant to Section 4.04;

(iv)     the number and Pool Stated Principal Balance of the Mortgage Loans
after giving effect to the distribution of principal on such Distribution Date;

(v)     the related Subordinate Principal Distribution Amount and Prepayment
Distribution Percentage, if applicable;

(vi)     on the basis of the most recent reports furnished to it by the
Servicer, the number and aggregate principal balances of Mortgage Loans that are
Delinquent (A) 30-59 days, (B) 60-89 days and (C) 90 or more days and the number
and aggregate principal balance of Mortgage Loans that are in foreclosure;

(vii)     on the basis of the most recent reports furnished to it by the
Servicer, the number, aggregate principal balance of any REO Properties;

(viii)     the aggregate Accrued Certificate Interest remaining unpaid, if any,
for each Class of Certificates, after giving effect to the distribution made on
such Distribution Date;

(ix)     the Special Hazard Amount, Fraud Loss Amount and Bankruptcy Amount as
of the close of business on such Distribution Date and a description of any
change in the calculation of such amounts;

(x)     the occurrence of the Credit Support Depletion Date;

(xi)     the related Senior Accelerated Distribution Percentage applicable to
such distribution;

(xii)     the Pass-Through Rate with respect to the Class IO Certificates, if
any, thereof;

(xiii)     the amount, if any, of the Hedge Payments for such Distribution Date
and any shortfall in amounts previously required to be paid under the Hedge
Agreements for prior Distribution Dates;

(xiv)     the related Senior Percentage for such Distribution Date; and

(xv)     the amount of Realized Losses allocated on such Distribution Date and
the cumulative amount of Realized Losses as of such Distribution Date.

In the case of information furnished pursuant to clauses (i) and (ii) above, the
amounts shall be expressed as a dollar amount per Certificate with a $1,000
denomination.

--------------------------------------------------------------------------------

EXHIBIT M

FORM OF CUSTODIAN CERTIFICATION

November 21, 2005

        The undersigned, GMAC Bank (the “Custodian”), hereby certifies that:

        1 It is the custodian under the custodial agreement, dated as of
November 21, 2005 (the “Custodial Agreement”), among GMAC Mortgage Corporation,
as servicer, Deutsche Bank National Trust Company, as trustee, and the
undersigned, as Custodian, relating to GMACM Mortgage Pass-Through Certificates,
Series 2005-J1.

    2.        At the date hereof, the Custodial Agreement is in full force and
effect as regards the Custodian, and the undersigned has full power and
authority to act as Custodian thereunder.

    3.        The Custodial Agreement has been duly executed and delivered for
the Custodian by the person named below, who at the time of affixing her
signature held and still holds the office of the undersigned set forth opposite
her signature and who was and is duly authorized to accept the agency provided
for in the Custodial Agreement, and the signature set forth below is a true
specimen of her signature:


              Name                            Office                        Signature
_______________________           _______________________         _______________________



        IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed by its officer thereunto duly authorized as of the date first set forth
above.


                                                   GMAC BANK, as Custodian

                                                   By:_______________________
                                                      Name:
                                                      Title:


--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT M

EXCEPTIONS TO CUSTODIAN CERTIFICATION

--------------------------------------------------------------------------------


EXHIBIT N-1

FORM OF FORM 10-K CERTIFICATION

        I, [identify the certifying individual], certify that:

    1.        I have reviewed the annual report on Form 10-K for the fiscal year
[____], and all reports on Form 8-K containing distribution or servicing reports
filed in respect of periods included in the year covered by that annual report,
of the trust (the “Trust”) created pursuant to the Pooling and Servicing
Agreement dated November 21, 2005 (the “P&S Agreement”) among Residential Asset
Mortgage Products, Inc. (the “Company”), GMAC Mortgage Corporation (the
“Servicer”) and Deutsche Bank National Trust Company (the “Trustee”);

    2.        Based on my knowledge, the information in these reports, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by that annual report;

    3.        Based on my knowledge, the servicing information required to be
provided to the Trustee by the Servicer under the P&S Agreement is included in
these reports;

    4.        I am responsible for reviewing the activities performed by the
Servicer under the P&S Agreement and based upon my knowledge and the review
required under the P&S Agreement, and, except as disclosed in the report, the
Servicer has fulfilled its obligations under the P&S Agreement; and

    5.        The reports disclose all significant deficiencies relating to the
Servicer’s compliance with the minimum servicing standards based upon the report
provided by an independent public accountant , after conducting a review in
compliance with the Uniform Single Attestation Program for Mortgage Bankers, or
similar procedure, as set forth in the P&S Agreement, that is included in these
reports.

[In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties: [Deutsche Bank National
Trust Company], [ ].


Date:_______________________

____________________________*
Name:
Title:


* to be signed by the senior officer in charge of the servicing functions of the
Master Servicer

--------------------------------------------------------------------------------


EXHIBIT N-2

FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE

        The undersigned, a Responsible Officer of Deutsche Bank National Trust
Company (the “Trustee”) certifies that:

    (a)        The Trustee has performed all of the duties specifically required
to be performed by it pursuant to the provisions of the Pooling and Servicing
Agreement dated as of November 21, 2005 (the “Agreement”) by and among
Residential Asset Mortgage Products, Inc., as depositor, GMAC Mortgage
Corporation, as servicer, and the Trustee in accordance with the standards set
forth therein.

    (b)        Based on my knowledge, the information that is provided by the
Trustee pursuant to Section 3.17(b)(y)(I) of the Agreement is accurate as of the
last day of the 20[_] calendar year.

        Capitalized terms used and not defined herein shall have the meanings
given such terms in the Agreement.

        IN WITNESS WHEREOF, I have duly executed this certificate as of
_________, 20__.


                                            Name:___________________________
                                            Title:


--------------------------------------------------------------------------------

EXHIBIT O

Schedule of Discount Fractions